 

Exhibit 10.3





 

 



 

SENIOR SECURED SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

dated as of

 

[___], 2020

 

among

 

TAILORED BRANDS, INC.,

as a U.S. Borrower,

 

THE MEN’S WEARHOUSE, INC.,

as a U.S. Subsidiary Borrower and the Borrower Representative,

 

the other Domestic Subsidiaries from time to time party hereto,

as U.S. Subsidiary Borrowers,

 

MOORES THE SUIT PEOPLE CORP.,

as Canadian Borrower,

 

the other Loan Parties from time to time party hereto,

 

the Lenders from time to time party hereto,

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

 

and

 

JPMORGAN CHASE BANK, N.A. TORONTO BRANCH,

as Canadian Administrative Agent

 

JPMORGAN CHASE BANK, N.A.,

BANK OF AMERICA, N.A., and

WELLS FARGO BANK, N.A.

as Joint Bookrunners and Joint Lead Arrangers

 

BANK OF AMERICA, N.A., and

WELLS FARGO BANK, N.A.

as Co-Syndication Agents

 

U.S. BANK, NATIONAL ASSOCIATION and

FIFTH THIRD BANK

as Co-Documentation Agents

 



 





 

 

 

TABLE OF CONTENTS

 

Page

 

 

ARTICLE I     Definitions   SECTION 1.01 Defined Terms 2 SECTION 1.02
Classification of Loans and Borrowings 52 SECTION 1.03 Terms Generally 53
SECTION 1.04 Accounting Terms; GAAP 53 SECTION 1.05 Currency Matters 54 SECTION
1.06 Classification of Actions 54 SECTION 1.07 Divisions 54       ARTICLE II  
The Credits   SECTION 2.01 Commitments; Full-Roll of Prepetition Obligations 55
SECTION 2.02 Loans and Borrowings 55 SECTION 2.03 Requests for Revolving
Borrowings 56 SECTION 2.04 Protective Advances 57 SECTION 2.05 Swingline Loans
and Overadvances 58 SECTION 2.06 Letters of Credit 59 SECTION 2.07 Funding of
Borrowings 65 SECTION 2.08 Interest Elections 65 SECTION 2.09 Termination and
Reduction of Revolving Commitments; Increase in Revolving Commitments 67 SECTION
2.10 Repayment of Loans; Evidence of Debt 68 SECTION 2.11 Prepayment of Loans 69
SECTION 2.12 Fees 70 SECTION 2.13 Interest 71 SECTION 2.14 Alternate Rate of
Interest; Illegality 73 SECTION 2.15 Increased Costs. 74 SECTION 2.16 Break
Funding Payments 75 SECTION 2.17 Taxes 76 SECTION 2.18 Payments Generally;
Allocation of Proceeds; Sharing of Set-offs 79 SECTION 2.19 Mitigation
Obligations: Replacement of Lenders 82 SECTION 2.20 Defaulting Lenders 82
SECTION 2.21 Returned Payments 84 SECTION 2.22 Super-Priority Nature of
Obligations and Administrative Agent’s Liens; Payment of Obligations 85 SECTION
2.23 Conversion to Exit Facility Agreement 85       ARTICLE III  
Representations and Warranties   SECTION 3.01 Organization; Powers 86

 



-i-

 

 

SECTION 3.02 Authorization; Enforceability; Benefit to Loan Parties 86 SECTION
3.03 Governmental Approvals; No Conflicts 86 SECTION 3.04 Financial Condition;
No Material Adverse Effect 87 SECTION 3.05 Properties 87 SECTION 3.06 Litigation
and Environmental Matters 87 SECTION 3.07 Compliance with Laws and Agreements 88
SECTION 3.08 Investment Company Status, etc. 88 SECTION 3.09 Taxes 88 SECTION
3.10 ERISA; Labor Matters; Canadian Pension Plans and Canadian Benefit Plans 89
SECTION 3.11 Disclosure 90 SECTION 3.12 Subsidiaries and Joint Ventures 90
SECTION 3.13 Insurance 90 SECTION 3.14 Federal Reserve Regulations 90 SECTION
3.15 Reserved 90 SECTION 3.16 Collateral Matters 90 SECTION 3.17 Use of Proceeds
91 SECTION 3.18 Credit Card Agreements 91 SECTION 3.19 Approved Budget 91
SECTION 3.20 Chapter 11 Cases 91       ARTICLE IV   Conditions to Effectiveness
of Agreement   SECTION 4.01 Effective Date 92 SECTION 4.02 Each Credit Event 94
      ARTICLE V   Affirmative Covenants   SECTION 5.01 Financial Statements:
Borrowing Base and Other Information 95 SECTION 5.02 Notices of Material Events
99 SECTION 5.03 Reserved 100 SECTION 5.04 Information Regarding Collateral 100
SECTION 5.05 Existence; Conduct of Business 100 SECTION 5.06 Payment of
Obligations 101 SECTION 5.07 Maintenance of Properties 101 SECTION 5.08
Insurance 101 SECTION 5.09 Books and Records; Inspection Rights 101 SECTION 5.10
Compliance with Laws 101 SECTION 5.11 Use of Proceeds 102 SECTION 5.12 Reserved
102 SECTION 5.13 Reserved 102 SECTION 5.14 Depository Banks 102 SECTION 5.15
Further Assurances 102 SECTION 5.16 Credit Card Agreements and Notifications 103
SECTION 5.17 Reserved 103 SECTION 5.18 Deposit Accounts 103 SECTION 5.19 Loan
Party Advisors 103

 



-ii-

 

 

SECTION 5.20 Lender Advisors 104 SECTION 5.21 Bankruptcy Matters 104      
ARTICLE VI   Negative Covenants   SECTION 6.01 Indebtedness; Certain Equity
Securities 105 SECTION 6.02 Liens 107 SECTION 6.03 Fundamental Changes; Business
Activities 109 SECTION 6.04 Investments, Loans, Advances, Guarantees and
Acquisitions 110 SECTION 6.05 Asset Sales 111 SECTION 6.06 Sale/Leaseback
Transactions 112 SECTION 6.07 Swap Agreements 112 SECTION 6.08 Restricted
Payments; Certain Payments of Indebtedness 113 SECTION 6.09 Transactions with
Affiliates 113 SECTION 6.10 Restrictive Agreements 114 SECTION 6.11 Amendment of
Organizational Documents and Documents Governing Specified Indebtedness 114
SECTION 6.12 Financial Covenants 115 SECTION 6.13 Changes in Fiscal Periods 115
SECTION 6.14 Canadian Pension Plans 115 SECTION 6.15 Sanctions 115 SECTION 6.16
Anti-Corruption Laws 115 SECTION 6.17 Reclamation Claims 115 SECTION 6.18
Insolvency Proceeding Claims 116 SECTION 6.19 [Reserved.] 116 SECTION 6.20
Subrogation 116       ARTICLE VII   Events of Default   ARTICLE VIII   The
Administrative Agents   ARTICLE IX   Miscellaneous   SECTION 9.01 Notices 125
SECTION 9.02 Waivers; Amendments 127 SECTION 9.03 Expenses; Indemnity; Damage
Waiver 129 SECTION 9.04 Successors and Assigns 131 SECTION 9.05 Survival 134
SECTION 9.06 Counterparts; Integration; Effectiveness 134 SECTION 9.07
Severability 135 SECTION 9.08 Right of Setoff 135 SECTION 9.09 Governing Law:
Jurisdiction; Consent to Service of Process 135 SECTION 9.10 WAIVER OF JURY
TRIAL 136

 



-iii-

 

 

SECTION 9.11 Headings 136 SECTION 9.12 Confidentiality 136 SECTION 9.13 Several
Obligations; Nonreliance; Violation of Law 137 SECTION 9.14 USA PATRIOT Act 137
SECTION 9.15 Appointment for Perfection 137 SECTION 9.16 Interest Rate
Limitation 138 SECTION 9.17 No Fiduciary Relationship 138 SECTION 9.18
Intercreditor Agreement 138 SECTION 9.19 [Reserved.] 139 SECTION 9.20 Anti-Money
Laundering Legislation 139 SECTION 9.21 Judgment Currency 139 SECTION 9.22
Waiver of Immunity 140 SECTION 9.23 Process Agent 140 SECTION 9.24
Acknowledgement and Consent to Bail-In 140       ARTICLE X   Loan Guarantee  
SECTION 10.01 Guarantee 141 SECTION 10.02 Guarantee of Payment 141 SECTION 10.03
No Discharge or Diminishment of Guarantee 141 SECTION 10.04 Defenses Waived 142
SECTION 10.05 Rights of Subrogation 142 SECTION 10.06 Reinstatement; Stay of
Acceleration 143 SECTION 10.07 Information 143 SECTION 10.08 Taxes 143 SECTION
10.09 Maximum Liability 143 SECTION 10.10 Contribution 143 SECTION 10.11
Liability Cumulative 144       ARTICLE XI   [Reserved.]   ARTICLE XII   The
Borrower Representative   SECTION 12.01 Appointment; Nature of Relationship 144
SECTION 12.02 Powers 144 SECTION 12.03 Employment of Agents 144 SECTION 12.04
Notices 144 SECTION 12.05 Successor Borrower Representative 145 SECTION 12.06
Execution of Loan Documents; Borrowing Base Certificate 145 SECTION 12.07
Reporting 145

 



-iv-

 

 

SCHEDULES:

 

Schedule 2.01 — Commitments Schedule 5.21 — Required Milestones

 

EXHIBITS:           Exhibit A — Form of Assignment and Assumption Exhibit B —
Form of Borrowing Base Certificate Exhibit C — Form of Borrowing Request Exhibit
D — Form of Compliance Certificate Exhibit E — [Reserved] Exhibit F — Form of
Interest Election Request Exhibit G — Form of Exit Facility Term Sheet Exhibit H
— [Reserved] Exhibit I-1 — Form of U.S. Tax Certificate for Non-U.S. Lenders
that are not Partnerships for U.S. Federal Income Tax Purposes Exhibit I-2 —
Form of U.S. Tax Certificate for Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes Exhibit I-3 — Form of U.S. Tax Certificate for
Non-U.S. Participants that are not Partnerships for U.S. Federal Income Tax
Purposes Exhibit I-4 — Form of U.S. Tax Certificate for Non-U.S. Participants
that are Partnerships for U.S. Federal Income Tax Purposes Exhibit J — Form of
Variance Report       Annex A — Approved Budget

 



-v-

 

 

  

SENIOR SECURED SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT, dated as of
[____], 2020, among TAILORED BRANDS, INC., a Texas corporation, THE MEN’S
WEARHOUSE, INC., a Texas corporation (the “Company”), as debtor and
debtor-in-possession, each of the other U.S. Subsidiary Borrowers from time to
time party hereto, MOORES THE SUIT PEOPLE CORP., a Nova Scotia unlimited
liability company and an applicant under the CCAA (the “Canadian Borrower” and,
together with the U.S. Borrowers, the “Borrowers”), the Canadian Guarantors from
time to time party hereto, the Lenders from time to time party hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent, and JPMORGAN CHASE BANK, N.A. TORONTO
BRANCH, as Canadian Administrative Agent.

 

R E C I T A L S:

 

WHEREAS, on [●], 2020 (the “Petition Date”), the Borrowers (collectively, the
“Debtors”, and each individually, a “Debtor”) commenced voluntary cases
(collectively, the “US Cases” and each individually, a “Case”) in the United
States Bankruptcy Court for the Southern District of Texas (the “U.S. Court”).
The Debtors continue to operate their businesses and manage their properties as
debtors and debtors-in-possession pursuant to Sections 1107 and 1108 of the
Bankruptcy Code.

 

WHEREAS, also on or shortly after the Petition Date, the Canadian Borrower, in
its capacity a foreign representative, filed an application (the “Canadian Case”
and, together with the US Cases, the “Cases”) before the Ontario Superior Court
of Justice (Commercial List) (the “Canadian Court”) pursuant to Part IV of the
Companies’ Creditors Arrangement Act, R.S.C. 1985, c. C-36, as amended (the
“CCAA”) for the purposes of, among other things, obtaining an order of the
Canadian Court recognizing the US Cases as a foreign main proceeding, imposing a
stay of proceedings in respect of the Debtors and authorizing Canadian Borrower
and the Canadian Guarantors to retain possession of its assets and to continue
to operate its business under the CCAA;

 

WHEREAS, prior to the Petition Date, the Lenders provided financing to the
Borrowers pursuant to that certain Credit Agreement dated as of June 18, 2014,
as amended, supplemented and otherwise modified on June 18, 2014, July 28, 2014,
January 31, 2016, June 30, 2016, October 25, 2017 and April 30, 2019, among the
Borrowers, the other Loan Parties, the Prepetition Lenders, and JPMorgan Chase
Bank, N.A., as the Prepetition Agent, and the other parties thereto (as amended,
amended and restated, supplemented or otherwise modified from time to time
through the date hereof, the “Prepetition Credit Agreement”).

 

WHEREAS, as of the Petition Date, the Prepetition Lenders under the Prepetition
Credit Agreement were owed approximately $[●] in Revolving Loans and $[●] in
maximum aggregate amounts available to be drawn under outstanding Letters of
Credit (as defined in the Prepetition Credit Agreement), plus interest, fees,
costs and expenses and all other Prepetition Lender Obligations under the
Prepetition Credit Agreement.

 

WHEREAS, the Obligations under and as defined in the Prepetition Credit
Agreement are secured by a Lien in substantially all of the existing and
after-acquired assets of the Borrowers and the other Loan Parties as more fully
set forth in the Prepetition Loan Documents, and such Lien is perfected and,
with certain exceptions, as described in the Prepetition Loan Documents, has
priority over other Liens.

 

WHEREAS, the Borrowers have requested, and, upon the terms set forth in this
Agreement, the Lenders have agreed to make available to the Borrowers, a senior
secured super-priority revolving credit facility of up to $500,000,000 in the
aggregate with a $150,000,000 Letter of Credit sublimit that is automatically
convertible into a secured exit facility upon the satisfaction (or waiver) of
certain conditions in the form of $430,000,000 in aggregate initial principal
amount of commitments to be made available to the Borrowers at any time and from
time to time until the Maturity Date subject to the terms and conditions set
forth herein (the “Revolving Credit Facility”).

 



 

 

 

WHEREAS, the Borrowers and other Loan Parties have agreed to secure all of their
Obligations under the Loan Documents by granting to the Administrative Agent,
for the benefit of the Administrative Agent and the other Lender Parties, a Lien
in and upon all of their existing and after-acquired personal and real property,
subject to the limitations and priorities contained in the Loan Documents and
the Interim Order, the Canadian Recognition Order and the Final Order.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01               Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:

 

“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

 

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acceptable Plan” means a Plan of Reorganization that is consistent with the RSA
and otherwise satisfactory to the Administrative Agent, the Required Lenders and
the Loan Parties in their reasonable discretion (as the same may be amended,
supplemented, or modified from time to time after entry thereof in accordance
with the terms thereof); it being agreed that the Plan (as defined in the RSA)
is an “Acceptable Plan” to the Administrative Agent and the Required Lenders.1

 

“Account” has the meaning set forth in the applicable Security Agreement.

 

“Account Debtor” means any Person obligated on an Account.

 

“Actual Cash Receipts” means the sum of all cash receipts received by the Loan
Parties (excluding any borrowings under this Agreement) during the relevant
period of determination which corresponds to the budgeted cash receipts
described in the line item contained in the Approved Budget across from the
heading “Operating Receipts”, as determined in a manner consistent with the
Approved Budget.

 

“Actual Disbursement Amount” means the sum of all cash expenditures made by the
Loan Parties during the relevant period of determination which corresponds to
each of the budgeted cash expenditures described in the line item contained in
the Approved Budget across from the headings “Total Disbursements” (but
excluding the line item across from the headings “Professional Fees”) determined
in a manner consistent with the Approved Budget.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum equal to
(a) the LIBO Rate for such Interest Period multiplied by (b) the Statutory
Reserve Rate.

 

 



1 Subject to review.

 



-2-

 

  

“Administrative Agent” means JPMCB, in its capacity as administrative agent
hereunder and under the other Loan Documents, and its successors in such
capacity as provided in Article VIII.

 

“Administrative Agents” means the Administrative Agent and the Canadian
Administrative Agent.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Agent Fee Letter” means the Fee Letter dated August [___], 2020, among Parent,
the Administrative Agent and the other parties thereto, with respect to fees
payable to the Administrative Agent and the other persons named therein for
their respective accounts.

 

“Agents” means, individually and collectively as the context may require, the
Administrative Agent, the Canadian Administrative Agent, the Arrangers, the
Co-Syndication Agents and the Co-Documentation Agents.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

 

“Aggregate Borrowing Base” means (i) the U.S. Borrowing Base plus (ii) the
lesser of (x) the Canadian Commitments and (y) the Canadian Borrowing Base.

 

“Agreement” means this Senior Secured Super-Priority Debtor-in-Possession Credit
Agreement, as modified, amended or restated from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 hereof, then the Alternate
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above.

 

“AML Legislation” has the meaning set forth in Section 9.20.

 

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrowers or their respective Affiliates from time to time
concerning or relating to bribery or corruption.

 

“Applicable Administrative Agent” means (a) with respect to the Canadian
Facility and Canadian Letters of Credit, the Canadian Administrative Agent and
(b) otherwise, the Administrative Agent.

 

“applicable Borrower(s)” or “applicable Loan Parties” means with respect to any
amount required to be paid hereunder, the Borrowers, jointly and severally.

 

“Applicable Commitment Fee Rate” means 0.30% per annum.

 



-3-

 

 

“Applicable Percentage” means, for any Revolving Lender:

 

(a)       with respect to payments, computations and other matters relating to
the U.S. Commitments or U.S. Revolving Loans, U.S. LC Exposure, U.S. Protective
Advances, U.S. Overadvances or U.S. Swingline Loans, a percentage equal to a
fraction (i) the numerator of which is the U.S. Commitment of such Revolving
Lender and (ii) the denominator of which is the aggregate U.S. Commitments of
all the U.S. Revolving Lenders (or, if the aggregate U.S. Commitments have
terminated or expired, the Applicable Percentage shall be determined based upon
such Revolving Lender’s share of the aggregate U.S. Revolving Exposure);

 

(b)       with respect to payments, computations and other matters relating to
the Canadian Commitment or Canadian Revolving Loans, Canadian LC Exposure,
Canadian Protective Advances or Canadian Overadvances, a percentage equal to a
fraction (i) the numerator of which is the Canadian Commitment of such Revolving
Lender and (ii) the denominator of which is the aggregate Canadian Commitments
of all the Canadian Revolving Lenders (or, if the aggregate Canadian Commitments
have terminated or expired, the Applicable Percentage shall be determined based
upon such Revolving Lender’s share of the aggregate Canadian Revolving
Exposure); and

 

(c)       with respect to payments, computations and other matters relating to
the Revolving Commitments generally, a percentage equal to a fraction, the
numerator of which is (i) the aggregate Revolving Commitment of such Revolving
Lender and (ii) the denominator of which is the aggregate Revolving Commitments
of all the Revolving Lenders (or, if the aggregate Revolving Commitments have
terminated or expired, the Applicable Percentage shall be determined based upon
such Revolving Lender’s share of the aggregate Revolving Exposure);

 

provided that for purposes of Section 2.20 when a Defaulting Lender shall exist,
any such Defaulting Lender’s Revolving Commitments shall be disregarded in the
calculations set forth above.

 

“Applicable Rate” means, for any day, with respect to any Loan, as the case may
be, the applicable rate per annum set forth in the pricing grid below under the
caption “Adjusted LIBO Rate/CDOR Rate Loans” or “ABR/Canadian Prime Rate Loans,”
as the case may be:

 

ADJUSTED LIBO/CDOR RATE LOANS ABR/CANADIAN PRIME RATE LOANS 2.50% 1.50%

 

“Applicable Share” has the meaning set forth in Section 10.10.

 

“Approved Budget” means the budget in the form of Annex A and initially
furnished to the Administrative Agent on or prior to the Effective Date, as the
same may be updated, modified or supplemented from time to time as provided in
Section 5.01. The initial Approved Budget shall depict, on a weekly and line
item basis, (i) projected cash receipts, (ii) projected cash disbursements
(including ordinary course operating expenses, bankruptcy-related expenses
(including professional fees of the Loan Parties’ professionals and advisors),
asset sales and any other fees and expenses relating to the Loan Documents),
(iii) net cash flows, (iv) Availability, (v) liquidity and (vi) professional
fees and disbursements with respect to the Loan Parties’ professionals], in each
case for the first thirteen (13) fiscal week period from the Petition Date, and
such initial Approved Budget shall be approved by, and in form and substance
reasonably satisfactory to, the Administrative Agent and the Required Lenders in
their sole discretion (it being acknowledged and agreed that the initial
Approved Budget attached hereto as Annex A is approved by and reasonably
satisfactory to the Administrative Agent and the Required Lenders).

 



-4-

 

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

“Arrangers” means, JPMCB and Bank of America, N.A., in their capacities as joint
bookrunners and joint lead arrangers for the Revolving Credit Facility
established hereby.

 

“Article 55 BRRD” means Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investment
firms.

 

“Asset Sale” has the meaning set forth in Section 6.05.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Automatic Stay” means the automatic stay provided under Section 362 of the
Bankruptcy Code.

 

“Availability” means, at any time, an amount equal to (a) the Line Cap at such
time minus (b) the total Credit Exposure of all Lenders at such time.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the aggregate Revolving Commitments.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers.

 

“Bail-In Legislation” means in relation to an EEA Member Country which has
implemented, or which at any time implements, Article 55 BRRD, the relevant
implementing law or regulation 13 as described in the EU Bail-In Legislation
Schedule from time to time.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party or any Subsidiary by any Lender or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services) and (c) supply chain financing.

 

“Banking Services Obligations” means any and all obligations of the Loan
Parties, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), in connection with Banking
Services.

 

“Banking Services Reserves” means all Reserves that the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or Banking Services Obligations then outstanding.

 

“Bankruptcy Code” means title 11 of the United States Code, as amended.

 



-5-

 

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it (including any corporate law or other law
permitting a Person to obtain a stay of proceedings or compromise of claims of
its creditors against it), or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or Canada or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as the same
may from time to time be in effect and applicable to the Cases.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

“Borrower” or “Borrowers” means, individually or collectively, the U.S.
Borrowers and the Canadian Borrower.

 

“Borrower Representative” has the meaning set forth in Section 12.01.

 

“Borrowing” means (a) Revolving Loans under the same Facility of the same Type
and currency, made, converted or continued on the same date and, in the case of
Eurodollar Loans or CDOR Rate Loans, as to which a single Interest Period is in
effect, (b) a Swingline Loan, (c) a Protective Advance or (d) an Overadvance.

 

“Borrowing Base” means, individually and collectively as the context may
require, the U.S. Borrowing Base and the Canadian Borrowing Base.

 

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B (with such changes thereto as may be
required by the Administrative Agent in its Permitted Discretion from time to
time to reflect the components of and reserves against the Borrowing Base as
provided for hereunder) or another form that is acceptable to the Administrative
Agent in its Permitted Discretion.

 

“Borrowing Request” means a request by the Borrower Representative for a
Borrowing of Revolving Loans in accordance with Section 2.03, which shall be, in
the case of any such written request, in the form of Exhibit C or any other form
approved by the Administrative Agent.

 

“Budgeted Cash Receipts” means the line item contained in the Approved Budget
across from the heading “Operating Receipts” during the relevant period of
determination.

 

“Budgeted Disbursement Amount” means the sum of the expenditures described in
the line item contained in the Approved Budget across from the heading “Total
Disbursements” (but excluding, for the avoidance of doubt, the line items across
from the headings “Professional Fees”), in each case, during the relevant period
of determination.

 



-6-

 

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with any Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market and (b) when
used in connection with any Canadian Loan or any Canadian Letter of Credit, the
term “Business Day” shall also exclude any day on which commercial banks in
Toronto, Canada are authorized or required by law to remain closed.

 

“Canada” means the country of Canada and any province or territory thereof.

 

“Canadian Administration Charge” means the first priority charge to be granted
by the Canadian Court against Collateral of the Canadian Borrower and the
Canadian Guarantors to secure payment of the professional fees of the Canadian
Borrower’s counsel, the Information Officer and the Information Officer’s
counsel, in an aggregate amount not to exceed C$[●].2

 

“Canadian Administrative Agent” means JPMorgan Chase Bank, N.A. Toronto Branch,
in its capacity as administrative agent for the Canadian Revolving Lenders
hereunder, and its successors and assigns in such capacity.

 

“Canadian Benefit Plan” means any material plan, fund, program, or policy,
whether oral or written, formal or informal, funded or unfunded, insured or
uninsured, providing employee benefits, including medical, hospital care,
dental, sickness, accident, disability, life insurance, pension, retirement or
savings benefits, under which any Loan Party or any Subsidiary of any Loan Party
has any liability with respect to any employee or former employee, but excluding
any Canadian Pension Plans and excluding any stock option or share purchase
plan.

 

“Canadian Blocked Person” means any Person that is a “politically exposed
foreign person” or “terrorist group” or similar person whose property or
interests in property are blocked or subject to blocking pursuant to, or as
described in, any Canadian Economic Sanctions and Export Control Laws.

 

“Canadian Borrower” has the meaning set forth in the introductory paragraph of
this Agreement.

 

“Canadian Borrower Outstandings” means, at any time, the sum of (i) the Dollar
Equivalent of the Canadian Revolving Loans and Canadian Swingline Loans to the
Canadian Borrower outstanding at such time plus (ii) the Canadian LC Exposure in
respect of Letters of Credit issued for the account of the Canadian Borrower at
such time plus (iii) the Dollar Equivalent of the Canadian Protective Advances
to the Canadian Borrower outstanding at such time.

 

“Canadian Borrowing Base” means, at any time (without duplication):

 

(a)       the lesser of (x) the product of (i) 90% multiplied by (ii) the Net
Orderly Liquidation Value of Eligible Inventory of the Canadian Loan Parties at
such time and (y) the net book value of Eligible Inventory of the Canadian Loan
Parties, plus

 

(b)       the lesser of (i) the product of (A) 85% multiplied by (B) the Net
Orderly Liquidation Value of Eligible Rental Inventory of the Canadian Loan
Parties and (ii) the net book value of Eligible Rental Inventory of the Canadian
Loan Parties; provided that in no event shall the amount included pursuant to
this clause (b) exceed 20% of the Canadian Borrowing Base, plus

 



 

2 To be provided.

 



-7-

 

 

(c)       the product of (i) 85% multiplied by (ii) the Eligible Accounts of the
Canadian Loan Parties at such time, plus

 

(d)       the product of (i) 90% multiplied by (ii) the Eligible Credit Card
Accounts Receivable of the Canadian Loan Parties at such time, minus

 

(e)       without duplication, Reserves established by the Administrative Agent
in its Permitted Discretion.

 

Subject to the other provisions hereof expressly permitting the Administrative
Agent to adjust Reserves, the Canadian Borrowing Base at any time shall be
determined by reference to the most recent Borrowing Base Certificate delivered
to the Administrative Agent delivered to the Administrative Agent on or most
recently prior to such day pursuant to Section 5.01(h) (or, prior to the first
such delivery following the Effective Date, the Borrowing Base Certificate
delivered to the Administrative Agent pursuant to Section 4.01(e)); provided,
that if any Borrowing Base Certificate delivered under Section 4.01(e) or
5.01(h) shall prove to have been materially inaccurate (regardless of whether
any Commitments are in effect or any amounts are outstanding hereunder when such
inaccuracy is discovered), and such inaccuracy shall have resulted in the
payment of any interest or fees at rates lower than those that were in fact
applicable for any period (based on the actual Canadian Borrowing Base), the
applicable Borrowers shall pay to the Administrative Agent, for distribution to
the Lenders (or former Lenders) as their interests may appear, the accrued
interest or fees that should have been paid but were not paid as a result of
such inaccuracy.

 

“Canadian Case” has the meaning provided in the recitals.

 

“Canadian Collateral” means any and all property of any Canadian Loan Party
covered by the Collateral Documents and any and all other property of any
Canadian Loan Party, now existing or hereafter acquired, that may at any time be
or become subject to a security interest or Lien in favor of the Administrative
Agent to secure the Obligations.

 

“Canadian Commitment” means, with respect to each Canadian Revolving Lender, the
commitment, if any, of such Canadian Revolving Lender to make Canadian Revolving
Loans and to acquire participations in Canadian Letters of Credit and Canadian
Swingline Loans hereunder, expressed as an amount representing the maximum
possible aggregate amount of such Canadian Revolving Lender’s Canadian Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.09 and (b) assignments by or to such Canadian
Revolving Lender pursuant to Section 9.04. The amount of each Canadian Revolving
Lender’s Canadian Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption pursuant to which such Canadian Revolving Lender shall have
assumed its Canadian Commitment, as applicable. As of the Effective Date, the
aggregate amount of the Canadian Commitments is $50,000,000.

 

“Canadian Court” has the meaning provided in the recitals.

 

“Canadian Court Ordered Charges” means, collectively, the Canadian
Administration Charge and the Canadian DIP Charge.

 

“Canadian Court Reserve” means an amount equal to the Canadian Administration
Charge.

 

“Canadian Credit Exposure” means, as to any Canadian Revolving Lender at any
time, the sum of (a) such Canadian Revolving Lender’s Canadian Revolving
Exposure plus (b) a Dollar Equivalent equal to such Lender’s Applicable
Percentage of the aggregate amount of Canadian Overadvances and Canadian
Protective Advances outstanding.

 



-8-

 

 

“Canadian DIP Charge” has the meaning provided to it in Section 2.22.

 

“Canadian Defined Benefit Plan” means a Canadian Pension Plan, which contains a
“defined benefit provision,” as defined in subsection 147.1(1) of the ITA.

 

“Canadian Dollars” and “Cdn$” means dollars in the lawful currency of Canada.

 

“Canadian Economic Sanctions and Export Control Laws” means any Canadian laws,
regulations or orders governing transactions in controlled goods or technologies
or dealings with countries, entities, organizations, or individuals subject to
economic sanctions and similar measures.

 

“Canadian Facility” means, collectively, the Canadian Commitments and the
extensions of credit made thereunder.

 

“Canadian Guarantor” means (i) any parent entity of the Canadian Borrower formed
under the laws of Canada or any province or territory thereof and (ii) each
Subsidiary of the Canadian Borrower that is listed on the signature pages hereto
as a Canadian Guarantor or that becomes a party hereto as a Canadian Guarantor,
in each case, until such parent entity’s or such Subsidiary’s Loan Guarantee is
released in accordance herewith.

 

“Canadian Issuing Banks” means, individually and collectively as the context may
require, in the case of each Canadian Letter of Credit, JPMorgan Chase Bank,
N.A. Toronto Branch and any other Lender proposed by the Borrower Representative
that has agreed to act as a Canadian Issuing Bank and is reasonably acceptable
to the Canadian Administrative Agent, each in its capacity as an issuer of
Canadian Letters of Credit hereunder, and its successors and assigns in such
capacity as provided in Section 2.06(i). Each Canadian Issuing Bank may, in its
sole discretion, arrange for one or more Canadian Letters of Credit to be issued
by Affiliates of such Canadian Issuing Bank, in which case the term “Canadian
Issuing Bank” shall include any such Affiliate with respect to Canadian Letters
of Credit issued by such Affiliate.

 

“Canadian LC Collateral Account” has the meaning set forth in Section 2.06(j).

 

“Canadian LC Exposure” means, at any time, the sum of the Commercial LC Exposure
and the Standby LC Exposure, in each case, in respect of Canadian Letters of
Credit. The Canadian LC Exposure of any Canadian Revolving Lender at any time
shall be its Applicable Percentage of the total Canadian LC Exposure at such
time.

 

“Canadian Letter of Credit” means any Letter of Credit issued under the Canadian
Facility.

 

“Canadian Loan Parties” means, individually and collectively as the context may
require, the Canadian Borrower and each Canadian Guarantor.

 

“Canadian Loans” means, individually and collectively as the context may
require, the Canadian Revolving Loans, the Canadian Swingline Loans, the
Canadian Protective Advances and the Canadian Overadvances.

 

“Canadian Obligations” means all unpaid principal of and accrued and unpaid
interest on the Canadian Loans to the Canadian Borrower, all accrued and unpaid
fees and all expenses, reimbursements (including pursuant to Section 2.06(a)),
indemnities and other obligations of the Canadian Loan Parties to the Lenders or
to any Lender, the Administrative Agent, the Canadian Administrative Agent, any
Canadian Issuing Bank or any indemnified party arising under the Loan Documents
(including interest, costs, fees and other amounts accruing during the pendency
of any proceeding under any Insolvency Laws, regardless of whether allowed or
allowable in such proceeding).

 



-9-

 

 

“Canadian Overadvance” has the meaning set forth in Section 2.05(b).

 

“Canadian Overadvance Exposure” means, at any time, the sum of the aggregate
principal amount of all outstanding Canadian Overadvances at such time. The
Canadian Overadvance Exposure of any Lender at any time shall be its Applicable
Percentage of the total Canadian Overadvance Exposure at such time.

 

“Canadian Pension Plans” means any plan, program or arrangement that is a
pension plan that is required to be registered under any applicable Canadian
federal or provincial pension legislation, whether or not registered under any
such laws, which is, or has been, maintained or contributed to by, or to which
there is or may be an obligation to contribute by, a Loan Party or Subsidiary
operating in Canada in respect of any Person’s employment in Canada with such
Loan Party or Subsidiary, other than Plans established by statute, including the
Canada Pension Plan maintained by the government of Canada and the Quebec
Pension Plan maintained by the Province of Quebec.

 

“Canadian Prime Rate” means, for any period, the rate per annum determined by
the Canadian Administrative Agent to be the higher of (i) the rate equal to the
PRIMCAN Index rate that appears on the Bloomberg screen at 10:15 a.m. Toronto
time on such day (or, in the event that the PRIMCAN Index is not published by
Bloomberg, any other information services that publishes such index from time to
time, as selected by the Canadian Administrative Agent in its reasonable
discretion) and (ii) the average rate for 30 day Canadian Dollar bankers’
acceptances that appears on the Reuters Screen CDOR Page (or, in the event such
rate does not appear on such page or screen, on any successor or substitute page
or screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time, as selected by
the Canadian Administrative Agent in its reasonable discretion) at 10:15 a.m.
Toronto time on such day, plus 1.00% per annum. Any change in the Canadian Prime
Rate due to a change in the PRIMCAN Index or the CDOR Rate shall be effective
from and including the effective date of such change in the PRIMCAN Index or
CDOR Rate, respectively.

 

“Canadian Prime Rate Loan” means a Loan denominated in Canadian Dollars the rate
of interest applicable to which is based upon the Canadian Prime Rate.

 

“Canadian Protective Advance” has the meaning set forth in Section 2.04(a).

 

“Canadian Protective Advance Exposure” means, at any time, the sum of the
aggregate principal amount of all outstanding Canadian Protective Advances at
such time. The Canadian Protective Advance Exposure of any Lender at any time
shall be its Applicable Percentage of the total Canadian Protective Advance
Exposure at such time.

 

“Canadian Recognition Order” means orders of the Canadian Court issued in the
Canadian Case, which shall among other things, impose a stay of proceedings,
recognize the US Cases, recognize the Interim Order (and when entered, the Final
Order), grant the Canadian DIP Charge (as the same may be amended, supplemented,
or modified from time to time after entry thereof with, to the extent adverse to
the Lenders, the consent of the Administrative Agent.

 

“Canadian Revolving Exposure” means, with respect to any Canadian Revolving
Lender at any time, the sum of (a) the outstanding principal amount of Canadian
Revolving Loans of such Canadian Revolving Lender at such time plus (b) an
amount equal to such Canadian Revolving Lender’s Canadian Swingline Exposure
plus (c) an amount equal to such Canadian Revolving Lender’s Canadian LC
Exposure at such time.

 



-10-

 

 

“Canadian Revolving Lenders” means the Persons listed on Schedule 2.01 (or an
Affiliate or branch of any such Person that is acting on behalf of such Person,
in which case the term “Canadian Revolving Lenders” shall include any such
Affiliate or branch with respect to the Canadian Revolving Loans made by such
Affiliate or branch) as having a Canadian Commitment and any other Person that
shall acquire a Canadian Commitment, other than any such Person that ceases to
be a Canadian Revolving Lender pursuant to an Assignment and Assumption.

 

“Canadian Revolving Loan” means a Revolving Loan made by the Canadian Revolving
Lenders to the Canadian Borrower or U.S. Borrowers pursuant to the Canadian
Commitment.

 

“Canadian Security Agreements” means, collectively, that certain Canadian Pledge
and Security Agreement, to be entered into on or before the date of entry of the
Final Order, among the Canadian Loan Parties and the Administrative Agent, the
Quebec Security Documents, and, as the context requires, any other pledge or
security agreement entered into, after the Effective Date by any other Canadian
Loan Party (as required by this Agreement or any other Loan Document), as the
same may be amended, restated or otherwise modified from time to time.

 

“Canadian Subsidiary” means any subsidiary of Parent that has been formed or is
organized under the laws of Canada or any province or territory thereof.

 

“Canadian Swingline Exposure” means, at any time, the aggregate Dollar
Equivalent of all outstanding Canadian Swingline Loans at such time. The
Canadian Swingline Exposure of any Canadian Revolving Lender at any time shall
be its Applicable Percentage of the total Canadian Swingline Exposure at such
time.

 

“Canadian Swingline Lender” means JPMorgan Chase Bank, N.A. Toronto Branch, in
its capacity as lender of Canadian Swingline Loans hereunder, and its successors
and assigns in such capacity.

 

“Canadian Swingline Loan” has the meaning set forth in Section 2.05(a).

 

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of Parent and the
Subsidiaries that are (or would be) set forth in a consolidated statement of
cash flows of Parent for such period prepared in accordance with GAAP and the
amount of expenditures by the Parent and its Subsidiaries for the acquisition of
Rental Product and (b) such portion of principal payments on Capital Lease
Obligations or Synthetic Lease Obligations made by Parent and its consolidated
Subsidiaries during such period as is attributable to additions to property,
plant and equipment that have not otherwise been reflected on the consolidated
statement of cash flows as additions to property, plant and equipment for such
period; provided that the term “Capital Expenditures” shall not include (i)
expenditures made in connection with the replacement, substitution, restoration
or repair of assets to the extent financed with (x) insurance proceeds paid on
account of the loss of or damage to the assets being replaced, restored or
repaired or (y) awards of compensation arising from the taking by eminent domain
or condemnation of the assets being replaced, (ii) the purchase price of
equipment that is purchased simultaneously with the trade-in of existing
equipment to the extent that the gross amount of such purchase price is reduced
by the credit granted by the seller of such equipment for the equipment being
traded in at such time, (iii) the purchase of plant, property or equipment or
software to the extent financed with the net proceeds of any sale, transfer,
lease or other disposition (including pursuant to a Sale/Leaseback Transaction
or by way of merger or consolidation) of any asset of Parent or any Subsidiary,
including any sale or issuance to a Person other than Parent or any Subsidiary
of Equity Interests in any Subsidiary, but excluding sales of Inventory in the
ordinary course of business, (iv) expenditures that constitute rental expenses
under operating leases of real or personal property, (v) expenditures that are
accounted for as capital expenditures by the Parent or any Subsidiary and that
actually are paid for by a Person other than the Parent or any Subsidiary and
for which neither the Parent nor any Subsidiary has provided or is required to
provide or incur, directly or indirectly, any consideration or obligation to
such Person or any other Person (whether before, during or after such period) or
(vi) the book value of any asset owned by the Parent or any Subsidiary prior to
or during such period to the extent that such book value is included as a
capital expenditure during such period as a result of such Person reusing or
beginning to reuse such asset during such period without a corresponding
expenditure actually having been made in such period; provided that (x) any
expenditure necessary in order to permit such asset to be reused shall be
included as a Capital Expenditure during the period in which such expenditure
actually is made and (y) such book value shall have been included in Capital
Expenditures when such asset was originally acquired.

 



-11-

 

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (as in effect on December 31, 2018,
notwithstanding any modification or interpretative change thereto after such
date and excluding the effect to any treatment of lease under Accounting
Standards Codification 842 (or any other Accounting Standards Codification or
Financial Accounting Standard have a similar result or effect)), and, for the
purposes of this Agreement, the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.

 

“Carve-Out” has the meaning set forth in the Interim Order (and Final Order,
when applicable).

 

“Cases” has the meaning set forth in the Recitals.

 

“Cash Equivalents” means:

 

(a)       marketable direct obligations issued or unconditionally guaranteed by
the United States Government, the Government of Canada, or the UK government, or
issued by an agency thereof and backed by the full faith and credit of the
United States Government, the Government of Canada, or the UK government, as the
case may be, in each case maturing within two years after the date of
acquisition thereof;

 

(b)       marketable direct obligations issued by any state of the United States
of America, or any political subdivision of any such state or any public
instrumentality thereof or by the Canadian federal government, in each case
maturing within two years after the date of acquisition thereof and, at the time
of acquisition, having the highest rating obtainable from either Standard &
Poor’s or Moody’s (or, if at any time neither Standard & Poor’s nor Moody’s
shall be rating such obligations, then from such other nationally recognized
rating services acceptable to the Administrative Agent);

 

(c)       commercial paper maturing no more than nine months after the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-2 or P-2 from either Standard & Poor’s or Moody’s (or, if at any time neither
Standard & Poor’s nor Moody’s shall be rating such obligations, then the highest
rating from such other nationally recognized rating services acceptable to the
Administrative Agent);

 



-12-

 

 

(d)       certificates of deposit or bankers acceptances denominated in US
Dollars, Canadian Dollars, Sterling or Euro and maturing within ninety (90) days
after the date of acquisition thereof issued by any Lender or any other
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia, or Canada or the UK, in each case
having combined capital and surplus of not less than $250,000,000 (or the
foreign currency equivalent thereof);

 

(e)       repurchase agreements of the Administrative Agent, any Lender or any
other commercial bank organized under the laws of the United States of America
or any state thereof or the District of Columbia, or Canada or the UK, in each
case having combined capital and surplus of not less than $250,000,000 (or the
foreign currency equivalent thereof);

 

(f)       overnight investments with the Administrative Agent, any Lender or any
other commercial bank organized under the laws of the United States of America
or any state thereof or the District of Columbia, or Canada or the UK, in each
case having combined capital and surplus of not less than $250,000,000 (or the
foreign currency equivalent thereof);

 

(g)       other readily marketable instruments issued or sold by the
Administrative Agent, any Lender or any other commercial bank organized under
the laws of the United States of America or any state thereof or the District of
Columbia, or Canada or the UK, in each case having combined capital and surplus
of not less than $250,000,000 (or the foreign currency equivalent thereof); and

 

(h)       funds invested in brokerage accounts with nationally recognized
brokerage houses or money market accounts, in each case for less than thirty
(30) days.

 

“Cash Management Order” means the order of the Court entered in the Cases after
the “first day” hearing on an interim basis, together with all extensions,
modifications and amendments thereto, in form and substance reasonably
satisfactory to the Administrative Agent, which among other matters authorizes
the Debtors to maintain their existing cash management and treasury arrangements
(as set forth in the Prepetition Credit Agreement) or such other arrangements as
shall be reasonably acceptable to the Administrative Agent in all material
respects.

 

“CDOR Rate” means, for the relevant Interest Period, the Canadian deposit
offered rate which, in turn means on any day the sum of (a) the annual rate of
interest determined with reference to the arithmetic average of the discount
rate quotations of all institutions listed in respect of the relevant Interest
Period for Canadian Dollar-denominated bankers’ acceptances displayed and
identified as such on the “Reuters Screen CDOR Page” as defined in the
International Swaps and Derivatives Association, Inc. definitions, as modified
and amended from time to time (the “CDOR Screen Rate”), as of 10:00 a.m. Toronto
local time on the first day of the applicable Interest Period and, if such day
is not a Business Day, then on the immediately preceding Business Day (as
adjusted by the Canadian Administrative Agent after 10:00 a.m. Toronto local
time to reflect any error in the posted rate of interest or in the posted
average annual rate of interest) plus (b) 0.10% per annum; provided that (x) if
the CDOR Screen Rate shall be less than 0.75%, such rate shall be deemed to be
0.75% and (y) if the CDOR Screen Rate is not available on the Reuters Screen
CDOR Page on any particular day, then the Canadian deposit offered rate
component of such rate on that day shall be calculated as the cost of funds
quoted by the Canadian Administrative Agent to raise Canadian Dollars for the
applicable Interest Period as of 10:00 a.m. Toronto local time on such day for
commercial loans or other extensions of credit to businesses of comparable
credit risk; or if such day is not a Business Day, then as quoted by the
Canadian Administrative Agent on the immediately preceding Business Day.

 

“CFC” means each Person that is a “controlled foreign corporation” within the
meaning of Section 957(a) of the Code.

 



-13-

 

 

“CFC Holdco” means a Domestic Subsidiary with no material assets other than
Equity Interests of one or more Foreign Subsidiaries that are CFCs.

 

“Change in Control” means (a) any transaction (including a merger, amalgamation
or consolidation) the result of which is that any “person” or “group” (within
the meaning of Sections 13(d) and 14(d)(2) of the Exchange Act) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of more
than 50 percent (50%) of the total voting power of all classes of the voting
stock of Parent or the surviving Person and/or warrants or options to acquire
such voting stock, calculated on a fully diluted basis, or (b) Parent shall
cease to own, directly or indirectly, 100% of the issued and outstanding Equity
Interests of the Canadian Borrower and each U.S. Subsidiary Borrower; provided,
that no transaction contemplated by the RSA, an Acceptable Plan or the
Confirmation Order shall constitute a Change in Control.

 

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any rule, regulation, treaty or
other law, (b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, promulgated or issued.

 

“Charges” has the meaning set forth in Section 9.16.

 

“Claim” means any (a) right to payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured; or (b) right to
an equitable remedy for breach of performance if such breach gives rise to a
right to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured,
or unsecured.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means (a) any and all “Collateral” or words of similar intent as
defined in any applicable Collateral Document and (b) the “DIP Collateral”
referred to in the Orders, it being understood that “Collateral” shall include
all such “DIP Collateral” irrespective of whether any such property was excluded
pursuant to the Prepetition Loan Documents.

 

“Collateral Access Agreement” has the meaning set forth in the applicable
Security Agreement.

 

“Collateral Documents” means the Orders, each Security Agreement and each other
document granting a Lien upon any assets of any Loan Party as security for
payment of the Secured Obligations.

 

“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn Dollar Equivalent of all outstanding Commercial Letters of Credit at
such time plus (b) the aggregate Dollar Equivalent of all LC Disbursements
relating to Commercial Letters of Credit that have not yet been reimbursed by or
on behalf of the Borrowers at such time. The Commercial LC Exposure of any
Lender under any Facility at any time shall be its Applicable Percentage of the
total Commercial LC Exposure under such Facility at such time.

 



-14-

 

 

“Commercial Letter of Credit” means a Letter of Credit that is (a) designated as
a Commercial Letter of Credit by the Borrower Representative at the time of, or
prior to, the issuance thereof, (b) issued to provide for the payment of the
purchase price for goods or services purchased by Parent or any Subsidiary and
(c) intended to be drawn when such purchase price is due and payable and not
merely upon the occurrence of a default or other contingency.

 

“Commitment” means, with respect to each Lender, such Lender’s U.S. Commitment
and/or Canadian Commitment.

 

“Commitment Letter” means the Commitment Letter dated August [___], 2020 among
JPMCB, JPMorgan Chase Bank, N.A. Toronto Branch, the Lenders, the Parent, the
Company and the Canadian Borrower.

 

“Committee” means an official committee of unsecured creditors appointed in any
of the Cases by the U.S. Trustee.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” means, collectively, any written notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to Section 9.01, including
through the Platform.

 

“Company” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Compliance Certificate” means a Compliance Certificate in the form of Exhibit D
or any other form approved by the Administrative Agent.

 

“Concentration Account” has the meaning set forth in the applicable Security
Agreement.

 

“Confirmation Order” means an order of the Court entered in the US Cases
pursuant to section 1129 of the Bankruptcy Code and recognized by the Canadian
Court in the Canadian Case, which order (x) shall confirm an Acceptable Plan, be
a final order and otherwise be in form and substance reasonably satisfactory to
the Administrative Agent, together with all extensions, modifications, and
amendments thereto, also in form and substance reasonably satisfactory to the
Administrative Agent and (y) (i) if the Revolving Credit Facility converts to
the credit facility under the Exit Facility Agreement, shall authorize and
approve the extensions of credit under the Exit Facility Credit Agreement and
the performance of the Borrowers’ (or the entities assuming and/or acquiring
directly or indirectly the operations and assets of the Borrowers in the
Acceptable Plan) and Loan Guarantors’ obligations thereunder, authorize a pro
forma capital structure that satisfies the conditions precedent to the
occurrence of the Conversion Date and otherwise satisfies all other conditions
to the Conversion Date or (ii) if the Revolving Credit Facility is to be repaid
in cash in full, shall authorize and approve such repayment, any financing the
proceeds of which will be used to fund such repayment in full in cash, and the
termination in full of all outstanding commitments under the Revolving Credit
Facility.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 



-15-

 

 

“Conversion Date” means the date upon which each of the conditions precedent to
effectiveness of the Exit Facility Agreement set forth in the Exit Facility Term
Sheet shall have been satisfied or waived.

 

“Court” means the U.S. Court and/or the Canadian Court, as the context may
require.

 

“Co-Documentation Agents” means U.S. Bank National Association and Fifth Third
Bank.

 

“Co-Syndication Agents” means Bank of America, N.A. and Wells Fargo Bank, N.A.

 

“Credit Card Accounts Receivable” means any Accounts (including Payment
Intangibles) due to any Loan Party from a credit card issuer or a credit card
processor in connection with purchases of Inventory of such Loan Party on (a)
credit cards issued by Visa, MasterCard, American Express, Discover, PayPal,
Wells Fargo, each of their respective Affiliates, and any other credit card
issuers that are reasonably acceptable to the Administrative Agent, (b) private
label credit cards of any Loan Party issued under non-recourse arrangements
substantially similar to those in effect on the Effective Date or (c) debit
cards and mall cards issued by issuers or providers that are reasonably
acceptable to the Administrative Agent, in each case which have been earned by
performance by such Loan Party but not yet paid to such Loan Party by such
credit card issuer or credit card processor.

 

“Credit Card Agreement” means any agreement between a Loan Party, on the one
hand, and a credit card issuer or a credit card processor (including any credit
card processor that processes purchases of Inventory from a Loan Party through
debit cards or mall cards), on the other hand.

 

“Credit Card Notifications” means each Credit Card Notification, in form and
substance reasonably satisfactory to the Administrative Agent, executed by one
or more Loan Parties and delivered by such Loan Parties to credit card issuers
or credit card processors that are party to any Credit Card Agreement.

 

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s U.S. Credit Exposure plus (b) such Lender’s Canadian Credit Exposure.

 

“Cumulative Four-Week Period” means the four-fiscal week period up to and
through the Saturday of the fiscal week most recently ended prior to the
applicable Variance Report Date.

 

“Debtor” has the meaning set forth in the Recitals.

 

“Debtors’ Investment Banker” means PJT Partners, Inc.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 



-16-

 

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit, Swingline Loans, Protective Advances or Overadvances within
three (3) Business Days of the date required to be funded by it hereunder,
(b) notified any Borrower, the Administrative Agent, any Issuing Bank, the
Swingline Lender or any Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (c) failed, within three (3) Business Days after request by
the Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit, Swingline Loans,
Protective Advances or Overadvances, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three (3) Business Days of the date when due, unless the
subject of a good faith dispute, (e) (i) become or is insolvent or has a parent
company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding under any Insolvency Laws or otherwise, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding under any
Insolvency Laws or otherwise, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender, or (f) has, or has
a direct or indirect parent company that has, become the subject of a Bail-In
Action.

 

“Deposit Account” has the meaning set forth in the applicable Security
Agreement.

 

“Deposit Account Control Agreement” has the meaning set forth in the applicable
Security Agreement.

 

“Designated Person” means any Person listed in any Sanctions-related list of
Designated Persons maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State, or by the United
Nations Security Council, the European Union or any EU member state.

 

“Designated Subsidiary” means each Subsidiary other than any Excluded
Subsidiary.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Section 3.06 of the Disclosure Letter.

 

“Disclosure Letter” means the letter from the Borrowers to the Lenders delivered
on the Effective Date.

 

“Disclosure Statement” has the meaning ascribed to such term in Schedule 5.21.

 

“Disqualified Stock” means any Equity Interests which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) cash,
(ii) debt securities or (iii) any Equity Interests referred to in (a) above, in
each case at any time prior to the first anniversary of the Maturity Date.
Notwithstanding the foregoing, any Equity Interests that would constitute
Disqualified Stock solely because holders of the Equity Interests have the right
to require the issuer of such Equity Interests to repurchase such Equity
Interests upon the occurrence of a change of control or an asset sale will not
constitute Disqualified Stock if the terms of such Equity Interests provide that
the issuer may not repurchase or redeem any such Equity Interests pursuant to
such provisions unless such repurchase or redemption is permitted under the
terms of this Agreement.

 



-17-

 

 

“Document” has the meaning set forth in the U.S. Security Agreement.

 

“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in Canadian Dollars or an LC Alternative Currency, the equivalent of
such amount in Dollars determined by using the rate of exchange for the purchase
of the Dollars with Canadian Dollars or the LC Alternative Currency, as
applicable, in the London foreign exchange market at or about 11:00 a.m. London
time (or New York time, as applicable) on a particular day as displayed by ICE
Data Services as the “ask price”, or as displayed on such other information
service which publishes that rate of exchange from time to time in place of ICE
Data Services (or if such service ceases to be available, the equivalent of such
amount in Dollars as determined by the Agent using any method of determination
it deems appropriate in its sole discretion) and (c) if such amount is
denominated in any other currency, the equivalent of such amount in Dollars as
determined by the Agent using any method of determination it deems appropriate
in its sole discretion.

 

“dollars,” “Dollars” or “$” refers to lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary of Parent that is organized under the
laws of the United States, any state of the United States or the District of
Columbia.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02), which
date is [●], 2020.

 

“Eligible Accounts” means, at any time, each Account that satisfies the
following criteria at the time of creation and continues to meet the same at the
time of such determination: such Account (i) has been earned by performance and
represents the bona fide amounts due to a Loan Party and in each case is
originated in the ordinary course of business of such Loan Party, and (ii) in
each case is not ineligible for inclusion in the calculation of the Borrowing
Base pursuant to any of clauses (a) through (x) below. Without limiting the
foregoing, to qualify as an Eligible Account, such Account shall indicate no
Person other than a Loan Party as payee or remittance party. Any Account
included within any of the following categories shall not constitute an Eligible
Account:

 

(a)       which is not subject to a first priority perfected Lien in favor of
the Administrative Agent;

 

(b)       which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) a Permitted Encumbrance which does not have priority
over the Lien in favor of the Administrative Agent, (iii) Liens in respect of
Prior Claims that are unregistered and that secure amounts that are not yet due
and payable and (iv) Liens that are subject to the Intercreditor Agreement;

 

(c)       (i) with respect to which the scheduled due date is more than 90 days
after the date of the original invoice therefor, (ii) which is unpaid more than
90 days after the date of the original invoice therefor or more than 60 days
after the original due date therefor (“Overage”) when calculating the amount
under this clause (ii), for the same Account Debtor, the Administrative Agent
shall include the net amount of such Overage and add back any credits, but only
to the extent that such credits do not exceed the total gross receivables from
such Account Debtor, or (iii) which has been written off the books of such
Borrower or otherwise designated as uncollectible;

 



-18-

 

 

(d)       which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
pursuant to clause (c) above;

 

(e)       which is owing by an Account Debtor to the extent the aggregate amount
of Accounts owing from such Account Debtor and its Affiliates to all Loan
Parties exceeds 25% of the aggregate amount of Eligible Accounts of all Loan
Parties;

 

(f)       with respect to which any covenant, representation or warranty
contained in this Agreement or in the applicable Security Agreement has been
breached or is not true;

 

(g)       which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation (the form of which is reasonably satisfactory to the
Administrative Agent) which has been sent to the Account Debtor, (iii)
represents a progress billing, (iv) is contingent upon such Loan Party’s
completion of any further performance, (v) represents a sale on a bill-and-hold,
guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis or (vi) relates to
payments of interest;

 

(h)       for which the goods giving rise to such Account have not been shipped
to the Account Debtor or for which the services giving rise to such Account have
not been performed by such Loan Party or if such Account was invoiced more than
once;

 

(i)       with respect to which any check or other instrument of payment has
been returned uncollected for any reason;

 

(j)       which is owed by an Account Debtor which has (i) applied for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
or liquidator or similar official for such Account Debtor of its assets, (ii)
had possession of all or a material part of its property taken by any receiver,
custodian, trustee or liquidator, (iii) filed, or had filed against it, any
assignment, application, request or petition for liquidation, reorganization,
arrangement, adjustment of debts, stay of proceedings, adjudication as bankrupt,
winding-up, or voluntary or involuntary case or proceeding under any state,
provincial or federal bankruptcy laws or any other Insolvency Laws (other than
post-petition accounts payable of an Account Debtor that is a
debtor-in-possession under the Bankruptcy Code and reasonably acceptable to the
Administrative Agent), (iv) admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (v) become insolvent, or (vi)
ceased operation of its business;

 

(k)       which is owed by any Account Debtor which has sold all or
substantially all of its assets;

 

(l)       which is owed by an Account Debtor which (i) does not maintain its
chief executive office in the U.S. or Canada (or its domicile, for the purposes
of the Civil Code (Quebec)) (ii) is not organized under applicable law of the
U.S., any state of the U.S., the District of Columbia, or Canada unless, in any
such case, such Account is backed by a letter of credit acceptable to the
Administrative Agent which is in the possession of, and is directly drawable by,
the Administrative Agent;

 

(m)       which is owed in any currency other than U.S. dollars or Canadian
Dollars;

 



-19-

 

 

(n)       which is owed by (i) any Governmental Authority of any country other
than the U.S. or Canada unless such Account is backed by a Letter of Credit
acceptable to the Administrative Agent which is in the possession of, and is
directly drawable by, the Administrative Agent, or (ii) any Governmental
Authority of the U.S. or Canada, or any department, agency, public corporation,
or instrumentality thereof, unless the Financial Administration Act (Canada), as
amended, (or the equivalent law of any province of Canada, if any, in the case
of a Governmental Authority of such province) or the Federal Assignment of
Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et
seq.), as applicable and is subject to the Lien in favor of the Administrative
Agent set forth in the Orders;

 

(o)       which is owed by any Affiliate of any Loan Party or any employee,
officer, director, agent or controlling stockholder of any Loan Party or any of
its Affiliates;

 

(p)       which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Loan Party is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

 

(q)       which is subject to any counterclaim, deduction, defense, setoff or
dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;

 

(r)       which is evidenced by any promissory note, chattel paper or
instrument;

 

(s)       which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Loan Party to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Loan Party has filed such
report or qualified to do business in such jurisdiction;

 

(t)       with respect to which such Loan Party has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business, but only to the extent of any such
reduction, or any Account which was partially paid and such Loan Party created a
new receivable for the unpaid portion of such Account;

 

(u)       which does not comply in all material respects with the requirements
of all material applicable laws and regulations, whether Federal (U.S. or
Canadian), state, provincial, territorial or local, including without limitation
the U.S. Federal Consumer Credit Protection Act, the U.S. Federal Truth in
Lending Act and Regulation Z of the Board;

 

(v)       which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than such Loan Party
has or has had an ownership interest in such goods, or which indicates any party
other than such Loan Party as payee or remittance party;

 

(w)       which was created on cash on delivery terms; or

 

(x)       which the Administrative Agent determines may not be paid by reason of
the Account Debtor’s inability to pay or which the Administrative Agent
otherwise determines is unacceptable in its Permitted Discretion.

 

In the event that an Account of a Loan Party which was previously an Eligible
Account ceases, to the actual knowledge of a Financial Officer of Parent, to be
an Eligible Account hereunder, the Borrower Representative shall notify the
Administrative Agent thereof promptly, and in any event no later than the time
of submission to the Administrative Agent of the next Borrowing Base
Certificate. In determining the amount of an Eligible Account of a Loan Party,
the face amount of an Account may, in the Administrative Agent’s Permitted
Discretion, be reduced by, without duplication, to the extent not reflected in
such face amount, (i) the amount of all accrued and actual discounts, claims,
credits or credits pending, promotional program allowances, price adjustments or
finance charges (including any amount that such Loan Party may be obligated to
rebate to an Account Debtor pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by such Loan Party to
reduce the amount of such Account.

 



-20-

 

 

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person or Parent, any Subsidiary or any other Affiliate of Parent.

 

“Eligible Credit Card Accounts Receivable” means at the time of any
determination thereof, each Credit Card Accounts Receivable that satisfies the
following criteria at the time of creation and continues to meet the same at the
time of such determination: such Credit Card Accounts Receivable (i) has been
earned by performance and represents the bona fide amounts due to a Loan Party
from a credit card issuer or credit card processor, and in each case is
originated in the ordinary course of business of such Loan Party, and (ii) in
each case is not ineligible for inclusion in the calculation of the Borrowing
Base pursuant to any of clauses (a) through (o) below. Without limiting the
foregoing, to qualify as an Eligible Credit Card Accounts Receivable, such
Credit Card Accounts Receivable shall indicate no Person other than a Loan Party
as payee or remittance party. In determining the amount to be so included, the
face amount of a Credit Card Accounts Receivable shall be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual fees and charges due to the credit card issuer or credit
card processor, discounts, claims, credits or credits pending, promotional
program allowances, price adjustments, finance charges or other allowances
(including any amount that a Loan Party may be obligated to rebate to a
customer, a credit card issuer or credit card processor pursuant to the terms of
any agreement or understanding) and (ii) the aggregate amount of all cash
received in respect of such Credit Card Accounts Receivable but not yet applied
by the Loan Parties to reduce the amount of such Credit Card Accounts
Receivable. Any Credit Card Receivable included within any of the following
categories shall not constitute an Eligible Credit Card Receivable:

 

(a)       which is not earned or does not represent the bona fide amount due to
a Loan Party from a credit card processor or a credit card issuer that
originated in the ordinary course of business of the applicable Loan Party;

 

(b)       which is not owned by a Loan Party or to which a Loan Party does not
have good or marketable title;

 

(c)       in which the payee of such Credit Card Account Receivable is a Person
other than a Loan Party;

 

(d)       which does not constitute an “Account” (as defined in the UCC or the
PPSA) or a Payment Intangible;

 

(e)       which has been outstanding for more than five (5) Business Days (or,
in the case of American Express, 10 Business Days) from the date of sale;

 

(f)       with respect to which the applicable credit card issuer, credit card
processor or debit card or mall card issuer or provider has (i) applied for,
suffered, or consented to the appointment of any receiver, interim receiver,
custodian, trustee, monitor, administrator, sequestrator or liquidator of its
assets, (ii) has had possession of all or a material part of its property taken
by any receiver, interim receiver, custodian, trustee, monitor, administrator,
sequestrator or liquidator, (iii) filed, or had filed against it (but only so
long as any such involuntary filing has not been stayed or vacated), any request
or petition for liquidation, reorganization, arrangement, adjustment of debts,
adjudication as bankrupt, winding-up, or voluntary or involuntary case under any
state, provincial, territorial or federal bankruptcy laws, (iv) has admitted in
writing its inability, or is generally unable to, pay its debts as they become
due, (v) become insolvent or (vi) ceased operation of its business;

 



-21-

 

 

(g)       which is not a valid, legally enforceable obligation of the applicable
credit card issuer or credit card processor with respect thereto;

 

(h)       which is not subject to a properly perfected first priority Lien in
favor of the Administrative Agent (for the benefit of the Lender Parties);

 

(i)       which is subject to any Lien, other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties), (ii) any Permitted
Encumbrances contemplated by the applicable processor agreements and for which
appropriate Reserves (as determined by the Administrative Agent in its Permitted
Discretion) have been established, (iii) Liens permitted by Section 6.02(i),
(iv) Liens in respect of Prior Claims that are unregistered and secure amounts
that are not yet due and payable and (v) Liens that are subject to the
Intercreditor Agreement;

 

(j)       with respect to which (i) any covenant has been breached or (ii) any
representation or warranty is not true in all material respects, in each case to
the extent contained in this Agreement, the applicable Security Agreement or in
the Credit Card Agreements relating to such Credit Card Account Receivable;
provided that each such representation and warranty shall be true and correct in
all respects to the extent already qualified by a materiality standard;

 

(k)       which is subject to risk of set-off, recoupment, non-collection or not
being processed due to unpaid and/or accrued credit card processor fee balances,
to the extent of the lesser of the balance of the applicable Credit Card
Accounts Receivable or the unpaid credit card processor fees;

 

(1)       which is evidenced by “chattel paper” or an “instrument” of any kind
unless such “chattel paper” or “instrument” is in the possession of the
Administrative Agent, and to the extent necessary or appropriate, endorsed to
the Administrative Agent;

 

(m)       which the Administrative Agent in its Permitted Discretion determines
may not be paid by reason of the applicable credit card processor’s, credit card
issuer’s or debit card or mall card issuer’s or provider’s inability to pay;

 

(n)       which represents a deposit or partial payment in connection with the
purchase of Inventory of such Loan Party;

 

(o)       which is not subject to a Credit Card Notification; or

 

(p)       which does not meet such other usual and customary eligibility
criteria for Credit Card Accounts Receivable in the Loan Parties’ industry
generally as the Administrative Agent in its Permitted Discretion may determine
from time to time; provided, however, that the Administrative Agent shall not
add any additional eligibility criteria (or amend any then-existing eligibility
criteria to make the same more restrictive) without giving at least four (4)
Business Days’ prior notice to the Borrower Representative.

 



-22-

 

 

In the event that (a) a Financial Officer of Parent has actual knowledge that
any credit card issuer, credit card processor or debit card or mall card issuer
or provider with respect to Eligible Credit Card Accounts Receivable ceases to
comply with the requirements of clause (f) above or (b) a Credit Card Account
Receivable which was previously an Eligible Credit Card Account Receivable
ceases to be an Eligible Credit Card Account Receivable hereunder (other than by
reason of clause (m) or (p) above), the applicable Loan Party or the Borrower
Representative shall notify the Administrative Agent thereof promptly, and in
any event not later than the time of submission to the Administrative Agent of
the next Borrowing Base Certificate.

 

In determining the amount of an Eligible Credit Card Account Receivable, the
face amount of a Credit Card Account Receivable may, in the Administrative
Agent’s Permitted Discretion, be reduced by, without duplication, to the extent
not reflected in such face amount, (i) the amount of all accrued and actual
discounts, credits or credits pending, price adjustments or finance charges
(including any amount that any Loan Party may be obligated to rebate to an
Account Debtor pursuant to the terms of any agreement or understanding (written
or oral)) applicable to such Credit Card Account Receivable, (ii) the aggregate
amount of all cash received in respect of such Credit Card Account Receivable
but not yet applied by any Loan Party to reduce the amount of such Credit Card
Account Receivable and (iii) the amount of all customary fees and expenses in
connection with any credit card arrangement.

 

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, items of Inventory of a Loan Party that are finished goods or blank
inventory (or, solely in the case of the U.S. Loan Parties, uncut fabric
bolsters), merchantable and readily saleable in the ordinary course of the Loan
Parties’ business, in each case that, except as otherwise agreed by the
Administrative Agent, is not excluded as ineligible by virtue of one or more of
the criteria set forth below. The following items of Inventory shall not be
included in Eligible Inventory:

 

(a)       which is not subject to a first priority perfected Lien in favor of
the Administrative Agent (for the benefit of the Lender Parties);

 

(b)       which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties), (ii) a Permitted
Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties), (iii) Liens in
respect of Prior Claims that are unregistered and secure amounts that are not
yet due and payable, and (iv) Liens that are subject to the Intercreditor
Agreement;

 

(c)       which is unmerchantable, defective, damaged or unfit for sale (as such
terms are customarily used in the Loan Parties’ industry), or is not salable at
prices approximating at least the cost of such Inventory in the ordinary course
of business or is unacceptable due to age, type, category and/or quantity, in
each case, consistent in all material respects with the usage of such terms in
the most recent inventory appraisal received by the Administrative Agent (which,
prior to delivery of a new appraisal (in the Borrower’s sole discretion) to the
Administrative Agent that is reasonably satisfactory to the Administrative
Agent, shall mean the inventory appraisals most recently delivered to the
Administrative Agent prior to the Effective Date pursuant to the Prepetition
Credit Agreement);

 

(d)       with respect to which any covenant, representation, or warranty
contained in this Agreement or the applicable Security Agreement has been
breached or is not true or which does not conform in all material respects to
all standards imposed by any applicable Governmental Authority;

 



-23-

 

 

(e)       in which any Person other than such Loan Party shall (i) have any
direct or indirect ownership, interest or title to such Inventory or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;

 

(f)       which is not finished goods or blank inventory (or, solely in the case
of the U.S. Loan Parties, uncut fabric bolsters) or which constitutes packaging
and shipping material, samples, prototypes, displays or display items,
bill-and-hold goods, goods that are returned or marked for return, repossessed
goods, goods held on consignment, or goods which are not of a type held for sale
in the ordinary course of business (for the avoidance of doubt, sales in the
ordinary course of business includes clearance sales);

 

(g)       which is not located in the United States or, solely in the case of
Inventory of a Canadian Loan Party, Canada or is in transit with a common
carrier from vendors and suppliers; provided that up to $50,000,000 of such
Inventory in transit shall not be excluded from being Eligible Inventory
pursuant to this clause (g) so long as (i) the Administrative Agent shall have
received (1) a true and correct copy of the bill of lading and other shipping
documents for such Inventory (and, if such Inventory is in transit from outside
the United States, such bill of lading is negotiable), (2) evidence of
satisfactory casualty insurance naming the Administrative Agent as loss payee
and otherwise covering such risks as the Administrative Agent may reasonably
request, (3) confirmation that the applicable Loan Party has paid for the goods
(unless such Loan Party’s payment obligations are covered by a Commercial Letter
of Credit or a private label letter of credit) or that the applicable Loan Party
has title to such Inventory (together with such evidence thereof as the
Administrative Agent may from time to time require) and (4) if the bill of
lading is (A) non-negotiable, a duly executed Collateral Access Agreement or
other bailee agreement reasonably satisfactory to the Administrative Agent from
the applicable customs broker for such Inventory, or (B) negotiable,
confirmation that the bill is issued in the name of such Loan Party and
consigned to the order of the Administrative Agent, and a reasonably acceptable
agreement has been executed with such Loan Party’s customs broker, in which the
customs broker agrees that it holds the negotiable bill as agent for the
Administrative Agent and will follow instructions of the Administrative Agent
with respect to the disposition thereof and of the goods, (ii) the common
carrier is not an Affiliate of the applicable vendor or supplier and (iii) the
customs broker is not an Affiliate of any Loan Party;

 

(h)       which is located in any location leased by the applicable Loan Party
(other than any retail store of such Loan Party located in a jurisdiction that
does not provide for a common law or statutory landlord’s lien on the personal
property of tenants that would be prior or superior to that of the
Administrative Agent) unless (i) the lessor (and any mortgagee, if applicable)
has delivered to the Administrative Agent a Collateral Access Agreement or (ii)
a Rent Reserve has been established by the Administrative Agent in its Permitted
Discretion;

 

(i)       which is located at an owned location subject to mortgage in favor of
a Person other than the Administrative Agent, unless the mortgagee is party to
the Intercreditor Agreement or has delivered a Collateral Access Agreement or
other mortgagee agreement in form and substance satisfactory to the
Administrative Agent in its Permitted Discretion;

 

(j)       which is located in any third party warehouse or is in the possession
of a bailee (other than a third party processor) and is not evidenced by a
Document (other than bills of lading to the extent permitted pursuant to clause
(g) above), unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (ii) an appropriate Reserve has been
established by the Administrative Agent in its Permitted Discretion; provided
that up to $10,000,000 at any one time of such Inventory described in this
clause (i) and not meeting the requirements of the preceding subclauses (i) and
(ii) may be included as Eligible Inventory to the extent such Inventory is being
held for not more than 60 days in a warehouse pending delivery to a store upon
the initial opening thereof (including the initial opening after the renovation
or remodeling of a store);

 



-24-

 

 

(k)        which is being processed offsite at a third party location or outside
processor, or is in-transit to or from said third party location or outside
processor;

 

(l)       which is the subject of a consignment by a Loan Party as consignor;

 

(m)       which contains or bears any intellectual property rights licensed to a
Loan Party unless the Administrative Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement;

 

(n)       which is not reflected in a current perpetual inventory report of the
applicable Loan Party (unless such Inventory is reflected in a report to the
Administrative Agent as “in transit” Inventory);

 

(o)       for which reclamation rights have been asserted by the seller; and

 

(p)       which does not meet such other eligibility criteria for Inventory as
the Administrative Agent in its Permitted Discretion may determine from time to
time;

 

provided further that in determining the value of the Eligible Inventory, such
value shall be reduced by, without duplication, any amounts representing
(i) Vendor Rebates; (ii) costs included in Inventory relating to advertising;
(iii) to the extent determined by the Administrative Agent in its Permitted
Discretion to be appropriate, the shrink reserve; (iv) the unreconciled
discrepancy between the general inventory ledger and the perpetual inventory
ledger, to the extent the general inventory ledger reflects less Inventory than
the perpetual inventory ledger; and (v) a reserve for Inventory which is
designated or demanded to be returned to or retained by the applicable vendor or
which is recognized as damaged or off quality by the applicable Loan Party.

 

In the event that a Financial Officer of the Parent has actual knowledge that
Inventory at any location having a fair market value of $7,500,000 or more which
was previously Eligible Inventory ceases to be Eligible Inventory hereunder
(other than by reason of clause (o) above), such Loan Party or the Borrower
Representative shall promptly notify the Administrative Agent thereof and, in
any event, not later than the submission to the Administrative Agent of the next
Borrowing Base Certificate hereunder; provided further that the Administrative
Agent may, in its Permitted Discretion, upon receipt of such notice as set forth
above, adjust the applicable Borrowing Base to reflect such change in Eligible
Inventory.

 

“Eligible Rental Inventory” means, as of the date of determination thereof,
without duplication, items of Rental Product of a Loan Party that are not
excluded as ineligible by virtue of one or more of the criteria set forth below.
The following items of Rental Product shall not be included in Eligible Rental
Inventory:

 

(a)       which does not meet the requirements set forth in clauses (a), (b),
(d), (e), (f), (i), (j), (k), (l) or (n) of the definition of “Eligible
Inventory”;

 



-25-

 

 

(b)       which is unmerchantable, defective, damaged or unfit for rental (as
such terms are customarily used in the Loan Parties’ industry), or is
unacceptable due to age, type, category and/or quantity, in each case,
consistent in all material respects with the usage of such terms in the most
recent appraisal received by the Administrative Agent (which, prior to delivery
of a new appraisal (in the Borrower’s sole discretion) to the Administrative
Agent that is reasonably satisfactory to the Administrative Agent, shall mean
the appraisals most recently delivered to the Administrative Agent prior to the
Effective Date pursuant to the Prepetition Credit Agreement);

 

(c)       which is not located in the United States or, solely in the case of
Rental Product of a Canadian Loan Party, Canada, or is in transit with a common
carrier from vendors and suppliers; provided that up to $10,000,000 of such
Rental Product in transit shall not be excluded from being Eligible Rental
Inventory pursuant to this clause (c) so long as (i) the Administrative Agent
shall have received (1) a true and correct copy of the bill of lading and other
shipping documents for such Rental Product (and, if such Rental Product are in
transit from outside the United States, such bill of lading is negotiable), (2)
evidence of satisfactory casualty insurance naming the Administrative Agent as
loss payee and otherwise covering such risks as the Administrative Agent may
reasonably request, (3) confirmation that the applicable Loan Party has paid for
the goods (unless such Loan Party’s payment obligations are covered by a
Commercial Letter of Credit or a private label letter of credit) or that the
applicable Loan Party has title to such Rental Product (together with such
evidence thereof as the Administrative Agent may from time to time require) and
(4) if the bill of lading is (A) non-negotiable, a duly executed Collateral
Access Agreement or other bailee agreement reasonably satisfactory to the
Administrative Agent from the applicable customs broker for such Rental Product,
or (B) negotiable, confirmation that the bill is issued in the name of such Loan
Party and consigned to the order of the Administrative Agent, and a reasonably
acceptable agreement has been executed with such Loan Party’s customs broker, in
which the customs broker agrees that it holds the negotiable bill as agent for
the Administrative Agent and will follow instructions of the Administrative
Agent with respect to the disposition thereof and of the goods, (ii) the common
carrier is not an Affiliate of the applicable vendor or supplier and (iii) the
customs broker is not an Affiliate of any Loan Party;

 

(d)       (i) which is located in any third party warehouse or is in the
possession of a bailee (other than a third party processor or rental customer)
and is not evidenced by a Document (other than bills of lading to the extent
permitted pursuant to clause (c) above), unless (i) such warehouseman or bailee
has delivered to the Administrative Agent a Collateral Access Agreement and such
other documentation as the Administrative Agent may require or (ii) an
appropriate Reserve has been established by the Administrative Agent in its
Permitted Discretion; provided that up to $5,000,000 at any one time of such
Rental Product described in this clause (d) and not meeting the requirements of
the preceding subclauses (i) and (ii) may be included as Eligible Rental
Inventory to the extent such rentals are being held for not more than 60 days in
a warehouse pending delivery to a store upon the initial opening thereof
(including the initial opening after the renovation or remodeling of a store);

 

(e)       which is not reflected in a current rental inventory report of the
applicable Loan Party in a form reasonably acceptable to the Administrative
Agent;

 

(f)       which is reflected in an internal report of the applicable Loan Party
as “damaged”, “hold”, “laundry”, “lost”, “repair” or “ship”, or such similar
designation used by the Loan Parties from time to time; and

 



-26-

 

 

(g)       which does not meet such other eligibility criteria for Rental Product
as the Administrative Agent in its Permitted Discretion may determine from time
to time;

 

provided further that in determining the value of the Eligible Rental Inventory,
such value shall be reduced by, without duplication, any amounts representing
(i) Vendor Rebates; (ii) costs included in Eligible Rental Inventory relating to
advertising; (iii) to the extent determined by the Administrative Agent in its
Permitted Discretion to be appropriate, the shrink reserve; and (iv) a reserve
for Rental Product which is designated or demanded to be returned to or retained
by the applicable vendor or which is recognized as damaged or off quality by the
applicable U.S. Borrower.

 

In the event that a Financial Officer of the Borrower Representative has actual
knowledge that Rental Product at any location having a fair market value of
$7,500,000 or more which was previously Eligible Rental Inventory ceases to be
Eligible Rental Inventory hereunder (other than by reason of clause (f) above),
such U.S. Borrower or the Borrower Representative shall promptly notify the
Administrative Agent thereof and, in any event, not later than the submission to
the Administrative Agent of the next Borrowing Base Certificate hereunder;
provided further that the Administrative Agent may, in its Permitted Discretion,
upon receipt of such notice as set forth above, adjust the U.S. Borrowing Base
to reflect such change in Eligible Rental Inventory.

 

“Eligible Successor Agent” means (x) a bank or financial institution that is
organized under the laws of the United States or any State or district thereof
with an office in New York, New York which has a combined capital surplus of at
least $200,000,000 or (y) in the case of the Canadian Administrative Agent only,
an Affiliate of the Administrative Agent acting through a branch or an office in
Canada.

 

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata & natural resources such as
wetlands, flora and fauna.

 

“Environmental Laws” means all applicable federal, state, and local laws
(including common law), regulations, rules, ordinances, codes, decrees,
judgments, directives, orders (including consent orders), orders-in-council, and
binding agreements with any Governmental Authority in each case, relating to
pollution or protection of the Environment, human health and safety (to the
extent related to exposure to Hazardous Materials), or the presence, Release of,
or exposure to, Hazardous Materials, or the generation, manufacture, processing,
distribution, use, treatment, storage, transport, recycling or handling of, or
the arrangement for such activities with respect to, Hazardous Materials.

 

“Environmental Liability” means any liability, claim, action, suit, agreement,
judgment or order arising under or relating to any Environmental Law for any
damages, injunctive relief, losses, fines, penalties, fees, expenses (including
reasonable fees and expenses of attorneys and consultants) or costs, whether
contingent or otherwise, including those arising from or relating to: (a)
compliance or non-compliance with any Environmental Law or permit, license or
approval issued thereunder, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threat of Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than, prior to the date of such conversion, any
Indebtedness that is convertible into any such Equity Interests).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 



-27-

 

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414(m) or 414(o) of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived or a failure to make a required contribution to a Multiemployer
Plan, (c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of
ERISA, of an application for a waiver of the minimum funding standard with
respect to any Plan, (d) a determination that any Plan is in “at-risk” status
(as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code), (e)
the incurrence by any Loan Party or any ERISA Affiliate of any liability under
Title IV of ERISA (other than PBGC premiums due but not delinquent under Section
4007 of ERISA), (f) the receipt by any Loan Party or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan under
Section 4042 of ERISA, (g) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan; (h) the incurrence by any Loan Party
or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Plan (including any liability under Section 4062(e)
of ERISA) or Multiemployer Plan, (i) the receipt by any Loan Party or any ERISA
Affiliate of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is insolvent, within the meaning of
Title IV of ERISA, or in “endangered” or “critical” status, within the meaning
of Section 305 of ERISA or Section 432 of the Code, (j) a failure by any Loan
Party or any ERISA Affiliate to pay when due (after expiration of any applicable
grace period) any installment payment with respect to Withdrawal Liability, or
(k) the occurrence of a non-exempt “prohibited transaction” (as defined in
Section 4975 of the Code or Section 406 of ERISA) with respect to which any Loan
Party or any ERISA Affiliate is a “disqualified person” (within the meaning of
Section 4975 of the Code) or a “party in interest” (within the meaning of
Section 406 of ERISA) or could otherwise reasonably be expected to be liable.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro” or “€” means the single currency of the Participating Member States.

 

“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“European Union” means the region comprised of member states of the European
Union pursuant to the Treaty on the European Union.

 

“Events of Default” has the meaning set forth in Article VII.

 

“Exchange Act” means the United States Securities Exchange Act of 1934.

 

“Excluded Account” means any deposit account or securities account of a Loan
Party of the type described in the definition of “Excluded Accounts” in the
applicable Security Agreement.

 



-28-

 

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of Parent, (b) any Foreign Subsidiary of Parent, (c) any Domestic
Subsidiary that is a direct or indirect Subsidiary of a Foreign Subsidiary of
Parent that is a CFC and (d) any CFC Holdco, (e) any Subsidiary that is
prohibited or restricted by applicable law from providing a Loan Guarantee of
the applicable Guaranteed Obligations or if such Loan Guarantee would require
governmental (including regulatory) consent, approval, license or authorization
unless such consent, approval, license or authorization has been received,
(f) any Subsidiary that is a not-for-profit organization, (g) [reserved],
(h) any Subsidiary that is an Immaterial Subsidiary (unless Parent otherwise
elects), and (i) any other Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent (confirmed in writing by notice to Parent),
the cost or other consequences of becoming a Loan Guarantor shall be excessive
in view of the benefits to be obtained by the Lenders therefrom. Notwithstanding
the foregoing, no Canadian Subsidiary shall be excluded from being required to
become a Loan Party pursuant to clauses (b), (c) or (d), above.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Loan Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any Loan Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Loan
Guarantee of such Loan Party or the grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Loan Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by such Recipient’s net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
imposed by a jurisdiction as a result of such Recipient being organized under
the laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, such jurisdiction or as a result of any
other present or former connection between such Recipient and such jurisdiction
(other than connections arising from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document and/or sold or assigned an
interest in any Loan Document), (b) withholding Taxes imposed on amounts payable
to or for the account of any Lender with respect to an applicable interest in a
Loan or Revolving Commitment pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the applicable Revolving Commitment
(or, to the extent a Lender acquires an interest in a Loan not funded pursuant
to a prior Commitment, acquires such interest in such Loan) (in each case, other
than pursuant to an assignment request under Section 2.19(b)) or (ii) such
Lender changes its lending office, except in each case under clause (i) or (ii)
to the extent that, pursuant to Section 2.17, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
acquired the applicable interest in such Loan or Revolving Commitment, as
applicable, or to such Lender immediately before it changed its lending office,
(c) any Taxes attributable to a Recipient’s failure to comply with Section
2.17(e), (d) any withholding Taxes imposed under FATCA and (e) Taxes imposed
under the ITA payable by virtue of the Recipient being a Person with whom a
Canadian Loan Party does not deal at arm’s length for purposes of the ITA or
being a “specified nonresident shareholder” (as that term is defined in
subsection 18(5) of the ITA) of a Canadian Loan Party or a Person not dealing at
arm’s length with such a “specified nonresident shareholder” for purposes of the
ITA (other than any such non-arm’s length relationship arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document and/or sold or assigned an interest in any Loan Document).

 



-29-

 

 

“Existing Letters of Credit” means the letters of credit referred to in Section
2.06(k) of the Disclosure Letter.

 

“Exit Facility Agreement” means the credit agreement that is approved by the
Confirmation Order and entered into on the Conversion Date that has been
negotiated in good faith by the Loan Parties, the Administrative Agent and the
Lenders and that is consistent in all material respects with the terms set forth
in the Exit Facility Term Sheet and any related schedules and exhibits attached
thereto; provided, that such credit agreement shall have been made available and
is satisfactory to the Administrative Agent, the Issuing Banks and all Lenders.

 

“Exit Facility Term Sheet” means the term sheet attached as Exhibit G hereto, as
amended, supplemented or otherwise modified from time to time in accordance with
the terms of this Agreement.

 

“Extraordinary Receipt” means any cash received by any Person (net of all losses
and expenses incurred by such Person, and all Taxes paid (or reasonably
estimated to be payable) by the Parent and the Subsidiaries, in connection with
the event resulting in the Extraordinary Receipt) in an aggregate amount in
excess of $5,000,000 in respect of tax refunds, pension plan reversions,
indemnity payments and purchase price adjustments (but not, for the avoidance of
doubt, with respect to any Prepayment Event described in clauses (a) through (c)
thereof).

 

“Facility” means each of the U.S. Facility and the Canadian Facility.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future Treasury
regulations or other official interpretations thereof, any agreements entered
into pursuant to current Section 1471(b) of the Code (or any amended or
successor version described above) and any fiscal or regulatory legislation,
rules or practices adopted pursuant to any intergovernmental agreement, treaty
or convention among Governmental Authorities and implementing such Sections of
the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall be set forth on the Federal
Reserve Bank of New York’s Website from time to time, and published on the next
succeeding Business Day by the NYFRB as the federal funds effective rate,
provided that if the Federal Funds Effective Rate shall be less than zero, such
rate shall be deemed to zero for the purposes of this Agreement.

 

“Fee Letters” means, collectively, the Agent Fee Letter and the Lender Fee
Letter.

 

“Final Order” means, collectively, the order of the Court entered in the Cases
after a final hearing under Bankruptcy Rule 4001(c)(2) or such other procedures
as approved by the Court, which order shall be satisfactory in form and
substance to the Administrative Agent and from which no appeal or motion to
reconsider has been timely filed, or if timely filed, such appeal or motion to
reconsider has been dismissed or denied with no further appeal and the time for
filing such appeal has passed (unless Administrative Agent waives such
requirement), together with all extensions, modifications, and amendments
thereto, in form and substance satisfactory to the Administrative Agent, which,
among other matters but not by way of limitation, authorizes the Loan Parties to
obtain credit, incur (or guaranty) Indebtedness, and grant Liens under this
Agreement and the other Loan Documents, as the case may be, and provides for the
super-priority of the Administrative Agent’s and the Lenders’ claims.

 



-30-

 

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer, chief
restructuring officer or controller of such Person.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary of Parent, other than a Domestic
Subsidiary.

 

“Funding Accounts” means the deposit account(s) of the Borrowers to which the
Administrative Agent or the Swingline Lender is authorized by the Borrowers (or
by the Borrower Representative on their behalf) to transfer the proceeds of any
Borrowings requested or authorized pursuant to this Agreement.

 

“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.

 

“Gift Card Reserve” means, at any time, the sum of (a) 50% of the aggregate
remaining amount at such time of outstanding gift certificates and gift cards
sold by the Loan Parties entitling the holder thereof to use all or a portion of
the certificate or gift card to pay all or a portion of the purchase price of
Inventory and (b) 100% of the aggregate amount at such time of outstanding
customer deposits and merchandise credits entitling the holder thereof to use
all or a portion of such deposit or credit to pay all or a portion of the
purchase price of Inventory or deposits for Rental Product.

 

“Governmental Authority” means the government of the United States of America,
Canada, any other nation or any political subdivision thereof, whether
provincial, territorial, state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national body
exercising such powers or functions, such as the European Union or the European
Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of Indebtedness or other obligation guaranteed
thereby (or, in the case of (i) any Guarantee the terms of which limit the
monetary exposure of the guarantor or (ii) any Guarantee of an obligation that
does not have a principal amount, the maximum monetary exposure as of such date
of the guarantor under such Guarantee (as determined, in the case of clause (i),
pursuant to such terms or, in the case of clause (ii), reasonably and in good
faith by a Financial Officer of Parent)).

 

“Guaranteed Obligations” has the meaning set forth in Section 10.01.

 



-31-

 

 

“Hazardous Materials” means any chemical, material, substance or waste that is
prohibited, limited or regulated by or pursuant to any applicable Environmental
Law, including, without limitation, any petroleum products or byproducts and all
other hydrocarbons, coal ash, radon gas, asbestos-containing materials, urea
formaldehyde foam insulation, polychlorinated biphenyls, chlorofluorocarbons and
all other ozone-depleting substances or mold.

 

“Hypothecary Representative” has the meaning set forth in Article VIII.

 

“Immaterial Subsidiary” means, at any date of determination, any Subsidiary
that, at the last day of the most recently ended fiscal quarter of Parent for
which financial statements have theretofore been most recently delivered
pursuant to Sections 4.01(h), 5.01(a) or 5.01(b), accounted for less than (x)
2.5% of Total Assets at such date and (y) less than 2.5% of the consolidated
revenues of Parent and its Subsidiaries for the most recent four fiscal quarter
period ending on or prior to such date; provided that, notwithstanding the
above, “Immaterial Subsidiary” shall exclude any of the Parent’s Subsidiaries
designated in writing to the Administrative Agent, by a responsible officer of
Parent (which Parent shall be required to designate (and hereby undertakes to
designate) to the extent necessary to ensure that Immaterial Subsidiaries, in
the aggregate, accounted for, at the last day of any fiscal quarter of Parent
for which financial statements have theretofore been most recently delivered
pursuant to Sections 4.01(h), 5.01(a) or 5.01(b), less than 5.0% of Total Assets
at such date and less than 5.0% of consolidated revenues of Parent and its
Subsidiaries for the four fiscal quarter period ending on such date).

 

“Impacted Interest Period” has the meaning set forth in the definition of “LIBO
Rate.”

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding trade accounts payable incurred in the ordinary course of
business), (d) all obligations of such Person in respect of the deferred
purchase price of property or services (excluding (i) current accounts payable
incurred in the ordinary course of business, (ii) deferred compensation payable
to directors, officers or employees of Parent or any Subsidiary and (iii) any
purchase price adjustment or earnout incurred in connection with an acquisition,
except to the extent that the amount payable pursuant to such purchase price
adjustment or earnout is, or becomes, reasonably determinable), (e) all Capital
Lease Obligations and Synthetic Lease Obligations of such Person, (f) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (g) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (h)
all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person (but only to the
extent of the lesser of (x) the amount of such Indebtedness and (y) the fair
market value of such property, if such Indebtedness has not been assumed by such
Person), and (i) all Guarantees by such Person of Indebtedness of others. The
Indebtedness of any Person shall include the Indebtedness of any other Person
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor by contract, as a matter of law or
otherwise as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), all Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 



-32-

 

 

“Information” has the meaning set forth in Section 9.12.

 

“Information Officer” shall mean Grant Thornton in its capacity as the Canadian
Court-appointed information officer in the Canadian Case, and any
court-appointed successor thereto.

 

“Insolvency Laws” means each of the Bankruptcy Code, the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the
Winding-Up and Restructuring Act (Canada), in each case as amended, and any
other applicable state, provincial, territorial or federal bankruptcy laws, each
as now and hereafter in effect, any successors to such statutes and any other
applicable insolvency or other similar law of any jurisdiction, including any
corporate law of any jurisdiction permitting a debtor to obtain a stay or a
compromise of the claims of its creditors against it and including any rules and
regulations pursuant thereto.

 

“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement dated as of the Effective Date, by and among the Borrowers and
Subsidiaries party thereto, as the same may be amended in accordance with the
terms hereof and thereof.

 

“Intercreditor Acknowledgment” means that certain Acknowledgment and Agreement,
dated as of the Effective Date, by and among the Administrative Agent, the
Prepetition Agent and the Term Agent, and acknowledged by the Loan Parties.

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of June
18, 2014, among the U.S. Borrowers, the Prepetition Agent and the administrative
agent, collateral agent, collateral trustee or a similar representative for the
Term Credit Agreement, as supplemented and modified by the Intercreditor
Acknowledgment, and as may be further amended, amended and restated,
supplemented or otherwise modified and in effect from time to time.

 

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.08, which
shall be, in the case of any such written request, in the form of Exhibit F or
any other form approved by the Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Protective Advance or an Overadvance) or Canadian Prime Rate Loan, the first
Business Day of each calendar quarter and the Maturity Date, (b) with respect to
any Eurodollar Loan or CDOR Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three (3) months’
duration, such day or days prior to the last day of such Interest Period as
shall occur at intervals of three (3) months’ duration after the first day of
such Interest Period, and the Maturity Date, and (c) with respect to any
Protective Advance or Overadvance, the day that such Loan is required to be
repaid and the Maturity Date.

 

“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender twelve months) thereafter and (b) with
respect to any CDOR Rate Borrowing, the period commencing on the date of such
Borrowing and ending on the date which is one, two, three or six months
thereafter, in each case, as the Borrower Representative may elect; provided
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.

 



-33-

 

 

“Interim Order” means, collectively, the order of the Court entered in the Cases
after an interim hearing (assuming satisfaction of the standard prescribed in
Section 324 of the Bankruptcy Code and Bankruptcy Rule 4001 and other applicable
law), together with all extensions, modifications, and amendments thereto, in
each case, in form and substance satisfactory to the Administrative Agent and
each Lender, which, among other matters but not by way of limitation, (i)
authorizes, on an interim basis, the Loan Parties to execute and perform under
the terms of this Agreement and the other Loan Documents, and (ii) approves a
full roll-up of all Prepetition Lender Obligations.

 

“Interpolated Rate” means, at any time, (i) with respect to any Eurodollar
Borrowing for any Interest Period, the rate per annum (rounded to the same
number of decimal places as the LIBO Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between (a) the LIBO Screen Rate for the longest period for which
the LIBO Screen Rate is available) that is shorter than the Impacted Interest
Period; and (b) the LIBO Screen Rate for the shortest period (for which that
LIBO Screen Rate is available) that exceeds the Impacted Interest Period, in
each case, at such time; and (ii) with respect to any CDOR Rate Loan for any
Interest Period, a rate per annum determined by the Canadian Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between (a) the applicable CDOR Screen Rate for the longest period (for which
such CDOR Screen Rate is available) that is shorter than the Interest Period for
such CDOR Rate Loan and (b) the applicable CDOR Screen Rate for the shortest
period (for which such CDOR Screen Rate is available) that is longer than the
Interest Period for such CDOR Rate Loan, in each case at such time.

 

“Inventory” has the meaning set forth in each Security Agreement.

 

“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than advances made in the ordinary course of business
that would be recorded as accounts receivable on the balance sheet of the
specified Person prepared in accordance with GAAP) to, Guarantees of any
Indebtedness or other obligations of, or any other investment (including any
investment in the form of transfer of property for consideration that is less
than the fair value thereof (as determined reasonably and in good faith by a
Financial Officer of Parent)) in, any other Person that are held or made by the
specified Person. The amount, as of any date of determination, of (a) any
Investment in the form of a loan or an advance shall be the principal amount
thereof outstanding on such date, without any adjustment for write-downs or
write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (b) any Investment in
the form of a Guarantee shall be determined in accordance with the definition of
the term “Guarantee,” (c) any Investment in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other securities of any Person shall be the fair value (as determined reasonably
and in good faith by a Financial Officer of Parent) of the consideration
therefor (including any Indebtedness assumed in connection therewith), plus the
fair value (as so determined) of all additions, as of such date of
determination, thereto, and minus the amount, as of such date of determination,
of any portion of such Investment repaid to the investor in cash as a repayment
of principal or a return of capital, as the case may be, but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the time of such Investment,
(d) any Investment (other than any Investment referred to in clause (a), (b) or
(c) above) in the form of a transfer of Equity Interests or other property by
the investor to the investee, including any such transfer in the form of a
capital contribution, shall be the fair value (as determined reasonably and in
good faith by a Financial Officer of Parent) of such Equity Interests or other
property as of the time of such transfer (less, in the case of any investment in
the form of transfer of property for consideration that is less than the fair
value thereof, the fair value (as so determined) of such consideration as of the
time of the transfer), minus the amount, as of such date of determination, of
any portion of such Investment repaid to the investor in cash as a return of
capital, but without any other adjustment for increases or decreases in value
of, or write-ups, write-downs or write-offs with respect to, such Investment
after the time of such transfer, and (e) any Investment (other than any
Investment referred to in clause (a), (b), (c) or (d) above) in any Person
resulting from the issuance by such Person of its Equity Interests to the
investor shall be the fair value (as determined reasonably and in good faith by
a Financial Officer of Parent) of such Equity Interests at the time of the
issuance thereof.

 



-34-

 

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means, individually and collectively as the context may require,
each U.S. Issuing Bank and each Canadian Issuing Bank.

 

“ITA” means the Income Tax Act (Canada), as amended.

 

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

 

“LC Alternative Currency” means (a) Sterling, (b) Euros or (c) any other lawful
currency (other than Dollars) acceptable to the applicable Administrative Agent,
and the applicable Issuing Bank or which, in the case of this clause (c), is
freely transferable and convertible into Dollars and is freely available to the
applicable Issuing Bank.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit. The date of an LC Disbursement shall be the date of payment by the
applicable Issuing Bank under a Letter of Credit or a time draft presented
thereunder, as the case may be.

 

“LC Exposure” means, at any time, the U.S. LC Exposure and the Canadian LC
Exposure.

 

“Lender Advisors” means the professionals and experts retained by Administrative
Agent and the Required Lenders, consisting of Berkeley Research Group, LLC,
Morgan Lewis & Bockius LLP, McMillan LLP and Winstead PC.

 

“Lender Fee Letter” means the Fee Letter dated August [___], 2020, among Parent,
the Administrative Agent and the other parties thereto, with respect to fees
payable to the Administrative Agent for the benefit of the Lenders.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lender Parties” means (a) the Administrative Agent, (b) the Canadian
Administrative Agent, (c) the Arrangers, (d) the Co-Syndication Agents, (e) the
Co-Documentation Agents, (f) the Lenders, (g) the Issuing Banks, (h) Qualified
Counterparties to whom any Banking Services Obligations are owing, (i) Qualified
Counterparties to whom Swap Obligations constituting Secured Obligations
hereunder are owing, (j) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document and (k) the permitted
successors and assigns of the foregoing.

 



-35-

 

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

 

“Letter of Credit” means each Existing Letter of Credit and any letter of credit
or similar instrument (including a bank guarantee) acceptable to the Applicable
Administrative Agent and the applicable Issuing Bank issued pursuant to this
Agreement.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Association (or any other Person that takes over the administration of such
rate) for dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion) (in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that, if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) then the LIBO Rate
shall be the Interpolated Rate, provided, that, if any Interpolated Rate shall
be less than 0.75%, such rate shall be deemed to be 0.75% for purposes of this
Agreement. Notwithstanding the foregoing, if the LIBO Rate, determined as
provided above in this definition, would be less than 0.75%, the LIBO Rate shall
for all purposes of this Agreement be 0.75%.

 

“LIBO Screen Rate” has the meaning set forth in the definition of “LIBO Rate.”

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance in, on or
of such asset, including the Canadian Court Ordered Charges, (b) the interest of
a vendor or a lessor under any conditional sale agreement, capital lease or
title retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

 

“Line Cap” means, as of any date of determination thereof by the Administrative
Agent, an amount equal to the lesser of (i) the total Revolving Commitments then
in effect and (ii) the Aggregate Borrowing Base.

 

“Loan Documents” means this Agreement, the Disclosure Letter, the Collateral
Documents, the Fee Letters, the Intercreditor Agreement, the Intercompany
Subordination Agreement, Intercreditor Acknowledgement and, except for purposes
of Section 9.02, any promissory notes issued pursuant to this Agreement, any
Letter of Credit applications and all other agreements, instruments, documents
and certificates identified in Section 4.01 executed and delivered to, or in
favor of, the Administrative Agent, the Canadian Administrative Agent or any
Lender and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Loan Party, or any employee of any Loan Party, and delivered to the
Administrative Agent, the Canadian Administrative Agent or any Lender in
connection with this Agreement or the transactions contemplated thereby. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

 



-36-

 

 

“Loan Guarantee” means Article X of this Agreement.

 

“Loan Guarantor” means each Loan Party.

 

“Loan Parties” means the U.S. Borrowers and the Canadian Loan Parties.

 

“Loans” means the loans and advances made by the Lenders or the Applicable
Administrative Agent pursuant to this Agreement, including Swingline Loans,
Overadvances and Protective Advances.

 

“Material Adverse Effect” means a material adverse effect on (a) the results of
operations, assets, business or financial condition of Parent and the
Subsidiaries taken as a whole, excluding in any event (i) the effect of filing
the Cases, the events and conditions leading up to and customarily resulting
from the commencement and continuation of the Cases, the effects thereof and any
action required to be taken under the Loan Documents or the Orders and the Cases
themselves, (ii) any matters publicly disclosed prior to the filing of the
Cases, and (iii) any matters or transactions disclosed, contemplated or required
to be taken in any “first day” orders or first day” orders on a final basis,
motions related thereto or in any supporting declarations thereof, (b) the
ability of the Loan Parties to perform any of their monetary obligations under
the Loan Documents to which it is a party, or (c) the rights of or benefits
available to the Administrative Agent, the Canadian Administrative Agent, the
Issuing Banks or the Lenders under the Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and the Loan Guarantee), or obligations in respect of one or more Swap
Agreements, of any one or more of Parent and the Subsidiaries in an aggregate
principal amount exceeding $20,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of Parent or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that Parent or such
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.

 

“Maturity Date” means the date that is the earliest of (i) six (6) months after
the Effective Date, (ii) the date of the substantial consummation (as defined in
Section 1101(2) of the Bankruptcy Code) of an Acceptable Plan, (iii) the date
the Court converts any of the Cases to a Chapter 7 case, (iv) the date the Court
dismisses any of the Cases, (v) the date on which the Loan Parties consummate a
sale of all or substantially all of the assets of the Loan Parties pursuant to
section 363 of the Bankruptcy Code or otherwise, and (vi) such earlier date on
which the Loans shall become due and payable by acceleration or otherwise in
accordance with the terms of this Agreement and the other Loan Documents.

 

“Maximum Liability” has the meaning set forth in Section 10.09.

 

“Maximum Rate” has the meaning set forth in Section 9.16.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate makes or is
obligated to make contributions or has any ongoing obligation with respect to
withdrawal liability (within the meaning of Title IV of ERISA).

 

“Net Orderly Liquidation Value” means, with respect to Inventory or Rental
Product of any Person, the orderly liquidation value thereof, as determined on a
basis consistent in all material respects with the appraisals most recently
received by the Administrative Agent (which, prior to delivery of a new
appraisal (in the Borrower’s sole discretion) to the Administrative Agent that
is reasonably satisfactory to the Administrative Agent, shall mean the
appraisals most recently delivered to the Administrative Agent prior to the
Effective Date pursuant to the Prepetition Credit Agreement).

 



-37-

 

 

“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include cash equivalents) proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds, but only as and
when received, net of (b) the sum, without duplication, of (i) all actual fees
and out-of-pocket expenses paid in connection with such event by the Parent and
the Subsidiaries to Persons that are not Affiliates of the Parent or any
Subsidiary, (ii) in the case of a sale, transfer or other disposition (including
pursuant to a casualty or a condemnation or similar proceeding) of an asset, the
amount of all payments required to be made by the Parent and the Subsidiaries as
a result of such event to repay Indebtedness (other than Loans and Indebtedness
under the Term Credit Agreement) secured by such asset on a basis prior to the
Liens, if any, on such assets securing the Obligations and (iii) the amount of
all Taxes paid (or reasonably estimated to be payable) by the Parent and the
Subsidiaries, and the amount of any reserves established by the Parent and the
Subsidiaries in accordance with GAAP to fund purchase price adjustment,
indemnification and similar contingent liabilities (other than any earnout
obligations) reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding year and that are directly
attributable to the occurrence of such event (as determined reasonably and in
good faith by a Financial Officer of the Borrower Representative). For purposes
of this definition, in the event any contingent liability reserve established
with respect to any event as described in clause (b)(iii) above shall be
reduced, the amount of such reduction shall, except to the extent such reduction
is made as a result of a payment having been made in respect of the contingent
liabilities with respect to which such reserve has been established, be deemed
to be receipt, on the date of such reduction, of cash proceeds in respect of
such event.

 

“Non-Consenting Lender” has the meaning set forth in Section 9.02(d).

 

“Non-Paying Borrower” has the meaning set forth in Section 10.10.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligations” means, individually and collectively as the content may require,
the U.S. Obligations and the Canadian Obligations.

 

“Order” means, as applicable, and as the context may require, the Interim Order
or the Final Order, whichever is then applicable, or the Canadian Recognition
Order or the Interim Order, the Canadian Recognition Order and the Final Order
as the “Orders”.

 

“Original Currency” has the meaning set forth in Section 9.21.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes that arise from any payment made under any Loan Document or from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, excluding any such Taxes imposed with respect to an
assignment by a Lender (other than an assignment made pursuant to Section 2.19)
if such Tax is imposed as a result of a present or former connection between the
assigner or assignee and the jurisdiction imposing such Tax (other than
connections arising from such having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, and/or sold or assigned an interest in any Loan
Document).

 



-38-

 

 

“Overadvance” means a U.S. Overadvance or a Canadian Overadvance.

 

“Overadvance Exposure” means, at any time, the sum of the Canadian Overadvance
Exposure and the U.S. Overadvance Exposure.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate (from and after such date as the
NYFRB shall commence to publish such composite rate).

 

“Parent” means Tailored Brands, Inc., a Texas corporation.

 

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).

 

“Participants” has the meaning set forth in Section 9.04(c)(i).

 

“Participating Member State” means any member state of the European Communities
that adopts or has adopted (and has not ceased to adopt) the euro as its lawful
currency in accordance with legislation of the European Community relating to
Economic and Monetary Union.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (Signed into law October 26, 2001)).

 

“Paying Borrower” has the meaning set forth in Section 10.10.

 

“Payment Intangibles” has the meaning set forth in the U.S. Security Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Encumbrances” means:

 

(a)       Liens imposed by law for Taxes (x) that are not yet delinquent, (y)
(i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) Parent or such Subsidiary has set aside on its
books reserves with respect thereto to the extent required by GAAP and (iii)
such contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation, or (z) the nonpayment of which
is permitted or required by the Bankruptcy Code;

 



-39-

 

 

(b)       carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law (other than any Lien imposed pursuant to Section
430(k) of the Code or Section 303(k) of ERISA or a violation of Section 436 of
the Code), arising in the ordinary course of business and securing obligations
that are not overdue by more than 30 days or are being contested in compliance
with Section 5.06;

 

(c)       pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of Parent or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;

 

(d)       pledges and deposits made to secure the performance of bids, trade
contracts (other than Indebtedness for borrowed money), leases (other than
Capital Lease Obligations), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)       judgment Liens in respect of judgments that do not constitute an Event
of Default under clause (l) of Article VII;

 

(f)        easements, zoning restrictions, rights-of-way, site plan agreements,
development agreements, operating agreements, cross-easement agreements,
reciprocal easement agreements and similar encumbrances and exceptions to title
on real property that do not secure any monetary obligations and do not
materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of Parent or any Subsidiary or
the ordinary operation of such real property;

 

(g)       customary rights of setoff upon deposits of cash in favor of banks and
other depository institutions and Liens of a collecting bank arising under the
UCC in respect of payment items in the course of collection;

 

(h)       Liens arising from precautionary UCC financing statement filings (or
similar filings under applicable law) regarding operating leases or
consignments;

 

(i)       Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than Capital Lease Obligations),
license or sublicense or concession agreement permitted by this Agreement;

 

(j)       Liens arising in the ordinary course of business in favor of custom
and forwarding agents and similar Persons in respect of imported goods and
merchandise in the custody of such Persons;

 

(k)       Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

 

(l)       Liens or rights of setoff against credit balances of Parent or any
Subsidiary with credit card issuers or credit card processors to secure
obligations of Parent or such Subsidiary, as the case may be, to any such credit
card issuer or credit card processor incurred in the ordinary course of business
as a result of fees and chargebacks; and

 



-40-

 

 

 

(m)       other Liens that are contractual rights of set-off;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clause (c) above securing
letters of credit, bank guarantees or similar instruments.

 

“Permitted Variance” means any variance that does not violate Section 6.12(b).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Petition Date” has the meaning set forth in the Recitals.

 

“Plan” means any “employee pension benefit plan,” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which any Loan Party or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Plan of Reorganization” means a plan of reorganization with respect to the Loan
Parties and their Subsidiaries pursuant to the Cases.

 

“Platform” has the meaning set forth in Section 9.01(d).

 

“Post-Petition” means the time period commencing immediately upon the filing of
the applicable US Case.

 

“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto, provided that if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder or under any other
Loan Document on the Collateral is governed by the personal property security
legislation or other applicable legislation with respect to personal property
security in effect in a jurisdiction in Canada other than the Province of
Ontario, “PPSA” means the Personal Property Security Act or such other
applicable legislation (including the Civil Code (Quebec)) in effect from time
to time in such other jurisdiction in Canada for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

 

“Prepayment Event” means:

 

(a)                any Asset Sale of the type described in clauses (h), (j) and
(k) of Section 6.05 unless such disposition results in aggregate Net Proceeds
not exceeding $500,000 for any individual transactions or series of related
transactions;

 

(b)                any casualty or other insured damage to, or any taking under
power of eminent domain or by condemnation or similar proceeding of, any asset
of the Parent or any Subsidiary resulting in aggregate Net Proceeds exceeding
$500,000;

 

(c)                the incurrence by the Parent or any Subsidiary of any
Indebtedness, other than Indebtedness permitted to be incurred by Section 6.01;
and

 



-41-

 

 

(d)                the receipt by the Parent or any Subsidiary of any
Extraordinary Receipt.

 

“Prepetition” means the time period ending immediately prior to the filing of
the Cases.

 

“Prepetition Agent” means JPMCB, in its capacity as administrative agent under
any of the Prepetition Loan Documents.

 

“Prepetition Aggregate Revolving Exposure” means the sum of the Prepetition
Credit Exposures of all the Prepetition Lenders under the Prepetition Credit
Agreement.

 

“Prepetition Canadian Credit Exposure” means, as to any Prepetition Lender at
any time, the sum of the outstanding principal amount of such Prepetition
Lender’s “Canadian Credit Exposure” (under and as defined in the Prepetition
Credit Agreement) at such time.

 

“Prepetition Canadian Revolving Exposure” means, as to any Prepetition Lender at
any time, the sum of the outstanding principal amount of such Prepetition
Lender’s “Canadian Revolving Exposure” (under and as defined in the Prepetition
Credit Agreement) at such time.

 

“Prepetition Credit Agreement” has the meaning assigned to such term in the
Recitals.

 

“Prepetition Credit Exposure” means, as to any Prepetition Lender at any time,
the sum of the outstanding principal amount of such Prepetition Lender’s
“Revolving Loans” and the sum of such Prepetition Lender’s “LC Exposure,”
“Swingline Exposure,” “Protective Advance Exposure” and “Overadvance Exposure”
(in each case under and as defined in the Prepetition Credit Agreement) at such
time.

 

“Prepetition Indebtedness” means the Indebtedness of the Loan Parties existing
prior to the Effective Date and set forth on Section 6.01 of the Disclosure
Letter.

 

“Prepetition Lender Obligations” means all “Obligations” as defined in the
Prepetition Credit Agreement.

 

“Prepetition Lenders” means the lenders under the Prepetition Credit Agreement.

 

“Prepetition Loan Documents” means the “Loan Documents” as defined in the
Prepetition Credit Agreement.

 

“Prepetition Revolving Loans” means Prepetition Lender Obligations in respect of
principal of “Revolving Loans” under, and as defined in, the Prepetition Credit
Agreement and interest, expenses, fees and other sums payable in respect thereof
under the Prepetition Loan Documents.

 

“Prepetition Swingline Loans” means Prepetition Lender Obligations in respect of
principal of “Swingline Loans” under, and as defined in, the Prepetition Credit
Agreement and interest, expenses, fees and other sums payable in respect thereof
under the Prepetition Loan Documents.

 

“Prepetition U.S. Borrower Canadian Facility Outstandings” means, at any time,
the aggregate “Canadian Revolving Exposure” (under and as defined in the
Prepetition Credit Agreement) at such time minus, to the extent included in such
“Canadian Revolving Exposure” (under and as defined in the Prepetition Credit
Agreement), the “Canadian Borrower Outstandings” (under and as defined in the
Prepetition Credit Agreement) at such time.

 



-42-

 

 

“Prepetition U.S. Credit Exposure” means, as to any Prepetition Lender at any
time, the sum of the outstanding principal amount of such Prepetition Lender’s
“U.S. Credit Exposure” (under and as defined in the Prepetition Credit
Agreement) at such time.

 

“Prepetition U.S. Revolving Exposure” means, as to any Prepetition Lender at any
time, the sum of the outstanding principal amount of such Prepetition Lender’s
“U.S. Revolving Exposure” (under and as defined in the Prepetition Credit
Agreement) at such time.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City. Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Prior Claims” means all liabilities and obligations of any Canadian Loan Party
secured by any Liens, choate or inchoate, which rank or are capable of ranking
in priority to the Liens granted to the Administrative Agent to secure the
Secured Obligations, including, in the Permitted Discretion of the
Administrative Agent, (i) any such amounts due and not paid for wages, or
vacation pay, amounts due and not paid under any legislation relating to
workers’ compensation or to employment insurance, all amounts deducted or
withheld and not paid and remitted when due with respect to Taxes including
amounts currently or past due and not paid for realty, municipal or similar
taxes (to the extent impacting personal or moveable property); and (ii) all
amounts currently or past due and not yet contributed, remitted or paid to or
under any Canadian Pension Plan or under the Canada Pension Plan, the Quebec
Pension Plan, the Pension Benefits Act (Ontario) or any similar legislation.

 

“Protective Advance” means a U.S. Protective Advance or a Canadian Protective
Advance.

 

“Protective Advance Exposure” means, at any time, the sum of the Canadian
Protective Advance Exposure and the U.S. Protective Advance Exposure.

 

“Qualified Counterparties” means each Administrative Agent, each Lender, each
Affiliate of a Lender and each Person that was a Lender or an Affiliate of a
Lender at any time that such Person provided any Bank Products or Swap
Obligations to Parent or any of its Subsidiaries.

 

“Quebec Security Documents” means a deed of hypothec executed by any Loan Party
from time to time, and any other related documents required to perfect a Lien in
favor of the Hypothecary Representative in the Province of Quebec.

 

“Recipient” means the Administrative Agents, any Lender, any Issuing Bank or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder or under any other Loan Document.

 

“Register” has the meaning set forth in Section 9.04(b)(iv).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

 



-43-

 

 

“Remedies Notice Period” has the meaning specified in the Interim Order (or
Final Order, when applicable).

 

“Rent Reserve” means, with respect to any leased store, warehouse distribution
center, regional distribution center or depot where any Inventory subject to
Liens arising by operation of law is located, a reserve equal to two months’
rent at such store, warehouse distribution center, regional distribution center
or depot.

 

“Rental Product” means any coats, pants, shirts, vests, cummerbunds, neckwear,
belts, shoes and other accessories held by the Loan Parties for rental to
customers.

 

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Loan Parties’ assets from information furnished by or on behalf of the Loan
Parties, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

 

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Revolving Commitments representing more than 50% of the sum of the total Credit
Exposure and unused Revolving Commitments at such time.

 

“Required Milestones” means the covenants set forth on Schedule 5.21.

 

“Requirement of Law” means, with respect to any Person, collectively, the common
law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
determinations of, any Governmental Authority, in each case that are applicable
to and binding upon such Person or any of its property or to which such Person
or any of its property is subject.

 

“Reserves” means, without duplication of any other Reserves or items that are
otherwise addressed through eligibility criteria, those reserves as specifically
set forth herein which the Administrative Agent deems necessary, in its
Permitted Discretion, to maintain; provided that such reserves shall only be
permitted in respect of (i) the Carve-Out, (ii) reserves in respect of estimated
or actual amounts that may be included in the Carve-Out, (iii) reserves (x) in
the amount of a reasonable estimate of other amounts that may be included in the
Carve-Out or that are or may be payable from any proceeds of a transaction (as
described in footnote 14 of the Interim Order), including amounts which are or
may become payable to any investment bankers or financial advisors of the
Debtors or the Committee, or (y) in respect of any claims having priority over
the Obligations, (iv) reserves with respect to the Canadian Court Reserve, (v)
Banking Services Reserves, (vi) Rent Reserves, (vii) Gift Card Reserves, (viii)
reserves for Swap Obligations, (ix) reserves for Prior Claims, and (x) reserves
which are of a type that were in place under the Prepetition Credit Agreement as
of July 22, 2020 (which shall include any change in such reserves due a change
in underlying quantitative criteria used in the calculation of such reserve).
Reserves shall not otherwise include additional reserves or any modifications to
any eligibility criteria set forth in the Prepetition Credit Agreement or
formulas used to compute formulaic reserves presently in effect as of the
Petition Date (and no new formulaic reserves not presently in effect shall be
imposed).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Parent or
any Subsidiary, or any payment or distribution (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, exchange, conversion,
cancellation or termination of any Equity Interests in Parent or any Subsidiary.

 



-44-

 

 

“Revolving Commitment” means, with respect to each Lender, individually and
collectively as the context may require, the U.S. Commitment and the Canadian
Commitment of such Lender.

 

“Revolving Credit Facility” has the meaning assigned to such term in the
Recitals.

 

“Revolving Exposure” means the U.S. Revolving Exposure and the Canadian
Revolving Exposure.

 

“Revolving Exposure Limitations” has the meaning set forth in Section 2.01.

 

“Revolving Lender” means a U.S. Revolving Lender or a Canadian Revolving Lender.

 

“Revolving Loan” means a Loan made pursuant to Sections 2.01 and 2.02(a).

 

“RSA” means that certain Restructuring Support Agreement, dated as of [●], 2020,
executed and delivered by the Loan Parties and the other parties thereto, as
such agreement may be amended, supplemented or otherwise modified from time to
time in accordance with the terms thereof.

 

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
Parent or any Subsidiary whereby Parent or such Subsidiary sells or transfers
such property to any Person and Parent or any Subsidiary leases such property,
or other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred, from such Person or its
Affiliates.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Designated Person, (b) a
Canadian Blocked Person, (c) any Person operating, organized or resident in a
Sanctioned Country or (d) any Person controlled by any such Person.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time (a) by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) by the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom, or (c) by a government of Canada pursuant to Canadian Economic
Sanctions and Export Control Laws.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Second Currency” has the meaning set forth in Section 9.21.

 

“Secured Obligations” means all U.S. Obligations and “Canadian Obligations”,
together with all (a) Banking Services Obligations of the Borrowers or any
Subsidiary of a Borrowers; and (b) Swap Obligations of the Borrowers or any
Subsidiary of the a Borrower, owing to one or more Qualified Counterparties;
provided that Excluded Swap Obligations with respect to any Loan Party shall not
be Secured Obligations of such Loan Party.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Security Agreement” means, individually and collectively as the context may
require, the U.S. Security Agreement and the Canadian Security Agreements.

 



-45-

 

 

“Senior Notes” means $600,000,000 aggregate principal amount of 7.00% senior
notes due 2022 of the Company issued under the Senior Notes Indenture on June
18, 2014, as the same are in effect on the Petition Date.

 

“Senior Notes Indenture” means the Indenture, dated as of June 18, 2014, by and
among the Company, the guarantors party thereto and The Bank of New York Mellon
Trust Company, N.A., as the same is in effect on the Petition Date.

 

“Settlement” has the meaning set forth in Section 2.05(d).

 

“Settlement Date” has the meaning set forth in Section 2.05(d).

 

“Specified Dispositions” means (i) the closure, sale, transfer or disposition of
the Loan Parties’ or their Subsidiaries’ stores, leases, warehouses,
distribution centers and other real property (and all fixtures and equipment in
each case in connection therewith), (ii) bulk sales or other dispositions of
inventory or equipment of a Loan Party or its Subsidiaries, (iii) any other
Dispositions permitted by the Approved Budget, and (iv) the termination of
Leases, licenses, subleases or sublicenses, in each case, in connection
therewith; provided that such Specified Dispositions (other than pursuant to
clause (iii) above) are identified in writing by the Borrower Representative to
the Administrative Agent and agreed to by the Administrative Agent in its
reasonable discretion on or prior to the Effective Date, and as may be updated,
supplemented or modified from time to time, as agreed to in writing by the
Administrative Agent in its reasonable discretion.

 

“Specified Indebtedness” means Subordinated Indebtedness and Indebtedness
described in Section 6.01(a)(ix) and (a)(x).

 

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw Hill Companies, Inc., and any successor to its rating agency business.

 

“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Standby Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements relating to Standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrowers at such time.
The Standby LC Exposure of any Lender under any Facility at any time shall be
its Applicable Percentage of the total Standby LC Exposure under such Facility
at such time.

 

“Standby Letter of Credit” means all Letters of Credit other than Commercial
Letters of Credit.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Sterling” means the lawful currency of the United Kingdom.

 



-46-

 

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, (a)
any Person the accounts of which would be consolidated with those of the parent
in the parent’s consolidated financial statements if such financial statements
were prepared in accordance with GAAP as of such date and (b) any other Person
(i) of which Equity Interests representing more than 50% of the equity value or
more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (ii) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of Parent.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions and any agreement, contract or transaction
that constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of Parent or any Subsidiary shall be a Swap
Agreement.

 

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

 

“Swingline Exposure” means, at any time, the Canadian Swingline Exposure and/or
the U.S. Swingline Exposure, as the context requires.

 

“Swingline Lender” means the Canadian Swingline Lender and/or the U.S. Swingline
Lender, as the context requires.

 

“Swingline Loan” means a Canadian Swingline Loan and/or a U.S. Swingline Loan,
as the context requires.

 

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for US federal income tax purposes, other than any such lease under which
such Person is the lessor.

 

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
sum, without duplication, of (a) the obligations of such person to pay rent or
other amounts under any Synthetic Lease which are attributable to principal and
(b) the amount of any purchase price payment under any Synthetic Lease assuming
the lessee exercises the option to purchase the leased property at the end of
the lease term. For purposes of Section 6.02, a Synthetic Lease Obligation shall
be deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.

 



-47-

 

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Agent” means Wilmington Savings Fund Society, FSB as successor in interest
to JPMorgan Chase Bank, N.A., as administrative agent under the Credit
Agreement.

 

“Term Credit Agreement” means the Term Credit Agreement dated as of June 18,
2014, among Parent, the Term Loan Lenders and the Term Agent, as the same is in
effect on the Petition Date.

 

“Term Loan Documents” means the “Loan Documents” under the Term Credit
Agreement.

 

“Term Loan Lenders” means the lenders under the Term Credit Agreement.

 

“Term Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

 

“Total Assets” means, at any date of determination, the consolidated total
assets of Parent as of the last day of the most recent fiscal quarter of Parent
for which financial statements have been delivered pursuant to Sections 4.01(h),
5.01(a) or 5.01(b).

 

“Transactions” means the (a) execution, delivery and performance by the Loan
Parties of this Agreement, the borrowing of the Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder, (b) the creation and
perfection of the Liens provided for in the Collateral Documents, (c) the
documentation and delivery of certain documents and instruments with respect to
the Term Loan Documents in connection with the foregoing and (d) the payment of
all fees, commissions, costs and expenses in connection with the foregoing.

 

“Treaty on the European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (signed
February 7, 1992), as amended from time to time.

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the perfection of the Liens created by the Collateral
Documents.

 

“UK Bail-In Legislation” means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD) Part I
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).

 

“United States” or “U.S.” means the United States of America.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (a) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (b) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (c) an obligation to provide collateral to secure any of the foregoing types
of obligations.

 



-48-

 

 

“U.S. Borrower Canadian Facility Outstandings” means, at any time, the aggregate
Canadian Revolving Exposure at such time minus, to the extent included in the
Canadian Revolving Exposure, the Canadian Borrower Outstandings at such time.

 

“U.S. Borrowers” means, individually and collectively as the context may
require, Parent and each U.S. Subsidiary Borrower.

 

“U.S. Borrowing Base” means, at any time (without duplication), the sum of:

 

(a)       the lesser of (x) the product of (i) 90% multiplied by (ii) the Net
Orderly Liquidation Value of Eligible Inventory of the U.S. Borrowers at such
time and (y) the net book value of Eligible Inventory of the U.S. Borrowers;
provided that in no event shall the amount included pursuant to this clause (a)
attributable to uncut fabric bolsters exceed $10,000,000 at any time, plus

 

(b)       the lesser of (i) the product of (A) 85% multiplied by (B) the Net
Orderly Liquidation Value of Eligible Rental Inventory of the U.S. Borrowers and
(ii) the net book value of Eligible Rental Inventory of the U.S. Borrowers;
provided that in no event shall the amount included pursuant to this clause (b)
exceed 20% of the U.S. Borrowing Base, plus

 

(c)       the product of (i) 85% multiplied by (ii) the Eligible Accounts of the
U.S. Borrowers at such time, plus

 

(d)       the product of (i) 90% multiplied by (ii) the Eligible Credit Card
Accounts Receivable of the U.S. Borrowers at such time, minus

 

(e)       without duplication, Reserves established by the Administrative Agent
in its Permitted Discretion.

 

Subject to the other provisions hereof expressly permitting the Administrative
Agent to adjust the U.S. Borrowing Base, the U.S. Borrowing Base at any time
shall be determined by reference to the most recent Borrowing Base Certificate
delivered to the Administrative Agent on or most recently prior to such day
pursuant to Section 5.01(h) (or, prior to the first such delivery following the
Effective Date, the Borrowing Base Certificate delivered to the Administrative
Agent pursuant to Section 4.01(e)); provided, that if any Borrowing Base
Certificate delivered under Section 4.01(e) or 5.01(h) shall prove to have been
materially inaccurate (regardless of whether any Commitments are in effect or
any amounts are outstanding hereunder when such inaccuracy is discovered), and
such inaccuracy shall have resulted in the payment of any interest or fees at
rates lower than those that were in fact applicable for any period (based on the
actual U.S. Borrowing Base), the applicable Borrowers shall pay to the
Administrative Agent, for distribution to the Lenders (or former Lenders) as
their interests may appear, the accrued interest or fees that should have been
paid but were not paid as a result of such inaccuracy.

 

Any changes after the Effective Date in how the Borrowers value their Inventory
in accordance with their historical practices prior to the Effective Date shall
be subject to the reasonable approval of the Administrative Agent.

 

“U.S. Collateral” means any and all property owned, leased or operated by a
Person covered by the Collateral Documents and any and all other property of any
U.S. Borrower, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of the Administrative
Agent to secure the Secured Obligations.

 



-49-

 

 

“U.S. Commitment” means, with respect to each U.S. Revolving Lender, the
commitment, if any, of such U.S. Revolving Lender to make U.S. Revolving Loans
and to acquire participations in U.S. Letters of Credit and U.S. Swingline Loans
hereunder, expressed as an amount representing the maximum possible aggregate
amount of such U.S. Revolving Lender’s U.S. Revolving Exposure hereunder, as
such commitment may be reduced or increased from time to time pursuant to (a)
Section 2.09 and (b) assignments by or to such U.S. Revolving Lender pursuant to
Section 9.04. The amount of each U.S. Revolving Lender’s U.S. Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such U.S. Revolving Lender shall have assumed its U.S. Commitment, as
applicable. As of the Effective Date, the aggregate amount of the U.S.
Commitments is $450,000,000.

 

“U.S. Court” has the meaning provided in the recitals.

 

“U.S. Credit Exposure” means, as to any U.S. Revolving Lender at any time, the
sum of (a) such Lender’s U.S. Revolving Exposure plus (b) such Lender’s
Applicable Percentage of the aggregate amount of U.S. Overadvances and U.S.
Protective Advances outstanding.

 

“U.S. Facility” means, collectively, the U.S. Commitments and the extensions of
credit made thereunder.

 

“U.S. Issuing Banks” means, individually and collectively as the context may
require, in the case of each U.S. Letter of Credit, JPMorgan Chase Bank, N.A.
and any other Lender proposed by the Borrower Representative that has agreed to
act as a U.S. Issuing Bank and is reasonably acceptable to the Administrative
Agent, each in its capacity as an issuer of U.S. Letters of Credit hereunder,
and its successors and assigns in such capacity as provided in Section 2.06(j).
Each U.S. Issuing Bank may, in its sole discretion, arrange for one or more U.S.
Letters of Credit to be issued by Affiliates of such U.S. Issuing Bank, in which
case the term “U.S. Issuing Bank” shall include any such Affiliate with respect
to U.S. Letters of Credit issued by such Affiliate. Additionally, each Person
that has issued any Existing Letter of Credit shall be deemed to be an Issuing
Bank for purposes of such Existing Letter of Credit but shall be under no
obligation to issue any additional Letters of Credit unless otherwise specified
herein.

 

“U.S. LC Collateral Account” has the meaning set forth in Section 2.06(j).

 

“U.S. LC Exposure” means, at any time, the sum of the Commercial LC Exposure and
the Standby LC Exposure under the U.S. Facility. The U.S. LC Exposure of any
U.S. Revolving Lender at any time shall be its Applicable Percentage of the
total U.S. LC Exposure at such time.

 

“U.S. Lender” means a Lender that is a U.S. Person.

 

“U.S. Letter of Credit” means any Letter of Credit or similar instrument
(including a bank guarantee) acceptable to the applicable Issuing Bank issued
for the purpose of providing credit support for the U.S. Borrowers.

 

“U.S. Obligations” means, with respect to the U.S. Borrowers, all unpaid
principal of and accrued and unpaid interest on the Loans to the U.S. Borrowers,
all LC Exposure in respect of Letters of Credit issued for the account of the
U.S. Borrowers, all accrued and unpaid fees and all expenses, reimbursements
(including pursuant to Section 2.06(a)), indemnities and other obligations of
the U.S. Borrowers to the Lenders or to any Lender, the Administrative Agent,
any Issuing Bank or any indemnified party arising under the Loan Documents
(including interest, costs, fees and other amounts accruing during the pendency
of any proceeding under any Insolvency Laws, regardless of whether allowed or
allowable in such proceeding).

 



-50-

 

 

“U.S. Overadvance” has the meaning set forth in Section 2.05(b).

 

“U.S. Overadvance Exposure” means, at any time, the sum of the aggregate
principal amount of all outstanding U.S. Overadvances at such time. The U.S.
Overadvance Exposure of any Lender at any time shall be its Applicable
Percentage of the total U.S. Overadvance Exposure at such time.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Protective Advance Exposure” means, at any time, the sum of the aggregate
principal amount of all outstanding U.S. Protective Advances at such time. The
U.S. Protective Advance Exposure of any Lender at any time shall be its
Applicable Percentage of the total U.S. Protective Advance Exposure at such
time.

 

“U.S. Protective Advance” has the meaning set forth in Section 2.04(a).

 

“U.S. Revolving Exposure” means, with respect to any U.S. Revolving Lender at
any time, the sum of (a) the outstanding principal amount of U.S. Revolving
Loans of such U.S. Revolving Lender at such time, plus (b) an amount equal to
such U.S. Revolving Lender’s U.S. Swingline Exposure at such time, plus (c) an
amount equal to such U.S. Revolving Lender’s U.S. LC Exposure at such time.

 

“U.S. Revolving Lenders” means the Persons listed on the Schedule 2.01 as having
a U.S. Commitment and any other Person that shall acquire a U.S. Commitment
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be such a Person hereto pursuant to an Assignment and Assumption.

 

“U.S. Revolving Loan” means a Revolving Loan made to the U.S. Borrowers by the
U.S. Revolving Lenders.

 

“U.S. Security Agreement” means that certain Pledge and Security Agreement,
dated as of the Effective Date, between the U.S. Borrowers and the
Administrative Agent, and, as the context requires, any other pledge or security
agreement entered into, after the Effective Date by any other U.S. Borrower (as
required by this Agreement or any other Loan Document), or any other Person, as
the same may be amended, restated or otherwise modified from time to time.

 

“U.S. Subsidiary Borrowers” means, collectively (i) each Domestic Subsidiary of
Parent that is a party to this Agreement on the Effective Date and (ii) each
Domestic Subsidiary of Parent that becomes a party to this Agreement following
the Effective Date, in each case, until such time as such Domestic Subsidiary is
released from its obligations under the Loan Documents in accordance with this
Agreement.

 

“U.S. Swingline Exposure” means, at any time, the sum of the aggregate principal
amount of all outstanding U.S. Swingline Loans at such time. The U.S. Swingline
Exposure of any U.S. Revolving Lender at any time shall be its Applicable
Percentage of the total U.S. Swingline Exposure at such time.

 

“U.S. Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of U.S. Swingline Loans hereunder, and its successors and assigns in such
capacity.

 

“U.S. Swingline Loan” has the meaning set forth in Section 2.05(a).

 



-51-

 

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.17(e).

 

“U.S. Trustee” means the United States Trustee applicable in the Cases.

 

“Variance Report” shall have the meaning assigned to such term in Section
5.01(m).

 

“Variance Report Date” shall have the meaning assigned to such term in Section
5.01(m).

 

“Variance Testing Period” shall mean the four-fiscal week calendar period up to
and through the Saturday of the fiscal week most recently ended prior to the
applicable Variance Report Date (provided that, the first Variance Testing
Period shall include the entire period from the Petition Date through the
Saturday of the fiscal week most recently ended prior to the applicable Variance
Testing Period).

 

“Vendor Rebates” means credits earned from vendors for volume purchases that
reduce net inventory costs for the Loan Parties.

 

“wholly-owned,” when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means:

 

(a)                in relation to any Bail-In Legislation described in the EU
Bail-In Legislation Schedule from time to time, the powers described as such in
relation to that Bail-In Legislation in the EU Bail-In Legislation Schedule; and

 

(b)                in relation to any UK Bail-In Legislation:

 

(i)               any powers under that UK Bail-In Legislation to cancel,
transfer or dilute shares issued by a person that is a bank or investment firm
or other financial institution or affiliate of a bank, investment firm or other
financial institution, to cancel, reduce, modify or change the form of a
liability of such a person or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that UK Bail-In Legislation that are related to or
ancillary to any of those powers; and

 

(ii)               any similar or analogous powers under that UK Bail-In
Legislation.

 

SECTION 1.02               Classification of Loans and Borrowings. For purposes
of this Agreement, Loans and Borrowings may be classified and referred to by
Type (e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”) or by Facility and
Type (e.g., a “Eurodollar U.S. Revolving Loan”).

 



-52-

 

 

SECTION 1.03               Terms Generally. The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” The words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all real and personal, tangible
and intangible assets and properties, including cash, securities, accounts and
contract rights. The word “law” shall be construed as referring to all statutes,
rules, regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Except as otherwise provided herein and unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document (including this Agreement and the other Loan
Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), and all references to any statute shall be construed as
referring to all rules, regulations, rulings and official interpretations
promulgated or issued thereunder, (c) any reference herein to any Person shall
be construed to include such Person’s successors and permitted assigns (subject
to any restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein,” “hereof’ and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

 

SECTION 1.04               Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature used herein
shall be construed in accordance with GAAP, as in effect from time to time;
provided that (a) if the Borrower Representative notifies the Administrative
Agent that the Borrowers request an amendment to any provision hereof to
eliminate the effect of any change occurring after the Effective Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower Representative that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith; provided that the Borrower
Representative, on the one hand, and the Administrative Agent and Lenders, on
the other hand, agree to negotiate in good faith with respect to any proposed
amendment to eliminate or adjust for the effect of any such change in GAAP at no
cost to the Loan Parties other than the reimbursement of the Administrative
Agent’s costs and expenses; and (b) notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to (i) any election under Statement
of Financial Accounting Standards 159, The Fair Value Option for Financial
Assets and Financial Liabilities, or any successor thereto (including pursuant
to the Accounting Standards Codification), to value any Indebtedness of Parent
or any Subsidiary at “fair value,” as defined therein, and (ii) any change in
GAAP occurring after December 31, 2018 as a result of the adoption of any
proposals set forth in the Proposed Accounting Standards Update, Leases (Topic
840), issued by the Financial Accounting Standards Board on August 17, 2010, or
any other proposals issued by the Financial Accounting Standards Board in
connection therewith, in each case if such change would require treating any
lease (or similar arrangement conveying the right to use) as a capital lease
where such lease (or similar arrangement) was not required to be so treated
under GAAP as in effect on December 31, 2018.

 



-53-

 

 

SECTION 1.05               Currency Matters.

 

(a)                Without limiting the other terms of this Agreement, the
calculations and determinations under this Agreement of any amount in any
currency other than Dollars shall be deemed to refer to the Dollar Equivalent
thereof, as the case may be, and all certificates delivered under this Agreement
shall express such calculations or determinations in Dollars or the Dollar
Equivalent thereof, as the case may be. The permissibility of actions taken
under Article VI on any date based on the requisite currency translation
calculated as of such date shall not be affected by subsequent fluctuations in
exchange rates.

 

(b)                Unless otherwise prohibited by law, if more than one currency
or currency unit are at the same time recognized by the central bank of any
country as the lawful currency of that country, then:

 

(i)               any reference in the Loan Documents to, and any obligations
arising under the Loan Documents in, the currency of that country shall be
translated into, or paid in, the currency or currency unit of that country
designated by the Administrative Agent; and

 

(ii)               any translation from one currency or currency unit to another
shall be at the official rate of exchange recognized by the central bank for the
conversion of that currency or currency unit into the other, rounded up or down
by the Administrative Agent.

 

(c)                If a change in any currency of a country occurs, this
Agreement will, to the extent the Administrative Agent reasonably determines
necessary, be amended to comply with any generally accepted conventions and
market practice in the relevant interbank market and otherwise to reflect the
change in currency.

 

SECTION 1.06               Classification of Actions. For purposes of
determining compliance at any time with the covenants set forth in Article VI
(or, in each case, any defined terms used therein), in the event that the
subject transaction meets the criteria of more than one of the categories of
transactions permitted pursuant to the Sections (or related defined terms) in
Article VI, the Borrowers may, in its sole discretion, classify the applicable
transaction (or any portion thereof) under such Section (or defined term); it
being understood that (i) the Borrowers may divide and include such transaction
under one or more of the clause of such Section (or any relevant portion thereof
or of the applicable related defined term) that permit such transaction and (ii)
notwithstanding anything in this Section 1.04 to the contrary for purposes of
this Agreement, (x) Indebtedness incurred under the Term Credit Agreement shall
only be permitted to be incurred or be outstanding under Section 6.01(a)(x) and
(y) Indebtedness uncured under the Loan Documents or the Prepetition Loan
Documents shall only be permitted to be incurred or be outstanding under Section
6.01(a)(i).

 

SECTION 1.07               Divisions. For all purposes under the Loan Documents,
in connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 



-54-

 

 

ARTICLE II

The Credits

 

SECTION 2.01               Commitments; Full-Roll of Prepetition Obligations.
Subject to the terms and conditions set forth herein, each U.S. Revolving Lender
severally agrees to make U.S. Revolving Loans to the U.S. Borrowers from time to
time during the Availability Period and each Canadian Revolving Lender severally
agrees to make Canadian Revolving Loans to the Canadian Borrower or the U.S.
Borrowers from time to time during the Availability Period in an aggregate
principal amount that will not result in:

 

(i)       the sum of the U.S. Revolving Exposure and Prepetition U.S. Revolving
Exposure of any U.S. Revolving Lender exceeding such U.S. Revolving Lender’s
U.S. Commitment;

 

(ii)       the sum of the Canadian Revolving Exposure and Prepetition Canadian
Revolving Exposure of any Canadian Revolving Lender exceeding such Canadian
Revolving Lender’s Canadian Commitment;

 

(iii)       the sum of (w) the aggregate U.S. Revolving Exposure plus (x) the
U.S. Borrower Canadian Facility Outstandings plus (y) the aggregate Prepetition
U.S. Revolving Exposure plus (z) the Prepetition U.S. Borrower Canadian Facility
Outstandings, collectively, exceeding the Borrowing Base; or

 

(iv)       the sum of the aggregate Revolving Exposure and the Prepetition
Aggregate Revolving Exposure exceeding the Aggregate Borrowing Base;

 

subject to the Administrative Agent’s and Canadian Administrative Agent’s
authority, in their sole discretion, to make Protective Advances pursuant to the
terms of Section 2.04. The limitations on Borrowings referred to in clauses (i)
through (iv) are referred to collectively as the “Revolving Exposure
Limitations.” Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans. Notwithstanding anything to the contrary contained herein or in
any other Loan Document, (i) on the Effective Date, (x) each Existing Letter of
Credit shall constitute a “Letter of Credit” for all purposes of this Agreement
and shall be deemed issued under this Agreement on the Effective Date and all LC
Exposure (as such term is defined in the Prepetition Credit Agreement) shall
constitute “LC Exposure” for all purposes of this Agreement and (y) all
Prepetition Lender Obligations constituting “Banking Services Obligations” (as
such term is defined in the Prepetition Credit Agreement) shall constitute
Secured Obligations under the Loan Documents and (ii) upon the entry of the
Interim Order, the total outstanding amount of the Prepetition Lender
Obligations shall constitute Secured Obligations hereunder, with (x) the
outstanding amount of all Prepetition Revolving Loans and/or Prepetition
Swingline Loans, if any, as of the date of the entry of the Interim Order being
refinanced as Loans hereunder immediately upon the entry of the Interim Order
and (y) all unpaid interest and fees thereon accrued through the entry of the
Interim Order to be paid on the next scheduled date for payment of interest and
fees under this Agreement.

 

SECTION 2.02               Loans and Borrowings.

 

(a)                Each Loan (other than a Swingline Loan) shall be made as part
of a Borrowing consisting of Loans of the same Facility and Type made by the
Lenders ratably in accordance with their respective Revolving Commitments under
the applicable Facility. Any Protective Advance, any Swingline Loan and any
Overadvance shall be made in accordance with the procedures set forth in Section
2.04 or 2.05, as applicable.

 

(b)                All Borrowings under the U.S. Commitment shall be denominated
in Dollars. Borrowings under the Canadian Commitment may be in Dollars or
Canadian Dollars. Subject to Section 2.14, (i) each Borrowing that is
denominated in Dollars shall be comprised entirely of ABR Loans or Eurodollar
Loans as the Borrower Representative may request in accordance herewith and
(ii) each Borrowing that is denominated in Canadian Dollars shall be comprised
entirely of Canadian Prime Rate Loans or CDOR Rate Loans as the Borrower
Representative may request in accordance herewith. Each Swingline Loan or
Overadvance shall be an ABR Loan or Canadian Prime Rate Loan, as applicable.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrowers to
repay such Loan in accordance with the terms of this Agreement.

 



-55-

 

 

(c)                At the commencement of each Interest Period for any
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that a
Eurodollar Borrowing that results from a continuation of an outstanding
Eurodollar Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the commencement of each Interest Period for any CDOR
Rate Borrowing, such Borrowing shall be in an aggregate principal amount that is
an integral multiple of Cdn$1,000,000 and not less than Cdn$5,000,000; provided
that a CDOR Borrowing that results from a continuation of an outstanding CDOR
Borrowing may be in an aggregate amount that is equal to such outstanding
Borrowing. Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of 10 Eurodollar
Borrowings and/or CDOR Rate Borrowings outstanding.

 

(d)                Notwithstanding any other provision of this Agreement, the
Borrower Representative shall not be entitled to request, or to elect to convert
to or continue, any Eurodollar Borrowing or CDOR Borrowing if the Interest
Period requested with respect thereto would end after the Maturity Date.

 

SECTION 2.03               Requests for Revolving Borrowings. To request a
Borrowing of Revolving Loans, the Borrower Representative shall notify the
Administrative Agent (in the case of a requested Borrowing under the U.S.
Facility) or the Canadian Administrative Agent with a copy to the Administrative
Agent (in the case of a requested Borrowing under the Canadian Facility), of
such request either in writing (delivered by hand or electronic transmission) in
a form approved by the Applicable Administrative Agent and signed by the
Borrower Representative or by telephone (i) with respect to U.S. Revolving
Loans, not later than (a) in the case of a Eurodollar Borrowing, 11:00 a.m., New
York City time, three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, 12:00 p.m., New York City
time, on the date of the proposed Borrowing and (ii) with respect to Canadian
Revolving Loans, not later than (a) in the case of CDOR Rate Borrowings or
Eurodollar Borrowings, 11:00 a.m., Toronto time, three (3) Business Days prior
to the date of the proposed Borrowing and (b) in the case of Canadian Prime Rate
Borrowings or ABR Borrowings, 11:00 a.m., Toronto time, one (1) Business Day
before the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
electronic transmission to the Administrative Agent (if a U.S. Revolving Loan)
or the Canadian Administrative Agent with a copy to the Administrative Agent (if
a Canadian Revolving Loan), of a written Borrowing Request in a form approved by
the Applicable Administrative Agent and signed by the Borrower Representative.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.01:

 

(i)               whether such Loans are being made to the U.S. Borrowers or the
Canadian Borrower;

 

(ii)               the aggregate amount of the requested Borrowing and the
manner in which the proceeds of such Borrowing are to be disbursed (which shall
be consistent with Section 2.07);

 

(iii)               the date of such Borrowing, which shall be a Business Day;

 

(iv)               whether such Borrowing is to be a Borrowing under the U.S.
Facility or the Canadian Facility;

 

(v)               the currency of the requested Borrowing;

 



-56-

 

 

(vi)               whether such Borrowing is to be an ABR Borrowing, a
Eurodollar Borrowing, a Canadian Prime Rate Borrowing or a CDOR Rate Borrowing;
and

 

(vii)               in the case of a Eurodollar Borrowing or CDOR Rate
Borrowing, the initial Interest Period to be applicable thereto, which shall be
a period contemplated by the definition of the term “Interest Period.”

 

If no election as to the Type of Borrowing is specified, then (A) a Borrowing of
U.S. Revolving Loans or Canadian Revolving Loans requested in Dollars shall be
an ABR Borrowing and (B) a Borrowing of Canadian Revolving Loans requested in
Canadian Dollars shall be a Canadian Prime Rate Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Borrowing or CDOR Rate
Borrowing, then the applicable Borrower(s) shall be deemed to have selected an
Interest Period of one month’s or 30 days’, as applicable, duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Applicable Administrative Agent shall advise each Lender of the details thereof
and of the amount of such Lender’s Revolving Loan to be made as part of the
requested Borrowing.

 

SECTION 2.04               Protective Advances.

 

(a)                Subject to the limitations set forth below, the Applicable
Administrative Agent is authorized by the Borrowers and the Lenders, from time
to time in the Applicable Administrative Agent’s sole discretion (but shall have
absolutely no obligation), to make (i) in the case of the Administrative Agent,
Loans to the U.S. Borrowers in Dollars on behalf of the U.S. Revolving Lenders
(each such Loan, a “U.S. Protective Advance”) or (ii) in the case of the
Canadian Administrative Agent, Loans to the Canadian Borrower or the U.S.
Borrowers in Canadian Dollars or Dollars on behalf of the Canadian Revolving
Lenders (each such Loan, a “Canadian Protective Advance”) which the Applicable
Administrative Agent, in its Permitted Discretion, deems necessary or
appropriate (A) to preserve or protect the Collateral, or any portion thereof,
(B) to enhance the likelihood of, or maximize the amount of, repayment of the
Loans and other Obligations, or (C) to pay any other amount chargeable to or
required to be paid by the applicable Borrower(s) pursuant to the terms of this
Agreement, including payments of reimbursable expenses (including costs, fees,
and expenses as described in Section 9.03) and other sums payable under the Loan
Documents; provided that (i) the aggregate principal amount of outstanding U.S.
Protective Advances shall not, at any time, exceed (x) 5% of the total U.S.
Commitment then in effect or (y) when aggregated with the aggregate outstanding
principal amount of U.S. Overadvances, 7.5% of the total U.S. Commitment then in
effect; provided further that no U.S. Protective Advance shall be made if after
giving effect thereto, the sum of any Lender’s U.S. Credit Exposure and
Prepetition U.S. Credit Exposure shall exceed such Lender’s U.S. Commitment and
(ii) the aggregate Dollar Equivalent of outstanding Canadian Protective Advances
shall not, at any time, exceed (x) 5% of the total Canadian Commitment then in
effect or (y) when aggregated with the aggregate outstanding principal amount of
Canadian Overadvances, 7.5% of the total Canadian Commitment then in effect;
provided further that no Canadian Protective Advance shall be made if after
giving effect thereto, the sum of any Lender’s Canadian Credit Exposure and
Prepetition Canadian Credit Exposure shall exceed such Lender’s Canadian
Commitment. Protective Advances may be made even if the conditions precedent set
forth in Section 4.02 have not been satisfied. All Protective Advances shall be
ABR Borrowings (in the case of Dollar denominated amounts) or Canadian Prime
Rate Borrowings (in the case of Canadian Dollar denominated amounts). The
Applicable Administrative Agent’s authorization to make Protective Advances may
be revoked at any time by the Required Lenders. Any such revocation must be in
writing and shall become effective prospectively upon the Applicable
Administrative Agent’s receipt thereof. At any time that the making of such U.S.
Revolving Loan would not violate the Revolving Exposure Limitations and the
conditions precedent set forth in Section 4.02 have been satisfied, the
Administrative Agent may request the U.S. Revolving Lenders to make a U.S.
Revolving Loan in Dollars to repay a U.S. Protective Advance. At any other time
the Administrative Agent may require the U.S. Revolving Lenders to fund in
Dollars their risk participations described in Section 2.04(b). At any time the
making of such Canadian Revolving Loan would not violate the Revolving Exposure
Limitations and the conditions precedent set forth in Section 4.02 have been
satisfied, the Canadian Administrative Agent may request the Canadian Revolving
Lenders to make a Canadian Revolving Loan to the applicable Borrower(s) in the
currency in which any Canadian Protective Advance is denominated to repay such
Canadian Protective Advance. At any other time the Canadian Administrative Agent
may require the Canadian Revolving Lenders to fund their risk participations
described in Section 2.04(b) in any Canadian Protective Advance in the currency
in which such Canadian Protective Advance is denominated.

 



-57-

 

 

(b)                The Administrative Agent may by notice given not later than
12:00 p.m., New York City time, on any Business Day require the U.S. Revolving
Lenders to acquire participations on such Business Day in all or a portion of
any U.S. Protective Advance outstanding. The Canadian Administrative Agent may
by notice given not later than 12:00 p.m., Toronto time, on any Business Day
require the Canadian Revolving Lenders to acquire participations on such
Business Day in all or a portion of any Canadian Protective Advance outstanding.
Each such notice shall specify the aggregate principal amount of the Protective
Advance in which the Lenders will be required to participate, the currency
thereof and each Lender’s Applicable Percentage of such Protective Advance. Each
Lender hereby absolutely and unconditionally agrees to pay, upon receipt of
notice as provided above, to the Administrative Agent such Lender’s Applicable
Percentage of each such Protective Advance. Each Lender acknowledges and agrees
that its obligation to acquire participations in Protective Advances pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including nonsatisfaction of any of the conditions
precedent set forth in Section 4.02, the occurrence and continuance of a Default
or any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Revolving Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders
pursuant to this paragraph). From and after the date, if any, on which any
Lender has paid in full for its participation in any Protective Advance
purchased hereunder, the Applicable Administrative Agent shall promptly
distribute to such Lender its Applicable Percentage of all payments of principal
and interest and all proceeds of Collateral received by the Applicable
Administrative Agent in respect of such Protective Advance; provided that any
such payment or proceeds so distributed shall be repaid to the Applicable
Administrative Agent if and to the extent such payment or proceeds is required
to be refunded to the applicable Borrower(s) for any reason. The purchase of
participations in any Protective Advance pursuant to this paragraph shall not
constitute a Loan and shall not relieve the Borrowers of their respective
obligations to repay such Protective Advance.

 

SECTION 2.05               Swingline Loans and Overadvances.

 

(a)                The Administrative Agent, the U.S. Swingline Lender and the
U.S. Revolving Lenders agree that in order to facilitate the administration of
this Agreement and the other Loan Documents, promptly after the Borrower
Representative requests an ABR Revolving Borrowing under the U.S. Facility, the
Swingline Lender may, in its discretion, elect to have the terms of this Section
2.05(a) apply to such Borrowing Request by advancing, on behalf of the U.S.
Revolving Lenders and in the amount and on the date requested, same day funds to
the U.S. Borrowers to the Funding Account(s) (each such Loan made solely by the
U.S. Swingline Lender pursuant to this Section 2.05(a) is referred to in this
Agreement as a “U.S. Swingline Loan”), with settlement among the U.S. Swingline
Lender and the other U.S. Revolving Lenders as to the U.S. Swingline Loans to
take place on a periodic basis as set forth in Section 2.05(d). Each U.S.
Swingline Loan shall be subject to all the terms and conditions applicable to
other ABR Loans funded by the U.S. Revolving Lenders, except that all payments
thereon shall be payable to the U.S. Swingline Lender solely for its own
account. The Administrative Agent, the Canadian Swingline Lender and the
Canadian Revolving Lenders agree that in order to facilitate the administration
of this Agreement and the other Loan Documents, promptly after the Borrower
Representative requests an ABR Revolving Borrowing or Canadian Prime Rate
Borrowing under the Canadian Facility, the Canadian Swingline Lender may, in its
discretion, elect to have the terms of this Section 2.05(a) apply to such
Borrowing Request by advancing, on behalf of the Canadian Revolving Lenders and
in the amount and on the date requested, same day funds to the Canadian Borrower
to the Funding Account(s) (each such Loan made solely by the Canadian Swingline
Lender pursuant to this Section 2.05(a) is referred to in this Agreement as a
“Canadian Swingline Loan”), with settlement among the Canadian Swingline Lender
and the Canadian Revolving Lenders as to the Canadian Swingline Loans to take
place on a periodic basis as set forth in Section 2.05(d). Each Canadian
Swingline Loan shall be subject to all the terms and conditions applicable to
other ABR Loans or Canadian Prime Rate Loans funded by the Canadian Revolving
Lenders, except that all payments thereon shall be payable to the Canadian
Swingline Lender solely for its own account. The aggregate Dollar Equivalent of
U.S. Swingline Loans outstanding at any time shall not exceed 10% of the
aggregate U.S. Commitment in effect at such time. The aggregate Dollar
Equivalent of Canadian Swingline Loans outstanding at any time shall not exceed
10% of the aggregate Canadian Commitment in effect at such time. No Swingline
Lender shall make any Swingline Loan if the requested Swingline Loan would not
comply with the Revolving Exposure Limitations. All Swingline Loans denominated
in dollars shall be ABR Borrowings and all Canadian Swingline Loans denominated
in Canadian Dollars shall be Canadian Prime Rate Loans.

  

-58-

 



 

(b)                Any provision of this Agreement to the contrary
notwithstanding, at the request of the Borrower Representative, the
Administrative Agent may in its sole discretion (but shall have absolutely no
obligation) make (i) in the case of the Administrative Agent, Loans to the U.S.
Borrowers in Dollars on behalf of the U.S. Revolving Lenders (each such Loan, a
“U.S. Overadvance”) or (ii) in the case of the Canadian Administrative Agent,
Loans to the Canadian Borrower or the U.S. Borrowers in Canadian Dollars or
Dollars on behalf of the Canadian Revolving Lenders (each such Loan, a “Canadian
Overadvance”); provided that (1) the aggregate amount of outstanding U.S.
Overadvances shall not, at any time, exceed (x) 5% of the total U.S. Commitment
then in effect or (y) when aggregated with the aggregate outstanding amount of
U.S. Protective Advances then outstanding, 7.5% of the total U.S. Commitment
then in effect; provided further that no U.S. Overadvance shall be made if after
giving effect thereto, the sum of any Lender’s U.S. Credit Exposure and
Prepetition U.S. Credit Exposure shall exceed such Lender’s U.S. Commitment; and
(2) the aggregate Dollar Equivalent of outstanding Canadian Overadvances shall
not, at any time, exceed (x) 5% of the total Canadian Commitment then in effect
or (y) when aggregated with the aggregate Dollar Equivalent of Canadian
Protective Advances shall not at any time exceed 7.5% of the Canadian Commitment
then in effect; provided further that no Canadian Overadvance shall be made if
after giving effect thereto, the sum of any Lender’s Canadian Credit Exposure
and Prepetition Canadian Credit Exposure shall exceed such Lender’s Canadian
Commitment. Overadvances may be made even if the conditions precedent set forth
in Section 4.02 have not been satisfied. All Overadvances denominated in dollars
shall be ABR Borrowings and all Canadian Overadvances denominated in Canadian
Dollars shall be Canadian Prime Rate Loans. The applicable Borrowers shall be
required to repay each Overadvance no later than the 30th day after the date of
the making thereof. The Applicable Administrative Agent’s authorization to make
Overadvances may be revoked at any time by the Required Lenders. Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof.

 

(c)                The U.S. Swingline Lender and the Administrative Agent may by
notice given not later than 12:00 p.m., New York City time, on any Business Day
require the U.S. Revolving Lenders to acquire participations on such Business
Day in all or a portion of any U.S. Swingline Loan or U.S. Overadvance,
respectively, outstanding. The Canadian Administrative Agent may by notice given
not later than 12:00 p.m. Toronto time, on any Business Day require the Canadian
Revolving Lenders to acquire participations on such Business Day in all or a
portion of any Canadian Swingline Loan and Canadian Overadvance outstanding.
Each such notice shall specify the aggregate principal amount of the Swingline
Loan or Overadvance, respectively, in which the Lenders will be required to
participate, including the currency thereof, and each Lender’s Applicable
Percentage of such Swingline Loan or Overadvance. Each Lender hereby absolutely
and unconditionally agrees to pay, upon receipt of notice as provided above, to
the Administrative Agent, for the account of the applicable Swingline Lender or
the account of the Applicable Administrative Agent, as applicable, such Lender’s
Applicable Percentage of such Swingline Loan or Overadvance. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans and Overadvances pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including nonsatisfaction of any of the conditions precedent set forth in
Section 4.02, the occurrence and continuance of a Default or any reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Revolving Loans made by such Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the Lenders pursuant to this
paragraph). From and after the date, if any, on which any Lender has paid in
full for its participation in any Swingline Loan or Overadvance purchased
hereunder, the applicable Swingline Lender or the Applicable Administrative
Agent, as applicable, shall promptly distribute to such Lender its Applicable
Percentage of all payments of principal and interest and all proceeds of
Collateral received by the Swingline Lender or the Applicable Administrative
Agent, as applicable, in respect of such Swingline Loan or Overadvance; provided
that any such payment or proceeds so distributed shall be repaid to the
Swingline Lender or the Applicable Administrative Agent, as applicable, if and
to the extent such payment or proceeds is required to be refunded to the
applicable Borrowers for any reason. The purchase of participation in any
Swingline Loan or Overadvance pursuant to this paragraph shall not constitute a
Loan and shall not relieve the applicable Borrowers of their obligation to repay
such Swingline Loan or Overadvance.

 

(d)                The Applicable Administrative Agent, on behalf of each
Swingline Lender, shall request settlement (a “Settlement”) with the Revolving
Lenders on at least a weekly basis or on any earlier date that the
Administrative Agent elects, by notifying the applicable Revolving Lenders of
such requested Settlement by electronic transmission, telephone, or e-mail no
later than 1:00 p.m., New York City time, on the date of such requested
Settlement (the “Settlement Date”). Each Revolving Lender (other than the
applicable Swingline Lender) shall transfer the amount of such Lender’s
Applicable Percentage of the outstanding principal amount of the applicable
Swingline Loan in the currency in which such Swingline Loan is denominated with
respect to which Settlement is requested to the Applicable Administrative Agent,
to such account of the Applicable Administrative Agent as the Administrative
Agent may designate, not later than 3:00 p.m., New York City time, on such
Settlement Date. Settlements may occur during the existence of a Default and
whether or not the applicable conditions precedent set forth in Section 4.02
have then been satisfied. Such amounts transferred to the Administrative Agent
shall be applied against the amounts of the Swingline Lender’s Swingline Loans
and, together with Swingline Lender’s Applicable Percentage of such Swingline
Loan, shall constitute Revolving Loans of such Lenders, respectively. If any
such amount is not transferred to the Administrative Agent by any Revolving
Lender on such Settlement Date, the Swingline Lender shall be entitled to
recover such amount on demand from such Lender together with interest thereon as
specified in Section 2.07.

 

SECTION 2.06               Letters of Credit.

 

(a)                General. Subject to the terms and conditions set forth
herein, the Borrower Representative may request the issuance of Letters of
Credit denominated in Dollars or an LC Alternative Currency (in the case of U.S.
Letters of Credit) for the account of the U.S. Borrowers or Letters of Credit
denominated in Dollars, Canadian Dollars or an LC Alternative Currency (in the
case of any Canadian Letter of Credit) for the account of the U.S. Borrowers or
the Canadian Borrower, in a form reasonably acceptable to the Applicable
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by any
Borrower to, or entered into by any Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
For the avoidance of doubt, subject to Section 2.06(n) any Letter of Credit
hereunder for the account of the U.S. Borrowers or the Canadian Borrower may be
for the benefit of any Subsidiary whether or not a U.S. Borrower or a Canadian
Borrower.

 

-59-

 



 

(b)                Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit or the amendment,
renewal or extension of an outstanding Letter of Credit (other than an automatic
renewal permitted pursuant to paragraph (c) of this Section), the Borrower
Representative shall deliver by hand or electronic transmission (or transmit by
electronic communication, if arrangements for doing so have been approved by the
recipient) to the applicable Issuing Bank and the Applicable Administrative
Agent (reasonably in advance of the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, specifying
whether such Letter of Credit is a U.S. Letter of Credit or a Canadian Letter of
Credit, the Borrower(s) for whose account such Letter of Credit is to be issued,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the currency in which such Letter of Credit will be
denominated (which (x) shall be Dollars in the case of U.S. Letters of Credit
and (y) shall be Dollars, Canadian Dollars or any LC Alternative Currency in the
case of Canadian Letters of Credit) the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by the applicable Issuing
Bank, the Borrower Representative also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrowers shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
total U.S. LC Exposure shall not exceed $135,000,000 and the total Canadian LC
Exposure shall not exceed $15,000,000, (ii) the total U.S. Standby LC Exposure
shall not exceed $70,000,000 and the total Canadian Standby LC Exposure shall
not exceed $5,000,000 and (iii) the Revolving Exposure Limitations shall be
complied with.

 

(c)                Expiration Date. Each Letter of Credit shall expire at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the date set forth in clause (i) of the
definition of “Maturity Date”. Any Letter of Credit may provide by its terms
that it may be automatically extended for additional successive one year periods
on terms reasonably acceptable to the applicable Issuing Bank. Any Letter of
Credit providing for automatic extension shall be extended upon the then current
expiration date without any further action by any Person unless the applicable
Issuing Bank shall have given notice to the applicable beneficiary (with a copy
to the applicable Borrower) of the election by such Issuing Bank not to extend
such Letter of Credit, such notice to be given not fewer than 30 days prior to
the then current expiration date of such Letter of Credit; provided that no
Letter of Credit may be extended automatically or otherwise beyond the date that
is five (5) Business Days prior to the date set forth in clause (i) of the
definition of “Maturity Date”.

 



-60-

 

 

(d)                Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) under any
Facility and without any further action on the part of the applicable Issuing
Bank or the Lenders under such Facility, such Issuing Bank hereby grants to each
Lender under such Facility, and each Lender under such Facility hereby acquires
from such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, (i) with respect to each U.S. Letter of Credit, each U.S. Revolving
Lender hereby absolutely and unconditionally agrees to pay in Dollars to the
Administrative Agent, and (ii) with respect to any Canadian Letters of Credit,
each applicable Canadian Revolving Lender hereby absolutely and unconditionally
promises to pay, in Dollars, to the Canadian Administrative Agent, in each case
for the account of the applicable Issuing Bank, such Lender’s Applicable
Percentage of the Dollar Equivalent of each LC Disbursement made by such Issuing
Bank and not reimbursed by the applicable Borrower(s) on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to such Borrower(s) for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default, reduction or termination of the Revolving Commitments
or any force majeure or other event that under any rule of law or uniform
practices to which any Letter of Credit is subject (including Section 3.14 of
ISP 98 or any successor publication of the International Chamber of Commerce)
permits a drawing to be made under such Letter of Credit after the expiration
thereof or of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

(e)                Reimbursement. If an Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the applicable Borrower(s) shall,
following notice of such LC Disbursement to the Borrower Representative,
reimburse such LC Disbursement by paying to the Applicable Administrative Agent
in Dollars an amount equal to the Dollar Equivalent of such LC Disbursement not
later than 2:00 p.m., New York City time, on the date that such LC Disbursement
is made, if the Borrower Representative shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower Representative prior to such time
on such date, then not later than 2:00 p.m., New York City time, on (i) the
Business Day that the Borrower Representative receives such notice, if such
notice is received prior to 10:00 a.m., New York City time, on the day of
receipt, or (ii) the Business Day immediately following the Business Day that
the Borrower Representative receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that the Borrowers may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment be financed with an ABR Revolving Borrowing
in an equivalent amount and, to the extent so financed, the applicable
Borrower(s)’ obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing, or, if the applicable Swingline Lender
shall have elected to apply the terms of Section 2.05(a) to such requested
Borrowing, the resulting Swingline Loan. If the applicable Borrower(s) fail to
make such payment when due, the Applicable Administrative Agent shall notify
each applicable Lender of the Dollar Equivalent of the applicable LC
Disbursement, the payment then due from the applicable Borrower(s) in respect
thereof and such Revolving Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each applicable Revolving Lender shall pay to
the Applicable Administrative Agent in Dollars its Applicable Percentage of the
payment then due from the applicable Borrower(s), in the same manner as provided
in Section 2.07 with respect to Loans made by such Lender (and Section 2.07
shall apply, mutatis mutandis, to the payment obligations of the Lenders), and
the Applicable Administrative Agent shall promptly pay to such Issuing Bank the
amounts so received by it from the applicable Revolving Lenders. Promptly
following receipt by the Applicable Administrative Agent of any payment from the
Borrower(s) pursuant to this paragraph, the Applicable Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that any Revolving Lender has made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to each such Revolving Lender and such Issuing
Bank as their interests may appear. Any payment made by a Revolving Lender
pursuant to this paragraph to reimburse an Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
applicable Borrower(s) of their obligation to reimburse such LC Disbursement.

 



-61-

 

 

(f)                 Obligations Absolute. The Borrowers’ obligations to
reimburse LC Disbursements as provided in paragraph (e) of this Section is
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not
substantially comply with the terms of such Letter of Credit, (iv) any force
majeure or other event that under any rule of law or uniform practices to which
any Letter of Credit is subject (including Section 3.14 of ISP 98 or any
successor publication of the International Chamber of Commerce) permits a
drawing to be made under such Letter of Credit after the stated expiration date
thereof or of the Revolving Commitments or (v) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this paragraph, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrowers’ obligations hereunder. No
Lender Party, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any other act, failure to act
or other event or circumstance; provided that the foregoing shall not be
construed to excuse any Issuing Bank from liability to the applicable
Borrower(s) to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by such Borrower(s) that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of bad faith, gross negligence or willful
misconduct on the part of an Issuing Bank (with such absence to be presumed
unless otherwise determined by a court of competent jurisdiction in a final and
nonappealable judgment), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                Disbursement Procedures. Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Each Issuing Bank shall promptly
notify the Applicable Administrative Agent and the Borrower Representative by
telephone (confirmed by electronic transmission) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrowers of their obligation to reimburse such Issuing Bank and the
applicable Revolving Lenders with respect to any such LC Disbursement.

 

(h)                Interim Interest. If any Issuing Bank shall make any LC
Disbursement, then, unless the applicable Borrower(s) shall reimburse such LC
Disbursement in full in cash on the date such LC Disbursement is made, the
unpaid Dollar Equivalent thereof shall bear interest, for each day from and
including the date such LC Disbursement is made to but excluding the date that
such Borrower(s) reimburse such LC Disbursement in full in cash, at the rate per
annum then applicable to Canadian Prime Rate Revolving Loans (if the LC
Disbursement is in Cdn$) or ABR Revolving Loans (if the LC Disbursement is in
US$); provided that, if the Borrowers fail to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.13(f) shall
apply. Interest accrued pursuant to this paragraph shall be paid to the
Applicable Administrative Agent for the account of the applicable Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Revolving Lender to the extent of such payment,
and shall be payable on demand or, if no demand has been made, on the date on
which the applicable Borrower(s) reimburse the applicable LC Disbursement in
full in cash.

 



-62-

 

 

(i)                 Replacement of the Issuing Banks. Any Issuing Bank may be
replaced at any time by written agreement among the Borrower Representative, the
Applicable Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Applicable Administrative Agent shall notify the Lenders of
any such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the applicable Borrower(s) shall pay all unpaid fees accrued
for the account of the replaced Issuing Bank pursuant to Section 2.12(b). From
and after the effective date of any such replacement, (i) the successor Issuing
Bank shall have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and (ii)
references herein to the term “Issuing Bank” shall be deemed to refer to such
successor or to any previous Issuing Bank, or to such successor and all previous
Issuing Banks, as the context shall require. After the replacement of an Issuing
Bank hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

(j)                 Cash Collateralization. If any Event of Default shall occur
and be continuing, on the Business Day that the Borrower Representative receives
notice from the Administrative Agent or the Required Lenders demanding the
deposit of cash collateral pursuant to this paragraph, (i) the Borrowers shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders (the “U.S. LC
Collateral Account”), an amount in cash in the currencies in which such LC
Exposure is denominated equal to 103% of the LC Exposure in respect of Letters
of Credit issued for the account of the U.S. Borrowers as of such date plus
accrued and unpaid interest thereon and (ii) the Canadian Borrower shall deposit
in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Canadian Lenders (the “Canadian LC Collateral
Account”), an amount in the currencies in which such LC Exposure is denominated
equal to 103% of the LC Exposure in respect of Letters of Credit issued for the
account of the Canadian Borrower as of such date plus accrued and unpaid
interest thereon as of such date plus accrued and unpaid interest thereon. Such
deposits, (A) if made into the U.S. LC Collateral Account shall be held by the
Administrative Agent as collateral for the payment and performance of the U.S.
Obligations arising from LC Exposure in respect of Letters of Credit issued for
the account of the U.S. Borrowers and (B) if made into the Canadian LC
Collateral Account shall be held by the Administrative Agent as collateral for
the payment and performance of the Canadian Obligations arising from LC Exposure
in respect of Letters of Credit issues for the account of the Canadian Borrower,
in each case, as further set forth in the applicable Collateral Documents. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such accounts. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the applicable
Borrower(s)’ risk and expense, such deposits shall not bear interest. Interest
or profits, if any, on such investments shall accumulate in such account. Moneys
in each such account shall, notwithstanding anything to the contrary herein or
in the Collateral Documents, be applied by the Administrative Agent to reimburse
the applicable Issuing Banks for LC Disbursements for which they have not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the applicable Borrower(s) for the LC
Exposure in respect of Letters of Credit issued for the account of such
Borrower(s) at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of Required Lenders), be applied, in the case of
moneys in the U.S. LC Collateral Account, to satisfy the Secured Obligation or,
in the case of moneys in the Canadian LC Collateral Account, to satisfy the
Canadian Secured Obligations, be applied to satisfy other Secured Obligations
(but subject to, in the case of any such application at a time when any Lender
is a Defaulting Lender (but only if, after giving effect thereto, the remaining
cash collateral shall be less than the aggregate LC Exposure of all the
Defaulting Lenders that has not been reallocated to non-Defaulting Lenders
pursuant to Section 2.20), the consent of each Issuing Bank). If any Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to such Borrower within three (3) Business Days
after all Events of Default have been cured or waived.

 



-63-

 

 

(k)                Existing Letters of Credit. Each Existing Letter of Credit
that is (i) a Canadian Letter of Credit (as defined in the Prepetition Credit
Agreement) shall constitute a “Canadian Letter of Credit” for all purposes of
this Agreement and shall be deemed issued under this Agreement on the Effective
Date and (ii) a U.S. Letter of Credit (as defined in the Prepetition Credit
Agreement) shall constitute a “U.S. Letter of Credit” for all purposes of this
Agreement and shall be deemed issued under this Agreement on the Effective Date.
All (i) Canadian LC Exposure (as defined in the Prepetition Credit Agreement)
shall constitute “Canadian LC Exposure” for all purposes of this Agreement and
(ii) U.S. LC Exposure (as defined in the Prepetition Credit Agreement) shall
constitute “U.S. LC Exposure” for all purposes of this Agreement, and, in each
case, no issuance or similar fees (as distinguished from ongoing participation
or fronting fees) will be required in connection with the deemed issuance of the
Existing Letters of Credit on the Effective Date.

 

(l)                 Issuing Bank Reports to the Administrative Agent. Unless
otherwise agreed by the Applicable Administrative Agent, each Issuing Bank
shall, in addition to its notification obligations set forth elsewhere in this
Section, report in writing to the Applicable Administrative Agent (i) periodic
activity (for such period or recurrent periods as shall be requested by the
Applicable Administrative Agent) in respect of Letters of Credit issued by such
Issuing Bank, including all issuances, extensions, amendments and renewals, all
expirations and cancelations and all disbursements and reimbursements, (ii)
reasonably prior to the time that such Issuing Bank issues, amends, renews or
extends any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the stated amount and currency of the Letters of Credit issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension (and whether the amounts thereof shall
have changed), (iii) on each Business Day on which such Issuing Bank makes any
LC Disbursement, the date and amount and currency of such LC Disbursement, (iv)
on any Business Day on which the applicable Borrower(s) fail to reimburse an LC
Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the amount cue and (v) on any other Business Day, such
other information as the Applicable Administrative Agent shall reasonably
request as to the Letters of Credit issued by such Issuing Bank.

 

(m)               LC Exposure Determination. For all purposes of this Agreement,
the amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.

 

(n)                Letters of Credit Issued for Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the U.S. Borrowers (in
the case of a Letter of Credit issued for the account of the U.S. Borrowers) or
the Canadian Borrower (in the case of a Letter of Credit issued for the account
of the Canadian Borrower) shall be obligated to reimburse the applicable Issuing
Bank hereunder for any and all drawings under such Letter of Credit. Each
Borrower hereby acknowledges that the issuance of Letters of Credit requested by
such Borrower for the account of Subsidiaries inures to the benefit of such
Borrower, and that such Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries.

 



-64-

 

 

SECTION 2.07               Funding of Borrowings.

 

(a)                Each Lender shall make each Revolving Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Applicable
Administrative Agent most recently designated by it for such purpose by notice
to the Revolving Lenders. The Applicable Administrative Agent will make such
Loans available to the applicable Borrower(s) by promptly crediting the amounts
so received, in like funds, to the Funding Account(s); provided that (I) ABR
Revolving Loans made to finance the reimbursement of (i) an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Applicable Administrative
Agent to the applicable Issuing Bank and (ii) a U.S. Protective Advance or US.
Overadvance shall be retained by the Administrative Agent and (II) ABR Loans
made to finance the reimbursement of (i) a Canadian LC Disbursement as provided
in Section 2.06(f) shall be remitted by the Canadian Administrative Agent to the
applicable Canadian Issuing Bank and (ii) a Canadian Protective Advance or
Canadian Overadvance shall be retained by the Canadian Administrative Agent.

 

(b)                Unless the Applicable Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Revolving
Borrowing that such Lender will not make available to the Applicable
Administrative Agent such Lender’s Applicable Percentage of such Borrowing, the
Applicable Administrative Agent may assume that such Lender has made such share
available on such date in accordance with paragraph (a) of this Section and may,
in reliance on such assumption, make available to the applicable Borrower(s) a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Applicable Administrative Agent,
then the applicable Lender and the applicable Borrower(s) severally agree to pay
to the Applicable Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the applicable Borrower(s) to but excluding the date
of payment to the Applicable Administrative Agent, at (i) in the case of a
payment to be made by such Lender, the greater of (x) the Federal Funds
Effective Rate (in the case of Dollar-denominated amounts) or the Canadian Prime
Rate (in the case of Canadian Dollar-denominated amounts) and (y) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of Loans denominated in Dollars,
the interest rate applicable to ABR Loans and in the case of Loans denominated
in Canadian Dollars, the interest rate applicable to Canadian Prime Rate Loans.
If the applicable Borrower(s) and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the applicable Borrower(s) the amount of such
interest paid by the Borrowers for such period. If such Lender pays such amount
to the Applicable Administrative Agent, then such amount shall constitute such
Lender’s Revolving Loan included in such Borrowing. Any payment by any
Borrower(s) pursuant to this paragraph (b) shall be without prejudice to any
claim such Borrower(s) may have against a Lender that shall have failed to make
such payment to the Applicable Administrative Agent.

 

SECTION 2.08               Interest Elections.

 

(a)                Each Revolving Borrowing initially shall be of the Type and,
in the case of a Eurodollar Revolving Borrowing or CDOR Rate Borrowing, shall
have an initial Interest Period as specified in the applicable Borrowing Request
or as otherwise provided in Section 2.03. Thereafter, the Borrower
Representative may elect to convert such Borrowing to a Borrowing of a different
Type or to continue such Borrowing and, in the case of a Eurodollar Revolving
Borrowing or CDOR Rate Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower Representative may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, Overadvances or Protective Advances, which may not be
converted or continued.

 



-65-

 

 

(b)                To make an election pursuant to this Section, the Borrower
Representative shall notify (i) the Administrative Agent with respect to each
U.S. Revolving Borrowing and (ii) the Canadian Administrative Agent (with a copy
to the Administrative Agent), with respect to each Canadian Revolving Borrowing,
in each case of such election by telephone by the time that a Borrowing Request
would be required under Section 2.03 if the Borrowers were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
electronic transmission to the Administrative Agent (and, in the case of a
Canadian Revolving Borrowing, the Canadian Administrative Agent) of an executed
written Interest Election Request. Each telephonic and written Interest Election
Request shall specify the following information in compliance with Section 2.02:

 

(i)               the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

(ii)               the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

 

(iii)               whether the resulting Borrowing is to be an ABR Borrowing, a
Eurodollar Borrowing, a Canadian Prime Rate Borrowing or a CDOR Rate Borrowing;
and

 

(iv)               if the resulting Borrowing is a Eurodollar Borrowing or CDOR
Rate Borrowing, the Interest Period to be applicable thereto after giving effect
to such election, which shall be a period contemplated by the definition of the
term “Interest Period.”

 

If any such Interest Election Request requests a Eurodollar Borrowing or CDOR
Rate Borrowing but does not specify an Interest Period, then the Borrowers shall
be deemed to have selected an Interest Period of one month’s duration, in the
case of a Eurodollar Borrowing, or 30 days, in the case of a CDOR Rate
Borrowing.

 

(c)                Promptly following receipt of an Interest Election Request in
accordance with this Section, the Administrative Agent shall advise each
applicable Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(d)                If the Borrower Representative fails to deliver a timely
Interest Election Request with respect to a Eurodollar Revolving Borrowing prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing. If the Borrower Representative
fails to deliver a timely Interest Election Request with respect to a CDOR Rate
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to a Canadian Prime Rate Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower Representative, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing or CDOR Rate Borrowing, (ii)
unless repaid, each Eurodollar Revolving Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) unless
repaid, each CDOR Rate Borrowing shall be converted into a Canadian Prime Rate
Borrowing at the end of the Interest Period applicable thereto.

 



-66-

 

 

SECTION 2.09               Termination and Reduction of Revolving Commitments;
Increase in Revolving Commitments.

 

(a)                Unless previously terminated, the Revolving Commitments shall
automatically terminate at 5:00 p.m., New York City time, on the Maturity Date,
or any earlier date on which the Revolving Commitments are reduced to zero or
otherwise terminated pursuant to the terms hereof.

 

(b)                The Borrower Representative may at any time terminate the
Commitments under the U.S. Facility and/or the Canadian Facility upon (i) the
payment in full in cash of all outstanding Loans, together with accrued and
unpaid interest thereon and on any LC Disbursements, in each case, under the
applicable Facility, (ii) the cancellation and return of all outstanding Letters
of Credit (or alternatively, with respect to each such Letter of Credit, (x) the
furnishing to the Administrative Agent of a cash deposit (or at the discretion
of the Administrative Agent a backup standby letter of credit reasonably
satisfactory to the Administrative Agent) equal to 103% of the portion of the LC
Exposure attributable to all Letters of Credit, as determined by the applicable
Issuing Banks) or (y) such other alternative arrangement with respect to any
such Letters of Credit that is satisfactory to the Administrative Agent and the
Issuing Bank), and such cash deposit shall not be subject to or subordinate to
the Carve-Out or the Canadian DIP Charge, (iii) the payment in full in cash of
all accrued and unpaid fees owing in respect of such Facility and (iv) the
payment in full in cash of all reimbursable expenses and all other Obligations
outstanding at such time in respect of such Facility; provided that, upon the
termination of the Revolving Commitments pursuant to this clause (b), all
obligations of the Administrative Agent and the Lenders to provide the credit
facility to the Borrowers described in the Exit Facility Term Sheet and the
rights and obligations of the parties hereto under Section 2.23 shall
automatically terminate without any further consent or action required by any
Person.

 

(c)                The Borrower Representative may from time to time reduce the
Commitments under the U.S. Facility and/or the Canadian Facility; provided that
(i) each reduction of the Revolving Commitments shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 and (ii) the
Borrower Representative shall not reduce the Revolving Commitments under any
Facility if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the Borrowers would not be in compliance with the
Revolving Exposure Limitations.

 

(d)                The Borrower Representative shall notify the Administrative
Agent of any election to terminate or reduce the Revolving Commitments under
paragraph (b) or (c) of this Section at least three (3) Business Days prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any such notice,
the Administrative Agent shall advise the Revolving Lenders of the contents
thereof. Each notice delivered by the Borrower Representative pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Revolving Commitments delivered by the Borrower Representative may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower Representative (by notice
to the Administrative Agent on or prior to specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Revolving Commitments
under any Facility shall be made ratably among the Lenders under such Facility
in accordance with their respective Revolving Commitments thereunder.

 



-67-

 

 

SECTION 2.10               Repayment of Loans; Evidence of Debt.

 

(a)                The U.S. Borrowers hereby, jointly and severally,
unconditionally promise to pay to (i) the Administrative Agent, for the account
of each U.S. Revolving Lender the principal amount of all outstanding U.S.
Revolving Loans, (ii) the Canadian Administrative Agent, for the account of each
Canadian Revolving Lender the principal amount of all outstanding Canadian
Revolving Loans to the U.S. Borrowers, (iii) the Applicable Administrative Agent
the then unpaid amount of each Protective Advance to the U.S. Borrowers and
Overadvance to the U.S. Borrowers, (iv) the U.S. Swingline Lender, the principal
amount of each U.S. Swingline Loan and (v) the Canadian Swingline Lender, the
principal amount of each Canadian Swingline Loan to the U.S. Borrowers, in each
case, on the earliest of (A) the Maturity Date, (B) in the case of any
Overadvance, the earlier of the 60th day after the date of the making thereof
and demand by the Administrative Agent and (C) in the case of any Protective
Advance, demand by the Administrative Agent. The Canadian Borrower hereby
unconditionally promises to pay to (i) the Canadian Administrative Agent, for
the account of each Canadian Revolving Lender the principal amount of all
outstanding Canadian Revolving Loans to the Canadian Borrower, (ii) the Canadian
Administrative Agent the then unpaid amount of each Canadian Protective Advance
to the Canadian Borrower and Canadian Overadvance to the Canadian Borrower and
(iii) the Canadian Swingline Lender, the principal amount of each Canadian
Swingline Loan to the Canadian Borrower, in each case, on the earliest of (A)
the Maturity Date , (B) in the case of any Canadian Overadvance, the 60th day
after the date of the making thereof and demand by the Administrative Agent and
(C) in the case of any Canadian Protective Advance, demand by the Canadian
Administrative Agent.

 

(b)                On each Business Day, the Administrative Agent shall apply
all funds credited to a Concentration Account of the Borrowers on such Business
Day or the immediately preceding Business Day (at the discretion of the
Administrative Agent, whether or not immediately available), first, to prepay
the Prepetition Revolving Loans and/or Prepetition Swingline Loans, if any, that
may be outstanding in the order and manner provided in the Prepetition Credit
Agreement, second, to prepay any U.S. Protective Advances, U.S. Overadvance,
Canadian Protective Advances and Canadian Overadvances that may be outstanding,
third, to prepay the Revolving Loans, Swingline Loans, Canadian Revolving Loans
and Canadian Swingline Loans, fourth to cash collateralize outstanding U.S. LC
Exposure and Canadian LC Exposure with respect to U.S. Letters of Credit and
Canadian Letters of Credit issued for the account of the Borrowers at such time
in accordance with Section 2.06(j), and fifth, as the Borrower Representative
may direct.

 

(c)                Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the applicable
Borrower(s) to such Lender resulting from each Loan made by such Lender to such
Borrower(s), including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

 

(d)                The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder to the applicable
Borrower(s), the Type thereof and the Interest Period applicable thereto, (ii)
the amount of any principal or interest due and payable or to become due and
payable from the applicable Borrowers to each Lender hereunder and (iii) the
amount of any sum received by the Applicable Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

 

(e)                The entries made in the accounts maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to pay any amounts due hereunder in accordance with the terms of this Agreement.

 

(f)                 Any Lender may request that Loans made by it be evidenced by
a promissory note. In such event, the applicable Borrowers shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.

 



-68-

 

 

SECTION 2.11               Prepayment of Loans.

 

(a)                The Borrowers shall have the right at any time and from time
to time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (c) of this Section; provided that, any such
prepayments shall be applied, first, to the Prepetition Revolving Loans and/or
Prepetition Swingline Loans then outstanding (in the order and manner provided
in the Prepetition Credit Agreement) and then to the Revolving Loans.

 

(b)                Except to the extent such excess arises from Protective
Advances permitted under Section 2.04 or Overadvances permitted under Section
2.05, in the event and on each occasion that the Borrowers are not in compliance
with the Revolving Exposure Limitations, the Canadian Borrower and the U.S.
Borrowers shall immediately and severally prepay first, the Prepetition
Revolving Loans and/or Prepetition Swingline Loans then outstanding (in the
order and in the manner provided in the Prepetition Credit Agreement) and,
second, the Revolving Loans and/or Swingline Loans (or, if no such Borrowings
are outstanding, deposit cash collateral in the LC Collateral Account in
accordance with Section 2.06(j)) of such Borrower(s) in an aggregate amount
that, after giving effect to such prepayments or cash collateralizations the
Borrowers shall be in compliance with the Revolving Exposure Limitations.

 

(c)                Subject to the priority of Liens and application of funds set
forth in the Orders with respect to the Collateral that is sold pursuant to an
Asset Sale, in the event and on each occasion that (i) any Net Proceeds are
received by or on behalf of the Parent or any Subsidiary in respect of any
Prepayment Event and (ii) the Loan Parties receive designated “restricted cash”
in accordance with the milestones set forth in Section 5.21(e), the Borrowers
shall, on each day such Net Proceeds and designated “restricted cash” are
received, prepay Borrowings in an amount equal to 100% of such Net Proceeds or
such designated “restricted cash” (without a reduction in Revolving
Commitments); provided that in the case of a Prepayment Event described in
clauses (a), (b) or (d) of the definition thereof, any Net Proceeds in respect
of Term Priority Collateral received by the Borrowers as a result of such
Prepayment Event shall be applied (A) unless waived in accordance with the Term
Credit Agreement or as provided in the Orders, first, to the “Obligations” under
and as defined in the Term Credit Agreement, until paid in full, and (B) second,
as set forth in Section 2.11(d) below. Notwithstanding the foregoing (except as
described in the proviso to the immediately preceding sentence), the Loan
Parties or any Subsidiary shall be permitted to reinvest the Net Proceeds of any
Prepayment Event described in clauses (a), (b) or (d) of the definition of
Prepayment Event with the prior written consent of the Administrative Agent and
the Required Lenders (in their sole and absolute discretion).

 

(d)                The Borrower Representative shall notify the Applicable
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
applicable Swingline Lender), with a copy to the Administrative Agent in the
case of a prepayment of a Canadian Loan, by telephone (confirmed by hand
delivery or electronic transmission) of any prepayment hereunder (i) in the case
of prepayment of a Eurodollar Revolving Borrowing or CDOR Rate Borrowing, not
later than 11:00 a.m., New York City time, three (3) Business Days before the
date of prepayment or (ii) in the case of prepayment of an ABR Revolving
Borrowing or a Canadian Prime Rate Borrowing, not later than 11:00 a.m., New
York City time, on the date of prepayment. Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that, if a notice of prepayment is
given in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.09, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with Section
2.09. Promptly following receipt of any such notice relating to a Revolving
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Revolving Borrowing shall be in an
amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.13.

 



-69-

 

 

(e)                Notwithstanding any provisions of this Section 2.11 to the
contrary, if any prepayment would otherwise be required to be made pursuant to
clause (c) of this Section 2.11, solely as it relates to the portion of such Net
Proceeds generated outside of the United States, so long as (x) the applicable
local law will not permit or would delay repatriation of such Net Proceeds to
the United States or (y) adverse tax consequences (other than de minimis
consequences) to the Borrower Representative or any of its Subsidiaries would
result from such repatriation, such Net Proceeds so affected shall not be
required to be included in the mandatory prepayments referred to in such clause
(c), but may be retained by the Borrowers or the applicable Subsidiary for so
long, but only so long, as the applicable local law will not permit or would
otherwise delay repatriation to the United States.

 

SECTION 2.12               Fees.

 

(a)                The U.S. Borrowers, jointly and severally, agree to pay to
the Administrative Agent for the account of each U.S. Revolving Lender a
commitment fee in dollars, which shall accrue at the Applicable Commitment Fee
Rate on the daily amount by which such Lender’s U.S. Commitment exceeds the
amount of such Lender’s U.S. Revolving Loans and U.S. LC Exposure during the
period from and including the Effective Date to but excluding the date on which
the Lenders’ U.S. Commitment terminates. The Canadian Borrowers agree to pay to
the Canadian Administrative Agent in dollars for the account of each Canadian
Revolving Lender a commitment fee, which shall accrue at the Applicable
Commitment Fee Rate on the daily amount by which such Lender’s Canadian
Commitment exceeds the Dollar Equivalent of such Lender’s Canadian Revolving
Loans and Canadian LC Exposure during the period from and including the
Effective Date to but excluding the date on which the Lenders’ Canadian
Commitment terminates. Accrued commitment fees shall be payable in arrears on
the first Business Day of each January, April, July and October, commencing on
the first such date to occur after the Effective Date, and on the date on which
the Revolving Commitments terminate. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed. For purposes of computing commitment fees, the Revolving
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans, Swingline Exposure, Protective Advances,
Overadvances and LC Exposure of such Lender.

 

(b)                The (i) U.S. Borrowers agree to pay to the Applicable
Administrative Agent for the account of each U.S. Revolving Lender a letter of
credit fee with respect to its participations in U.S. Letters of Credit and for
the account of each Canadian Revolving Lender a letter of credit fee with
respect to Canadian Letters of Credit issued for the account of the U.S.
Borrowers and (ii) the Canadian Borrower agrees to pay to the Canadian
Administrative Agent for the account of each Canadian Revolving Lender a letter
of credit fee with respect to its participation in Canadian Letters of Credit
issued for the account of the Canadian Borrower which, in each case, shall
accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurodollar Loans (as in effect from time to time) on the average
daily Dollar Equivalent of such Lender’s applicable LC Exposure in respect of
such Letters of Credit (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Revolving Lender
ceases to have any LC Exposure in respect of such Borrower(s)’ Letters of
Credit. In addition, (x) the U.S. Borrowers, jointly and severally, agrees to
pay to each Issuing Bank a fronting fee, which shall accrue at a rate per annum
equal to 0.125% of the average daily Dollar Equivalent of the LC Exposure
attributable to Letters of Credit issued for the account of the U.S. Borrowers
by such Issuing Bank (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure in respect of Letters of
Credit issued for the account of the U.S. Borrowers, as well as such Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any such Letter of Credit or processing of drawings thereunder and
(y) the Canadian Borrower agrees to pay to each Issuing Bank a fronting fee,
which shall accrue at a rate per annum equal to 0.125% of the average daily
Dollar Equivalent of the LC Exposure attributable to Letters of Credit issued
for the account of the Canadian Borrower by such Issuing Bank (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure in respect of Letters of Credit issued for the account of the
Canadian Borrower, as well as such Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any such Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of each calendar quarter shall be payable on
the first Business Day of each January, April, July and October, commencing on
the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Revolving Commitments terminate
and any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing
Banks pursuant to this paragraph shall be payable within 10 days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed.

 



-70-

 

 

(c)                The U.S. Borrowers agree to pay to the fees in the amounts
and payable at the times separately agreed upon in the Fee Letters or as
otherwise agreed between the Borrowers and the Administrative Agent.

 

(d)                All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Applicable Administrative Agent (or to the
applicable Issuing Bank, in the case of fees payable to it) for distribution, in
the case of commitment fees and participation fees, to the Lenders. Fees paid
shall not be refundable under any circumstances (absent manifest error in the
amount paid).

 

SECTION 2.13               Interest.

 

(a)                The Loans comprising each ABR Borrowing (including each
Swingline Loan, but excluding Protective Advances and Overadvances) shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)                The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(c)                The Loans comprising each Canadian Prime Rate Borrowing shall
bear interest at the Canadian Prime Rate plus the Applicable Rate.

 

(d)                The Loans comprising each CDOR Rate Borrowing shall bear
interest at the CDOR Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

 

(e)                Each (i) U.S. Protective Advance and U.S. Overadvance shall
bear interest at the Alternate Base Rate plus the Applicable Rate for ABR
Revolving Loans plus 2% per annum and each Canadian Protective Advance and
Canadian Overadvance shall bear interest at the Canadian Prime Rate plus the
Applicable Rate for Canadian Prime Rate Loans plus 2% per annum.

 

(f)                 Notwithstanding the foregoing, during the occurrence and
continuance of an Event of Default, (i) all past due amounts in respect of the
principal of any Loan shall bear interest at 2% plus the rate otherwise
applicable to such Loans as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount that is past due, such amount shall bear
interest at 2% per annum plus the rate applicable to Base Rate Revolving Loans
hereunder (or, in the case of amounts denominated in Canadian Dollars, 2% per
annum plus the rate applicable to Canadian Prime Rate Loans hereunder).

 



-71-

 

 

(g)                Accrued interest on each Loan (for ABR Loans and Canadian
Prime Rate Loans, accrued through the last day of the prior calendar quarter)
shall be payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (f) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan or Canadian Prime Rate Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Revolving Loan or CDOR Rate Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

 

(h)                All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate, Adjusted LIBO Rate, the Canadian Prime Rate or the CDOR
Rate shall be determined by the Applicable Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

(i)                 Interest Act (Canada). For purposes of disclosure pursuant
to the Interest Act (Canada), the annual rates of interest or fees to which the
rates of interest or fees provided in this Agreement and the other Loan
Documents (and stated herein or therein, as applicable, to be computed on the
basis of 360 days or any other period of time less than a calendar year) are
equivalent are the rates so determined multiplied by the actual number of days
in the applicable calendar year and divided by 360 or such other period of time,
respectively.

 

(j)                 Limitation on Interest. If any provision of this Agreement
or of any of the other Loan Documents would obligate any Loan Party to make any
payment of interest or other amount payable to the Lenders in an amount or
calculated at a rate which would be prohibited by law or would result in a
receipt by the Lenders of interest at a criminal rate (as such terms are
construed under the Criminal Code (Canada)) then, notwithstanding such
provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by the
Lenders of interest at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows: (1) firstly, by reducing the amount or rate of
interest required to be paid to the Lenders under this Section 2.13, and (2)
thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the Lenders which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada). Notwithstanding the
foregoing, and after giving effect to all adjustments contemplated thereby, if
the Lenders shall have received an amount in excess of the maximum permitted by
that section of the Criminal Code (Canada), the Loan Parties shall be entitled,
by notice in writing to the Administrative Agent, to obtain reimbursement from
the Lenders in an amount equal to such excess and, pending such reimbursement,
such amount shall be deemed to be an amount payable by the Lenders to the
Borrowers. Any amount or rate of interest referred to in this Section 2.13(j)
shall be determined in accordance with generally accepted actuarial practices
and principles as an effective annual rate of interest over the term that the
applicable Loan remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro-rated
over that period of time and otherwise be pro-rated over the period from the
Effective Date to the Maturity Date and, in the event of a dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by the
Administrative Agent shall be conclusive for the purposes of such determination.

 



-72-

 

 

SECTION 2.14               Alternate Rate of Interest; Illegality. (a) If prior
to the commencement of any Interest Period for a Eurodollar Borrowing or CDOR
Rate Borrowing:

 

(i) the Applicable Administrative Agent determines in good faith (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
CDOR Rate, as applicable (including, without limitation, by means of an
Interpolated Rate or because the LIBO Screen Rate or the CDOR Rate is not
available or published on a current basis) for such Interest Period; or

 

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the CDOR Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period;

 

then the Applicable Administrative Agent shall give notice thereof to the
Borrower Representative and the Lenders through the Platform as provided in
Section 9.01 as promptly as practicable thereafter and, until the Applicable
Administrative Agent notifies the Borrower Representative and the Lenders that
the circumstances giving rise to such notice no longer exist (which notification
shall be made promptly after the Applicable Administrative Agent obtains
knowledge of the cessation of such circumstances), (A) any Interest Election
Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing or a CDOR
Rate Borrowing shall be ineffective, and any such Revolving Borrowing shall be
repaid or converted into an ABR Borrowing or Canadian Prime Rate Borrowing, as
applicable, on the last day of the then current Interest Period applicable
thereto, and (B) if any Borrowing Request requests a Eurodollar Borrowing or
CDOR Rate Borrowing, such Borrowing shall be made as an ABR Borrowing or
Canadian Prime Rate Borrowing, respectively.

 

(b) If any Lender determines that any Requirement of Law has made it unlawful,
or if any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable lending office to make, maintain, fund or continue any
Eurodollar Borrowing or CDOR Rate Borrowing, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent,
any obligations of such Lender to make, maintain, fund or continue Eurodollar
Loans or to convert ABR Borrowings to Eurodollar Borrowings or to convert
Canadian Prime Rate Borrowings to CDOR Rate Borrowings will be suspended until
such Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrowers will upon demand from such Lender (with a copy to the
Applicable Administrative Agent), either prepay all Eurodollar Borrowings and
CDOR Rate Borrowings of such Lender or convert all Eurodollar Borrowings and
CDOR Rate Borrowings of such Lender to ABR Borrowings and Canadian Prime Rate
Borrowings, respectively, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar
Borrowings or CDOR Rate Borrowings to such day, or immediately, if such Lender
may not lawfully continue to maintain such Loans. Upon any such conversion or
prepayment, the Borrowers will also pay accrued interest on the amount so
converted or prepaid.

 



-73-

 

 

(c) If at any time (i) the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that the circumstances set forth with
respect to the Adjusted LIBO Rate in clause (a)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) have not arisen but the supervisor for the administrator of the
LIBO Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrowers (A)
shall endeavor to establish an alternate benchmark rate of interest to the LIBO
Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time (which may include a margin to be applied thereto); provided that, if such
alternate rate of interest shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement, and (B) shall enter into an
amendment to this Agreement, at no cost to the Loan Parties other than the
reimbursement of the Administrative Agent’s costs and expenses as contemplated
by Section 9.03 of this Agreement, to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable; provided,
that any such amendment shall meet the standards set forth in Proposed United
States Treasury Regulation Section 1.1001-6 or any amended, temporary or final
version thereof so as not to be treated as a “modification” (and therefore an
exchange) for purpose of United States Treasury Regulation Section 1.1001-3.
Notwithstanding anything to the contrary in Section 9.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (c) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 2.14(c), only to the extent the LIBO Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective, and (y) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

SECTION 2.15               Increased Costs.

 

(a)                If any Change in Law shall:

 

(i)                  impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any such reserve requirement reflected in the Adjusted
LIBO Rate) or any Issuing Bank;

 

(ii)                 impose on any Lender or any Issuing Bank or the London
interbank market or Canadian interbank market any other condition, cost or
expense (other than Taxes) affecting this Agreement or Eurodollar Loans or CDOR
Rate Loans made by such Lender or any Letter of Credit or participation therein;
or

 

(iii)               subject any Recipient to any Taxes (other than any (A)
Indemnified Taxes or (B) Excluded Taxes) on or with respect to its loans, loan
principal, letters of credit, commitments or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender or other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or other Recipient hereunder (whether
of principal, interest or any other amount) then, from time to time upon request
of such Lender or other Recipient, the applicable Borrower(s) will pay to such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or other Recipient, as the case may be, for such
additional costs or expenses incurred or reduction suffered.

 



-74-

 

 

(b)                If any Lender or any Issuing Bank determines that any Change
in Law regarding capital or liquidity requirements has had or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Revolving Commitments
of such Lender or the Loans made by, or participations in Letters of Credit or
Loans held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then, from time to time
upon request of such Lender or such Issuing Bank, the applicable Borrower(s)
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

 

(c)                A certificate of a Lender or an Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or such Issuing Bank
or its holding company, as the case may be, as specified in paragraph (a) or (b)
of this Section delivered to the Borrower Representative shall be conclusive
absent manifest error. The applicable Borrower(s) shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)                Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
expenses incurred or reductions suffered more than 270 days prior to the date
that such Lender or such Issuing Bank, as the case may be, notifies the Borrower
Representative of the Change in Law giving rise to such increased costs or
expenses or reductions and of such Lender’s or such Issuing Bank’s intention to
claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or expenses or reductions is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

(e)                Notwithstanding the above, a Lender will not be entitled to
demand compensation for any increased cost or reduction set forth in this
Section 2.15 at any time if it is not the general practice and policy of such
Lender to demand such compensation from similarly situated borrowers in similar
circumstances under agreements containing provisions permitting such
compensation to be claimed at such time.

 

SECTION 2.16               Break Funding Payments. In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan or CDOR Rate Loan other than
on the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan or CDOR Rate Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.11(d) and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Loan or CDOR Rate Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower Representative pursuant to Section 2.19, then, in any
such event, the Borrowers shall compensate each Lender for the loss, cost and
expense (excluding any loss of margin) attributable to such event. Such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest that would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate or CDOR Rate that would have been applicable to such
Loan (but not including the Applicable Rate applicable thereto), for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate such Lender would bid if it were to bid, at the commencement
of such period, for dollar deposits of a comparable amount and period from other
banks in the London interbank market or CDOR Rate market, as applicable. A
certificate of any Lender delivered to the Borrower Representative and setting
forth and explaining in reasonable detail any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be conclusive absent
manifest error. The applicable Borrower(s) shall pay such Lender the amount
shown as due on any such certificate within 30 days after receipt thereof.

 



-75-

 

 

SECTION 2.17               Taxes.

 

(a)                Payments Free of Taxes. Any and all payments by or on account
of any obligation of any Loan Party under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by any applicable withholding agent, then the applicable
withholding agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.17) the applicable Lender (or, in the case of
payments made to any Administrative Agent for its own account, such
Administrative Agent) receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)                Payment of Other Taxes by the Loan Parties. The Loan Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Applicable Administrative Agent, timely
reimburse it for the payment of, any Other Taxes.

 

(c)                Evidence of Payment. As soon as practicable after any payment
of Taxes by any Loan Party to a Governmental Authority pursuant to this Section
2.17, such Loan Party shall deliver to the Applicable Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such-payment reasonably satisfactory to the Applicable
Administrative Agent.

 

(d)                Indemnification by the Loan Parties. The applicable Loan
Parties shall jointly and severally indemnify each Recipient, within 10 days
after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.17) payable or paid by such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower Representative by a Lender (with a copy
to the Applicable Administrative Agent), or by the Applicable Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

 



-76-

 

 

(e)                Status of Recipients.  

 

(i)               Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower Representative and the Applicable Administrative Agent,
at the time or times reasonably requested by the Borrower Representative or the
Applicable Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower Representative or the
Applicable Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrower Representative or the Applicable
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower Representative or the
Applicable Administrative Agent as will enable the Borrower Representative or
the Applicable Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)               Without limiting the generality of the foregoing:

 

(A)       any Lender to a U.S. Borrower that is a U.S. Person shall deliver to
the Borrower Representative and the Applicable Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), two executed originals of IRS Form
W-9 certifying that such Lender is exempt from U.S. federal backup withholding;

 

(B)       any Foreign Lender to a U.S. Borrower shall deliver to the Borrower
Representative and the Applicable Administrative Agent on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable (in such number of copies as shall be requested by the recipient):

 

(1)       executed originals of IRS Form W-8BEN or W-8BEN-E (or any successor
forms) in the case of a Foreign Lender claiming eligibility for the benefits of
an income tax treaty to which the United States is a party;

 

(2)       executed originals of IRS Form W-8ECI (or any successor forms);

 

(3)       in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I to the effect that such Foreign Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any U.S. Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” related to any
Borrower described in Section 881(c)(3)(C) of the Code and that no payments in
connection with any Loan Document are effectively connected with the Foreign
Lender’s conduct of a U.S. trade or business (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E (or any
successor forms); or

 

(4)       to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or a participating Lender),
executed originals of IRS Form W-8IMY (or any successor forms), accompanied by
IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership (and not a participating Lender) and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I on behalf of each such direct
and indirect partner;

 



-77-

 

 

(C)       any Foreign Lender to a U.S. Borrower shall deliver to the Borrower
Representative and the Applicable Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Applicable Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower Representative or the Applicable Administrative Agent to determine the
withholding or deduction required to be made; and

 

(D)       if a payment made to a Recipient under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower Representative and the Administrative
Agents at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower Representative or the Administrative Agents
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower Representative or the Administrative Agents
as may be necessary for the Borrower Representative and the Administrative
Agents to comply with their obligations under FATCA, to determine whether such
Recipient has complied with such Recipient’s obligations under FATCA and to
determine, if any, the amount to deduct and withhold from such payment. Solely
for purposes of this clause (D), “FATCA” shall include any amendments made to
FATCA after the Effective Date.

 

(E)       Any Lender to the Canadian Borrower shall deliver to the Canadian
Borrower and the Canadian Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Canadian Borrower or the Canadian
Administrative Agent), (1) two executed originals of IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding or (2) two
executed originals of an applicable IRS Form W-8 certifying such Lender’s
non-U.S. status.

 

(F)        Each Agent that is a U.S. Person, on or before the date on which it
(and any successor or replacement Administrative Agent) becomes the
Administrative Agent hereunder, shall deliver to the Borrower Representative and
the Administrative Agents two executed copies of either (i) IRS Form W-9, or
(ii) IRS Form W-8ECI (with respect to any payments to be received on its own
behalf) and IRS Form W-8IMY (for all other payments), establishing that the
Borrower can make payments to the Administrative Agent without deduction or
withholding of any Taxes imposed by the United States, including Taxes imposed
under FATCA.

 

Each Recipient agrees that if any form or certification it previously delivered
(including any specific documentation required in this Section 2.17(e) expires
or becomes obsolete or inaccurate in any respect, it shall deliver promptly to
the Borrower Representative or the Applicable Administrative Agent updated or
other appropriate documentation (including any new documentation reasonably
request by the Borrower or the Applicable Administrative Agent) or promptly
notify the Borrower Representative and the Applicable Administrative Agent in
writing of its legal ineligibility to do so.

 



-78-

 

 

Each Lender hereby authorizes the Applicable Administrative Agent to deliver to
the Loan Parties and to any other successor Applicable Administrative Agent any
documentation provided by such Lender pursuant to this Section 2.17(e).

 

Notwithstanding any other provision of this Section 2.17(e), a Lender shall not
be required to deliver any documentation that such Lender is not legally
eligible to deliver.

 

(f)                 Treatment of Certain Refunds. If any Recipient determines,
in its sole discretion exercised in good faith, that it has received a refund of
any Indemnified Taxes as to which it has been indemnified pursuant to this
Section 2.17 (including by the payment of additional amounts pursuant to this
Section 2.17), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
2.17 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.17 (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.17, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.17 the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 2.17 shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to any Loan Party or any other
Person.

 

(g)                Defined Terms. For the avoidance of doubt, for purposes of
this Section 2.17, the term “Lender” includes any Issuing Bank and any Swingline
Lender and the term “applicable law” includes FATCA.

 

(h)                For purposes of FATCA, from and after the Effective Date, the
Loan Parties and the Administrative Agents shall treat (and the Lenders hereby
authorize the Administrative Agents to treat) this Agreement and any Loans made
hereunder (including any Loans already outstanding) as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

 

SECTION 2.18               Payments Generally; Allocation of Proceeds; Sharing
of Set-offs.

 

(a)                The Borrowers shall make each payment required to be made by
them hereunder or under any other Loan Document on or prior to the time
expressly required hereunder or under such other Loan Document for such payment
or, if no such time is expressly required, on or prior to 2:00 p.m., New York
City time, on the date when due, in immediately available funds, without any
defense, setoff, recoupment or counterclaim. All payments (i) in respect of any
Loan (and interest thereon) shall be made in the same currency in which such
Loan was made and (ii) in respect of all fees, in respect of reimbursement of LC
Disbursements and in respect of any other amounts payable hereunder or under
other Loan Documents shall be paid in Dollars. All such payments in respect of
Revolving Loans and LC Exposure under any Facility shall be made and allocated,
pro rata in accordance with the respective unpaid principal amounts of such
Loans and the LC Exposure of each Lender under such Facility. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, 22nd Floor, Chicago, Illinois, except that (i) payments required to be
made directly to an Issuing Bank or the Swingline Lender shall be so made and
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein and (ii) payments
of Canadian Loans and LC Disbursements or fronting fees that are payable to any
Canadian Issuing Bank, shall be made to the Canadian Administrative Agent at its
offices at Suite 4500, 66 Wellington St., W. Toronto, ON M5K 1A1 Canada. The
Applicable Administrative Agent shall distribute any such payment received by it
for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder or under any other Loan
Document shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.

 



-79-

 

 

 

 

(b)                (i) Any proceeds of Collateral received by the Administrative
Agent (i) not constituting (A) a specific payment of principal, interest, fees
or other sum payable under the Loan Documents (which shall be applied as
specified by the Borrower Representative), (B) a mandatory prepayment (which
shall be applied in accordance with Section 2.11) or (C) amounts to be applied
from a Concentration Account (which shall be applied in accordance with Section
2.10(b)) or (ii) after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, shall be
applied ratably first, to permanently reduce the fees, interest and principal in
respect of the Prepetition Lender Obligations then outstanding (if any)
constituting fees, interest and principal in accordance with Section 2.18(b) of
the Prepetition Credit Agreement, until paid in full in cash, second to
permanently reduce the other Prepetition Lender Obligations then outstanding (if
any) in accordance with Section 2.18(b) of the Prepetition Credit Agreement
until paid in full in cash, third, to pay any fees, indemnities, or expense
reimbursements then due to the Administrative Agent, the Canadian Administrative
Agent and each Issuing Bank from the Borrowers (other than in connection with
Banking Services or Swap Obligations); fourth, to pay any fees or expense
reimbursements then due to the Lenders from the Borrowers (other than in
connection with Banking Services or Swap Obligations); fifth, to pay interest
due in respect of the Protective Advances and Overadvances; sixth, to pay the
principal of the Protective Advances and Overadvances; seventh, to pay interest
then due and payable on the Loans (other than the Protective Advances and
Overadvances) ratably; eighth, to prepay principal on the Loans (other than the
Protective Advances and Overadvances) and unreimbursed LC Disbursements ratably;
ninth, to deposit in the U.S. LC Collateral Account and the Canadian LC
Collateral Account cash collateral (in accordance with 2.06(j)); tenth, to
payment of any amounts owing with respect to Banking Services (other than supply
chain financing) and Swap Obligations; eleventh, to the payment of any other
Secured Obligations due to any Lender Party by the Borrowers; twelfth, to the
payment of amounts owing with respect to Banking Services comprising supply
chain financing and thirteenth any excess to be returned to Borrower
Representative to be used in accordance with the Approved Budget.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower Representative, or unless a Default is in existence, no
Agent nor any Lender shall apply any payment which it receives to any Eurodollar
Loan or ABR Loan, except (a) on the expiration date of the Interest Period
applicable to such Eurodollar Loan or ABR Loan or (b) in the event, and only to
the extent, that there are no outstanding ABR Loans or Canadian Prime Rate
Loans, respectively and, in any such event, the applicable Borrower(s) shall pay
the break funding payment required in accordance with Section 2.16.

 

(c)                All payments of principal, interest, LC Disbursements, fees,
reimbursable expenses (including, without limitation, all reimbursements of fees
and expenses pursuant to Section 9.03) and other sums payable under the Loan
Documents or in respect of the Prepetition Lender Obligations may be paid from
the proceeds of Borrowings made hereunder, whether made following a request by
the Borrower Representative pursuant to Section 2.03 or a deemed request as
provided in this Section or may be deducted from any deposit account of any
Borrower maintained with the Administrative Agent. Each Borrower hereby
irrevocably authorizes (i) the Applicable Administrative Agent to request a
Borrowing on its behalf for the purpose of paying each payment referred to in
the preceding sentence and agrees that all such amounts charged shall constitute
Loans (including Swingline Loans and Overadvances, but such a Borrowing may only
constitute a Protective Advance if it is to reimburse costs, fees and expenses
pursuant to Section 9.03) and that all such Borrowings shall be deemed to have
been requested pursuant to Section 2.03, 2.04 or 2.05, as applicable, and (ii)
the Applicable Administrative Agent to charge any deposit account of any
Borrower (other than, so long as no Event of Default shall have occurred or be
continuing, any Excluded Account; provided that in no event shall this clause
(ii) permit any payroll, trust or tax account to be charged) maintained with the
Administrative Agent for each payment of principal, interest, fees or any other
amount due under the Loan Documents or in respect of the Prepetition Lender
Obligations referred to in the previous sentence.

 



-80-

 

 

(d)                If any Lender under any Facility shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements, Swingline Loans, Protective Advances or Overadvances under such
Facility resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and participations in LC Disbursements,
Swingline Loans, Protective Advances or Overadvances and accrued interest
thereon under such Facility than the proportion received by any other Lender
under such Facility, then the Lender receiving such greater proportion shall
notify the Applicable Administrative Agent of such fact and shall purchase (for
cash at face value) participations in the Loans and participations in LC
Disbursements, Swingline Loans, Protective Advances and Overadvances of other
Lenders under such Facility to the extent necessary so that the amount of all
such payments shall be shared by the Lenders under such Facility ratably in
accordance with the aggregate amounts of principal of and accrued interest on
their respective Loans and participations in LC Disbursements, Swingline Loans,
Protective Advances and Overadvances under such Facility; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (for the avoidance of doubt, as in effect from time to
time) or any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans or participations in LC
Disbursements, Swingline Loans, Protective Advances or Overadvances to any
Person that is an Eligible Assignee (as such term is defined from time to time).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation. For purposes of subclause (b)(i) of the definition of
Excluded Taxes, a Lender that acquires a participation pursuant to this Section
2.18(d) shall be treated as having acquired such participation on the earlier
date(s) on which such Lender acquired the applicable interest(s) in the
Commitment(s) and/or Loan(s) to which such participation relates.

 

(e)                Unless the Applicable Administrative Agent shall have
received notice from the Borrower Representative prior to the date on which any
payment is due to the Applicable Administrative Agent for the account of any of
the Lenders or the Issuing Banks hereunder that the applicable Borrower(s) will
not make such payment, the Applicable Administrative Agent may assume that the
applicable Borrower(s) have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the applicable
Lenders or Issuing Banks, as the case may be, the amount due. In such event, if
the applicable Borrower(s) have not in fact made such payment, then each of the
Lenders or Issuing Banks, as the case may be, severally agrees to repay to the
Applicable Administrative Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to each Applicable Administrative Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by each Applicable Administrative
Agent in accordance with banking industry rules on interbank compensation.

 



-81-

 

 

(f)                 If any Lender shall fail to make any payment required to be
made by it hereunder to or for the account of the Applicable Administrative
Agent, then the Applicable Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Applicable Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations in respect of such payment
until all such unsatisfied obligations have been discharged and/or (ii) hold any
such amounts in a segregated account as cash collateral for, and apply any such
amounts to, any future payment obligations of such Lender hereunder to or for
the account of the Applicable Administrative Agent.

 

SECTION 2.19               Mitigation Obligations: Replacement of Lenders.

 

(a)                If any Lender requests compensation under Section 2.15, or if
any Borrower is required to pay any Indemnified Taxes or additional amounts to
any Lender or to any Governmental Authority for the account of any Lender
pursuant to Section 2.17, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign and delegate its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment and delegation (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The applicable Borrower(s)
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment and delegation.

 

(b)                If any Lender requests compensation under Section 2.15, or if
any Borrower is required to pay any Indemnified Taxes or additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.17, or if any Lender becomes a Defaulting Lender, then the Borrower
Representative may, at the sole expense and effort of the applicable
Borrower(s), upon notice to such Lender and the Administrative Agent by the
Borrower Representative, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or 2.17) and obligations under this Agreement
and the other Loan Documents to an Eligible Assignee that shall assume such
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment and delegation); provided that (i) the Borrower Representative
shall have received the prior written consent of the Administrative Agent, each
Issuing Bank and each Swingline Lender, which consents shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
Swingline Loans, Protective Advances and Overadvances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the applicable Borrower(s) (in the case of all other amounts), (iii) in the case
of any such assignment and delegation resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments and
(iv) such assignment and delegation does not conflict with applicable law. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the applicable Borrower(s) to require such assignment
and delegation have ceased to apply. Each party hereto agrees that an assignment
and delegation required pursuant to this paragraph may be effected pursuant to
an Assignment and Assumption executed by the Borrower Representative, the
Administrative Agent and the assignee (subject to any required consents referred
to above) and that the Lender required to make such assignment and delegation
need not be a party thereto.

 

SECTION 2.20               Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender under any Facility:

 



-82-

 

 

(a)                  commitment fees shall cease to accrue on the unused portion
of the Revolving Commitment of such Defaulting Lender of such Facility pursuant
to Section 2.12(a);

 

(b)                  the Revolving Commitment and Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders or
all affected Lenders or the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or modification
pursuant to Section 9.02); provided that any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender which affects such
Defaulting Lender differently than other affected Lenders shall require the
consent of such Defaulting Lender;

 

(c)                   if any Swingline Exposure, LC Exposure, Protective Advance
Exposure and Overadvance Exposure exists under any Facility under which such
Lender has a Revolving Commitment at the time such Lender becomes a Defaulting
Lender, then:

 

(i)               such Defaulting Lender’s Swingline Exposure (other than any
portion thereof with respect to which such Defaulting Lender shall have funded
its participation as contemplated by Section 2.05(c)), LC Exposure (other than
any portion thereof attributable to unreimbursed LC Disbursements with respect
to which such Defaulting Lender shall have funded its participation as
contemplated by Section 2.06(d)), Protective Advance Exposure (other than any
portion thereof with respect to which such Defaulting Lender shall have funded
its participation as contemplated by Section 2.04(b)) and Overadvance Exposure
(other than any portion thereof with respect to which such Defaulting Lender
shall have funded its participation as contemplated by Section 2.05(c)) under
such Facility shall be reallocated among the non-Defaulting Lenders under such
Facility in accordance with their respective Applicable Percentages, but only to
the extent the sum of all non-Defaulting Lenders’ Revolving Exposures under such
Facility plus such Defaulting Lender’s Swingline Exposures under such Facility,
LC Exposure under such Facility, Protective Advance Exposure under such Facility
and Overadvance Exposure under such Facility does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments under such Facility;

 

(ii)               if the reallocation described in clause (i) above cannot, or
can only partially, be effected, the applicable Borrower(s) shall within one (1)
Business Day following notice by the Administrative Agent, without prejudice to
any rights or remedies of the Borrowers against such Defaulting Lender, (A)
first, prepay the portion of such Defaulting Lender’s Overadvance Exposure under
such Facility that has not been so reallocated, (B) second, prepay the portion
of such Defaulting Lender’s Protective Advance Exposure under such Facility that
has not been so reallocated, (C) third, prepay the portion of such Defaulting
Lender’s Swingline Exposure under such Facility that has not been so reallocated
and (D) fourth, cash collateralize such Defaulting Lender’s LC Exposure under
such Facility that has not been so reallocated in accordance with the procedures
set forth in Section 2.06(j) for so long as such LC Exposure is outstanding;

 

(iii)               if any Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the applicable
Borrower(s) shall not be required to pay any letter of credit participation fees
to such Defaulting Lender pursuant to Section 2.12(b) with respect to such
Defaulting Lender’s cash collateralized LC Exposure under such Facility during
the period such Defaulting Lender’s LC Exposure under such Facility is cash
collateralized;

 

(iv)               if any portion of the LC Exposure under such Facility of such
Defaulting Lender is reallocated pursuant to clause (c)(i) above, then the fees
payable to the Lenders pursuant to Section 2.12(b) shall be adjusted to give
effect to such reallocation; or

 



-83-

 

 

(v)             if any portion of such Defaulting Lender’s LC Exposure under
such Facility is neither cash collateralized nor reallocated pursuant to clause
(c)(i) or (c)(ii) above, then, without prejudice to any rights or remedies of
the applicable Issuing Bank or any Lender hereunder, all letter of credit
participation fees payable under Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure under such Facility shall be payable to the Issuing Banks
(and allocated among them ratably based on the amount of such Defaulting
Lender’s LC Exposure under such Facility attributable to Letters of Credit
issued by each Issuing Bank) until such LC Exposure is cash collateralized
and/or reallocated; and

 

(d)              the Swingline Lender under such Facility shall not be required
to fund any Swingline Loan and no Issuing Bank under such Facility shall be
required to issue, amend, renew, extend or increase any Letter of Credit, in
each case, unless it is satisfied that the related exposure will be 100% covered
by the Revolving Commitments of the non-Defaulting Lenders under such Facility
and/or cash collateral provided by the Borrowers in accordance with clause (c)
of this Section, and participating interests in any such newly issued, amended,
renewed, extended or increased Letter of Credit under such Facility or newly
made Swingline Loan under such Facility shall be allocated among non-Defaulting
Lenders in a manner consistent with clause (c)(i) of this Section (and
Defaulting Lenders shall not participate therein).

 

In the event and on the date that each of the Administrative Agent, Parent, each
of the Issuing Banks and each of the Swingline Lenders agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure, LC Exposure, Protective Advance
Exposure and Overadvance Exposure of the other Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Commitment under the applicable
Facility and on such date such Lender shall purchase at par such of the
Revolving Loans of the other Lenders under such Facility as the Administrative
Agent shall determine may be necessary in order for such Lender to hold
Revolving Loans under such Facility in accordance with its Applicable
Percentage.

 

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Swingline Lender or any Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, no
Swingline Lender shall be required to fund any Swingline Loan and the Issuing
Bank shall not be required to issue, amend or increase any Letter of Credit,
unless the Swingline Lenders or the Issuing Bank, as the case may be, shall have
entered into arrangements with the Borrower or such Lender, satisfactory to each
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.

 

SECTION 2.21               Returned Payments. If after receipt of any payment
which is applied to the payment of all or any part of the Obligations, any
Lender Party is for any reason compelled to surrender such payment or proceeds
to any Person because such payment or application of proceeds is invalidated,
declared fraudulent, set aside or determined to be void or voidable as a
preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement and the other Loan Documents
shall continue in full force as if such payment or proceeds had not been
received by the Administrative Agent, such Issuing Bank or such Lender. The
provisions of this Section shall be and remain effective notwithstanding any
contrary action which may have been taken by the Administrative Agent, any
Issuing Bank or any Lender in reliance upon such payment or application of
proceeds. The provisions of this Section shall survive the termination of this
Agreement.

 



-84-

 

 

SECTION 2.22               Super-Priority Nature of Obligations and
Administrative Agent’s Liens; Payment of Obligations.

 

(a)                   The priority of Administrative Agent’s Liens on the
Collateral, claims and other interests shall be as set forth in the Interim
Order, the Canadian Recognition Order (in the case of the Obligations of the
Canadian Borrower, such claim shall be a valid, binding, continuing,
enforceable, fully-perfected superpriority (subject only to the Canadian
Administration Charge) senior priming charge, security interest in and lien upon
all property of the Canadian Borrower, whether now existing or hereafter
acquired (the “Canadian DIP Charge”)) and the Final Order.

 

(b)                   Upon the maturity (whether by acceleration or otherwise)
of any of the Secured Obligations, the Administrative Agent and Lenders shall be
entitled to immediate payment of such Secured Obligations without further
application to or order of the Court.

 

SECTION 2.23               Conversion to Exit Facility Agreement. Upon the
satisfaction or waiver by the Administrative Agents and each Lender of each of
the conditions precedent to the Conversion Date set forth in the section
entitled “Conditions Precedent to Conversion Date” in the Exit Facility Term
Sheet on or prior to the Maturity Date, automatically and without any further
consent or action required by the Administrative Agents, any Lender, or any
other Lender Party, (i) the Borrowers (or the entities assuming and/or acquiring
directly or indirectly the operations and assets of the Borrowers in the
Acceptable Plan, and each Loan Guarantor and each entity assuming the operations
and assets of each Loan Guarantor that is a Debtor in the Acceptable Plan, to
the extent such Person is required under the Exit Facility Term Sheet to
continue to be a guarantor thereunder), shall assume all obligations in respect
of the Revolving Commitments, Loans and Letters of Credit hereunder and all
other monetary obligations in respect hereof, (ii) each Loan and Letter of
Credit hereunder shall be continued as a Loan or Letter of Credit under the Exit
Facility Agreement, (iii) each Lender hereunder shall be a Lender under the Exit
Facility Agreement and (iv) this Agreement shall terminate and be superseded and
replaced in its entirety by, and deemed amended and restated in its entirety in
the form of, the Exit Facility Agreement (with such changes and insertions
thereto, as are reasonably satisfactory to the Administrative Agents and the
Borrower, incorporated as necessary to make any technical changes necessary to
effectuate the intent of this Section 2.23), and each of the Revolving
Commitments hereunder shall automatically be Revolving Commitments under the
Exit Facility Agreement. Notwithstanding the foregoing, all obligations of the
Borrowers and the Loan Guarantors to the Administrative Agents, the Issuing
Banks and the Lenders under this Agreement and any other Loan Document which are
expressly stated in this Agreement or such other Loan Document as surviving such
agreement’s termination shall, as so specified, survive without prejudice and
remain in full force and effect. Each of the Loan Parties, the Administrative
Agents, the Lenders and the Issuing Banks shall take such actions and execute
and deliver such agreements, instruments or other documents as the
Administrative Agents may reasonably request to give effect to the provisions of
this Section 2.23 and as are required to complete the schedules to the Exit
Facility Agreement or other agreements contemplated thereby; provided, however,
that any such action by the Administrative Agent, any of the Lenders or the
Issuing Banks shall not be a condition precedent to the effectiveness of the
Exit Facility Agreement if and to the extent so provided in the Confirmation
Order. Each Lender and Issuing Bank party hereto hereby agrees that, on the
Conversion Date, the Administrative Agents may execute and deliver the security
documents and intercreditor agreement contemplated by the Exit Facility Term
Sheet.

 



-85-

 

 

ARTICLE III

Representations and Warranties

 

Each Loan Party represents and warrants to the Lenders as follows:

 

SECTION 3.01               Organization; Powers. Parent and each Subsidiary is
duly organized, validly existing and (to the extent the concept is applicable in
such jurisdiction and, in the case of any Subsidiary other than any Borrower,
except where the failure to be so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect) in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to, subject to the entry of the Interim Order and the Canadian
Recognition Order (and Final Order, when applicable), carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

 

SECTION 3.02               Authorization; Enforceability; Benefit to Loan
Parties.

 

(a)                Subject to entry of the Interim Order and the Canadian
Recognition Order (and Final Order, when applicable), the Transactions, insofar
as they are to be carried out by each Loan Party, are within such Loan Party’s
corporate or other organizational powers and have been duly authorized by all
necessary corporate or other organizational and, if required, shareholder or
other equityholder action. Subject to entry of the Interim Order and the
Canadian Recognition Order (and Final Order, when applicable), this Agreement
has been duly executed and delivered by each Loan Party and constitutes, and
each other Loan Document to which any Loan Party is to be a party, when executed
and delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

(b)                Each Loan Party expects to derive benefit (and its board of
directors or other governing body has determined that it may reasonably be
expected to derive benefit), directly and indirectly, from (i) successful
operations of each of the other Loan Parties and (ii) the credit extended by the
Lenders to the Borrowers hereunder. Each Loan Party has determined that, subject
to entry of the Interim Order and the Canadian Recognition Order (and
Final Order, when applicable), the execution, delivery, and performance of this
Agreement and any other Loan Documents to be executed by such Loan Party is
within its purpose, will be of direct and indirect benefit to such Loan Party,
and is in its best interest.

 

SECTION 3.03               Governmental Approvals; No Conflicts. Except for the
entry of, and pursuant to the terms of, the Interim Order and the Canadian
Recognition Order (and Final Order, when and as applicable), the Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are (or will so be) in full force and effect, (b) will not
violate any applicable law, including any order of any Governmental Authority,
(c) will not violate the charter, bylaws or other organizational documents of
Parent or any Subsidiary, (d) will not violate or result in a default under any
indenture or agreement (including the Term Credit Agreement, the Senior Notes
Indenture or other material instrument binding upon Parent or any Subsidiary or
any of their assets), or give rise to a right thereunder to require any payment
to be made by Parent or any Subsidiary, and (e) will not result in the creation
or imposition of any Lien on any asset of Parent or any Subsidiary, except Liens
created pursuant to the Loan Documents, Liens created in connection with the
Term Credit Agreement or Liens created in connection with the Prepetition Credit
Agreement; in the case of clause (b) and (d) above, except for a violation or
creation, as applicable, which would not reasonably be expected to result in a
Material Adverse Effect.

 



-86-

 

 

SECTION 3.04               Financial Condition; No Material Adverse Effect.

 

(a)                Parent has heretofore furnished to the Lenders (i) the
audited consolidated balance sheets and related consolidated statements of
operations, shareholders’ equity and cash flows of Parent and its consolidated
Subsidiaries as of and for the fiscal year ended February 1, 2020 audited by and
accompanied by the unqualified opinion of Deloitte & Touche LLP, independent
registered public accounting firm, and (ii) the unaudited consolidated balance
sheets and related statements of operations, shareholders’ equity and cash flows
of the U.S. Borrower and its consolidated Subsidiaries as of and for the fiscal
quarter ended May 2, 2020. Such financial statements (x) present fairly, in all
material respects, the financial position and results of operations and cash
flows of Parent and its consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP, subject to year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii)
above and (y) comply in all material respects with the requirements of
Regulation S-X under the Securities Act.

 

(b)                [Reserved].

 

(c)                Since the Effective Date, other than those customarily
resulting from the commencement of the Cases and changes contemplated in
Parent’s business plan delivered to the Administrative Agent, there has been no
event, development or circumstance that has had, or would reasonably be expected
to have, a Material Adverse Effect on the business, assets, results of
operations or financial condition of Parent and its subsidiaries, taken as a
whole.

 

SECTION 3.05               Properties.

 

(a)                Parent and each Subsidiary has good title to, or valid
leasehold interests in, all its property material to its business, except for
minor defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes and Liens expressly permitted by Section 6.02.

 

(b)                Parent and each Subsidiary owns, or is licensed to use, all
trademarks, service marks, tradenames, trade dress, copyrights, patents,
industrial designs and other intellectual property material to its business, and
the conduct of their respective businesses, including the use thereof, by Parent
and the Subsidiaries does not infringe upon the rights of any other Person,
except for any such failure to own or license or infringements that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 3.06               Litigation and Environmental Matters.

 

(a)                Except for the Disclosed Matters and the Cases, there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of Parent, threatened against or
affecting Parent or any Subsidiary (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve any of the Loan Documents or the
Transactions.

 

(b)                Except for the Disclosed Matters or matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, neither Parent nor any Subsidiary (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received written notice
of any claim with respect to any Environmental Liability or (iv) knows of any
basis for any Environmental Liability.

 



-87-

 

 

(c)                Since the Effective Date, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in a Material Adverse Effect.

 

SECTION 3.07               Compliance with Laws and Agreements.

 

(a)                Parent and each Subsidiary is in compliance with all laws,
including all orders of Governmental Authorities, applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except (i) where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect (it being agreed that this Section does not apply to any law which is
specifically addressed in Section 3.06(b), 3.07(b), 3.08, 3.09, 3.10 or 3.14),
(ii) any non-compliance arising solely as a result of the commencement of the
Cases or (iii) to the extent subject to the Automatic Stay.

 

(b)                Parent has implemented and maintains in effect policies and
procedures designed to ensure compliance in all material respects by Parent, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and Parent, its Subsidiaries and
their respective officers and employees and to the knowledge of Parent its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) Parent, any Subsidiary or, to
the knowledge of Parent, any of their respective directors, officers or
employees, or (b) to the knowledge of Parent, any agent of Parent or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing, Letter
of Credit use of proceeds or other transaction contemplated by this Agreement
will violate Anti-Corruption Laws or applicable Sanctions.

 

SECTION 3.08               Investment Company Status, etc. No Loan Party is (a)
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940 or (b) a “holding company” as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935.

 

SECTION 3.09               Taxes. Parent and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it
(including in its capacity as withholding agent), except (a) any Taxes that are
being contested in good faith by appropriate proceedings diligently conducted
and for which Parent or such Subsidiary has set aside on its books reserves with
respect thereto to the extent required by GAAP, (b) to the extent that the
failure to do so would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect or (c) any Taxes the nonpayment
of which is permitted or required by the Bankruptcy Code. There is no current or
proposed tax assessment, deficiency or other claim against Parent or any of the
Subsidiaries that would, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. Each Loan Party and each of
their respective Subsidiaries has withheld all material employee withholdings
and has made all employer contributions to be withheld and made by it pursuant
to applicable law on account of the Canadian Pension Plans and the Canada
Benefit Plans, employment insurance and employee income taxes.

 



-88-

 

 

SECTION 3.10               ERISA; Labor Matters; Canadian Pension Plans and
Canadian Benefit Plans.

 

(a)                Except as could not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred or is reasonably expected to occur, (ii) neither any Loan Party nor any
ERISA Affiliate has engaged in a transaction that could be subject to Section
4069 or 4212(c) of ERISA and (iii) on the Effective Date, the present value of
all accumulated benefit obligations under each Plan that is subject to Title IV
of ERISA (based on the assumptions used for purposes of Statement of Accounting
Standards Topic No. 715) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair value of the assets of such
Plan, and the present value of all accumulated benefit obligations of all
underfunded Plans that are subject to Title IV of ERISA (based on the
assumptions used for purposes of Statement of Accounting Standards Topic No.
715) did not, as of the date or dates of the most recent financial statements
reflecting such amounts, exceed the fair value of the assets of all such
underfunded Plans.

 

(b)                Except as could not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect, (i) there are no
strikes, lockouts, slowdowns or any other labor disputes against Parent or any
Subsidiary pending or, to the knowledge of Parent, threatened, (ii) the hours
worked by and payments made to employees of Parent and the Subsidiaries have not
been in violation of the Fair Labor Standards Act of 1938, the Employee
Standards Act (Ontario) or any other applicable federal, state, provincial,
territorial, local or foreign law dealing with such matters and (iii) all
payments due from Parent or any Subsidiary, or for which any claim may be made
against Parent or any Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of Parent or such Subsidiary to the extent required by GAAP. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which Parent or any Subsidiary is bound.

 

(c)                Section 3.10(c) of the Disclosure Letter lists all Canadian
Benefit Plans and Canadian Pension Plans currently maintained or contributed to
by the Loan Parties and their Subsidiaries. As of the Closing Date, none of the
Canadian Pension Plans are Canadian Defined Benefit Plans. The Canadian Pension
Plans are duly registered under the ITA and all other applicable laws which
require registration. Except as could not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect, each Loan Party and
each of their Subsidiaries has complied with and performed all of its
obligations under and in respect of the Canadian Pension Plans and Canadian
Benefit Plans under the terms thereof, any funding agreements and all applicable
laws (including any fiduciary, funding, investment and administration
obligations). All employer and employee payments, contributions or premiums to
be remitted, paid to or in respect of each Canadian Pension Plan or Canadian
Benefit Plan have been paid in a timely fashion in accordance with the terms
thereof, any funding agreement and all applicable laws. Except as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, there have been no improper withdrawals or applications
of the assets of the Canadian Pension Plans or the Canadian Benefit Plans. To
the knowledge of the Loan Parties, no facts or circumstances have occurred or
existed that could result, or be reasonably anticipated to result, in the
declaration of a termination of any Canadian Pension Plan by any Governmental
Authority under applicable laws. No promises of benefit improvements under the
Canadian Pension Plans or the Canadian Benefit Plans have been made except where
such improvement could not be reasonably expected to have a Material Adverse
Effect and, in any event, no such improvements will result in a solvency
deficiency or going concern unfunded liability in the affected Canadian Pension
Plans. The pension fund under each Canadian Pension Plan is exempt from the
payment of any income tax and there are no taxes, penalties or interest owing in
respect of any such pension fund. All material reports and disclosures relating
to the Canadian Pension Plans required by such plans and any Requirement of Law
to be filed or distributed have been filed or distributed. Except as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, (i) no Canadian Benefit Plans provide for benefits
beyond retirement or other termination of service to employees or former
employees or to the beneficiaries or dependents of such employees, (ii) there
are no outstanding disputes concerning the assets of the Canadian Pension Plans
or the Canadian Benefit Plans, and (iii) each of the Canadian Pension Plans is
fully funded on both a going concern and on a solvency basis (using actuarial
methods and assumptions which are consistent with the valuations last filed with
the applicable Governmental Authorities and which are consistent with generally
accepted actuarial principles).

 



-89-

 

 

SECTION 3.11               Disclosure. None of the reports, financial
statements, certificates or other information furnished by or on behalf of
Parent or any Subsidiary to the Administrative Agent, any Arranger or any Lender
in connection with the negotiation of this Agreement or any other Loan Document
or delivered hereunder or thereunder, taken as a whole (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to forecasts and projected
financial information, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed by them to be reasonable
at the time made and at the time so furnished and, if furnished prior to the
Effective Date, as of the Effective Date.

 

SECTION 3.12               Subsidiaries and Joint Ventures. Section 3.12 of the
Disclosure Letter sets forth, as of the Effective Date, the name, type of
organization and jurisdiction of organization of, and the percentage of each
class of Equity Interests owned by Parent or any Subsidiary in, (a) each
Subsidiary and (b) each joint venture in which Parent or any Subsidiary owns any
Equity Interests, and identifies each Designated Subsidiary. All the issued and
outstanding Equity Interests in each Subsidiary owned by any Loan Party have
been (to the extent such concepts are relevant with respect to such Equity
Interests) duly authorized and validly issued and are fully paid and
non-assessable (except as such rights may arise under mandatory provisions of
applicable statutory law that may not be waived and not as a result of any
rights contained in organizational documents). Except as set forth in Section
3.12 of the Disclosure Letter, as of the Effective Date, there is no existing
option, warrant, call, right, commitment or other agreement to which Parent or
any Subsidiary is a party requiring, and there are no Equity Interests in any
Subsidiary outstanding that upon exercise, conversion or exchange would require,
the issuance by any Subsidiary of any additional Equity Interests or other
securities exercisable for, convertible into, exchangeable for or evidencing the
right to subscribe for or purchase any Equity Interests in any Subsidiary.

 

SECTION 3.13               Insurance. Section 3.13 of the Disclosure Letter sets
forth a description of all insurance maintained by or on behalf of Parent and
the Subsidiaries as of the Effective Date. As of the Effective Date, all
premiums due and payable in respect of such insurance have been paid. Parent
believes that the insurance maintained by or on behalf of Parent and the
Subsidiaries is adequate.

 

SECTION 3.14               Federal Reserve Regulations. Neither Parent nor any
Subsidiary is principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U of the Board of Governors), or
extending credit for the purpose of purchasing or carrying margin stock. No part
of the proceeds of any Loan or any Letter of Credit will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, in
any manner or for any purpose that would entail a violation of Regulations T, U
or X of the Board of Governors.

 

SECTION 3.15               Reserved.

 

SECTION 3.16               Collateral Matters.

 

(a)                Subject to the entry of the Interim Order and the Canadian
Recognition Order, upon the entry of, and subject to, the Interim Order and the
Canadian Recognition Order (and, when entered, the Final Order) and subject to
the Carve-Out in all respects, the Security Agreements and the Interim Order and
the Canadian Recognition Order (and, when entered, the Final Order) are
effective to create in favor of the Administrative Agent (for the benefit of the
Lender Parties) legal, valid, enforceable and perfected Liens on the Collateral
described therein (with such priority as provided for therein).

 



-90-

 

 

(b)                  Except for the entry of the Interim Order and the Canadian
Recognition Order (and Final Order, when applicable), no filing or other action
will be necessary to perfect such Liens.

 

(c)                  The Interim Order and the Canadian Recognition Order (and
Final Order, when applicable) is (or will be, as applicable) effective to create
in favor of the Administrative Agent, for the benefit of the Lender Parties, a
legal, valid, binding and enforceable perfected Lien in the Collateral without
the necessity of the execution of mortgages, security agreements, pledge
agreements, financing statements or other agreements or documents except to the
extent set forth in such Order.

 

SECTION 3.17               Use of Proceeds. The Borrowers will use the proceeds
of the Loans and will request the issuance of Letters of Credit only for
purposes set forth in Section 5.11.

 

SECTION 3.18               Credit Card Agreements. Section 3.18 of the
Disclosure Letter (as updated from time to time as permitted by Section 5.16)
sets forth a list of all Credit Card Agreements to which any Loan Party is a
party. A true and complete copy of each Credit Card Agreement listed on .Section
3.18 of the Disclosure Letter has been delivered to the Administrative Agent,
together with all material amendments, waivers and other modifications thereto.
All such Credit Card Agreements are in full force and effect, currently binding
upon each Loan Party that is a party thereto and, to the knowledge of the Loan
Parties, binding upon other parties thereto in accordance with their terms. The
Loan Parties are in compliance in all material respects with each such Credit
Card Agreement.

 

SECTION 3.19               Approved Budget. As of the Effective Date, the
Borrowers have furnished to the Administrative Agent the initial Approved
Budget. Each Approved Budget was prepared in good faith based upon assumptions
the Borrowers believed to be reasonable assumptions on the date of delivery of
such Approved Budget.

 

SECTION 3.20               Chapter 11 Cases.

 

(a)                The Cases were commenced on the Petition Date in each case in
accordance with applicable laws and proper notice thereof was given for (i) the
motion seeking approval of the Loan Documents and the Interim Order, the
Canadian Recognition Order and the Final Order, and (ii) the hearing for the
entry of the Interim Order and the Canadian Recognition Order. The Debtors shall
give, on a timely basis as specified in the Interim Order, the Canadian
Recognition Order or the Final Order, as applicable, all notices required to be
given to all parties specified in such orders, as applicable.

 

(b)                After the entry of the Interim Order, and pursuant to and to
the extent permitted in the Interim Order and the Final Order, the Obligations
will constitute allowed administrative expense claims in the Cases having
priority over all administrative expense claims and unsecured claims against the
Debtors now existing or hereafter arising, of any kind whatsoever, including all
administrative expense claims of the kind specified in Sections 105, 326, 330,
331, 503(b), 506(c), 507(a), 507(b), 546(c), 726, 1114 or any other provision of
the Bankruptcy Code or otherwise, as provided under Section 364(c)(l) of the
Bankruptcy Code, subject to (i) the Carve-Out and (ii) the priorities set forth
in the Interim Order or Final Order, as applicable.

 



-91-

 

 

(c)                After the entry of the Interim Order and the Canadian
Recognition Order and pursuant to and to the extent provided in the Interim
Order, the Canadian Recognition Order and the Final Order, the Obligations will
be secured by a valid and perfected first priority Lien on all of the Collateral
subject, as to priority, only to (i) the Carve-Out, (ii) the Liens pursuant to
Section 6.02(i), subject to the terms of such Section 6.02(i), (iii) the
Canadian Administration Charge and (iv) to the extent set forth in the Interim
Order or the Final Order.

 

(d)                The Interim Order (with respect to the period on and after
entry of the Interim Order and prior to entry of the Final Order), the Final
Order (with respect to the period on and after entry of the Final Order) and the
Canadian Recognition Order have not been vacated, or, without the Administrative
Agent’s consent, modified or amended. The Loan Parties are in compliance in all
material respects with the applicable Order and the Canadian Recognition Order.

 

(e)                Notwithstanding the provisions of Section 362 of the
Bankruptcy Code, and subject to the applicable provisions of the Final Order, as
the case may be, upon the Maturity Date (whether by acceleration or otherwise)
of any of the Obligations, to the extent the Conversion Date has not occurred,
the Administrative Agent and Lenders shall, subject to the Remedies Notice
Period, be entitled to immediate payment of such Obligations and to enforce the
remedies provided for hereunder or under applicable laws, without further
notice, motion or application to, hearing before, or order from, the Court.

 

ARTICLE IV

Conditions to Effectiveness of Agreement

 

SECTION 4.01               Effective Date. The effectiveness of this Agreement
is subject to the satisfaction or waiver of the following conditions precedent:

 

(a)  Credit Agreement. The Administrative Agent (or its counsel) shall have
received from each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) evidence satisfactory to the
Administrative Agent (which may include PDF or electronic transmission of a
signed signature page of this Agreement acceptable to the Administrative Agent
in its sole discretion) that such party has signed a counterpart of this
Agreement.

 

(b) Reserved.

 

(c) Organization and Good Standing Documents. The Administrative Agent shall
have received such documents and certificates as the Administrative Agent may
reasonably request relating to the organization, existence and good standing (or
equivalent) of each Loan Party as of a recent date prior to or as of the
Effective Date, the authorization of the Transactions and any other legal
matters relating to the Loan Parties, the Loan Documents or the Transactions,
all in form and substance reasonably satisfactory to the Administrative Agent.

 

(d) Representations and Warranties. (i)The representations and warranties of the
Loan Parties set forth in the Loan Documents shall be true and correct (A) in
the case of the representations and warranties qualified as to materiality, in
all respects and (B) otherwise, in all material respects, in each case on and as
of the Effective Date, except in the case of any such representation and
warranty that expressly relates to a prior date, in which case such
representation and warranty shall be so true and correct on and as of such prior
date and (ii) at the time of and immediately after giving effect to the
Transactions to occur on the Effective Date, no Event of Default shall have
occurred and be continuing.

 



-92-

 

 

(e) Borrowing Base Certificate. The Administrative Agent shall have received a
completed Borrowing Base Certificate, which shall be dated the Effective Date
and signed by a Financial Officer of the Company and shall set forth information
required therein as of the last day of the fiscal month ended July 25, 2020.

 

(f) Financial Statements; Approved Budget; RSA. The Lenders shall have received
(i) unaudited interim consolidated financial statements of the Parent for each
fiscal month ended after the fiscal quarter ending February 1, 2020 through the
end of June 2020, (ii) satisfactory projections (including the Borrowing Base
and Availability forecasts) and the Approved Budget and (iii) a copy of the
fully executed and effective RSA, in form and substance reasonably satisfactory
to the Administrative Agent.

 

(g) Perfected Liens. Subject to the Interim Order and the Canadian Recognition
Order, the Administrative Agent, for its benefit and the benefit of each other
Lender Party, shall have been granted a perfected Lien on the Collateral by the
Interim Order and the Canadian Recognition Order on the terms and conditions set
forth herein and in the other Loan Documents, with the priority set forth in the
Interim Order and the Canadian Recognition Order (and, upon entry of the Final
Order, the Final Order) and the terms thereof.

 

(h) Closing Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the chief financial officer
of the Company, certifying satisfaction of the conditions set forth in
paragraphs (d) and (j) of this Section 4.01.

 

(i) Lien Searches. The Administrative Agent shall have received the results of a
search of the UCC and PPSA (or equivalent) filings made with respect to the Loan
Parties in the jurisdictions reasonably requested by the Administrative Agent.

 

(j) Material Adverse Effect. Since the Petition Date, there has been no event or
circumstance, either individually or in the aggregate, that has or could
reasonably be expected to have a Material Adverse Effect.

 

(k) Bankruptcy Court Orders. (i) The Court shall have entered the Interim Order
and the Canadian Recognition Order by no later than five (5) days after the
Petition Date and (ii) all motions, orders (including any “first day” orders on
an interim basis and the Cash Management Order) and other documents shall be in
form and substance reasonably satisfactory to the Administrative Agent, and the
Court shall have approved and entered all “first day” orders on an interim
basis, including, without limitation, the Cash Management Order and all such
orders shall not have been vacated, stayed, reversed, modified or amended in any
manner adverse to the Administrative Agent without the Administrative Agent’s
consent and shall otherwise be in full force and effect. No order shall have
been issued by the Canadian Court terminating the Canadian Case or converting
the Canadian Case to, bankruptcy proceedings or converting or augmenting the
Canadian Case to or with receivership proceedings.

 

(l) First Day Pleadings. The Administrative Agent shall have received drafts of
the “first day” pleadings for the Cases, in each case, in form and substance
reasonably satisfactory to the Administrative Agent.

 

(m) Payment of Fees. The Administrative Agent and the Arrangers shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced three (3) Business Days prior to the
Effective Date, payment or reimbursement of all fees and expenses (including
fees, charges and disbursements of counsel) required to be paid or reimbursed by
any Loan Party under the Commitment Letter, the Fee Letters or any Loan
Document.

 



-93-

 

 

(n) Know Your Customer Information. The Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act, at least five (5) Business Days
prior to the Effective Date to the extent such information was requested at
least ten (10) Business Days prior to the Effective Date.

 

(o) Documents. The Intercreditor Acknowledgment and the other Loan Documents
each shall have been duly executed and delivered by each party thereto, and
shall be in full force and effect.

 

Notwithstanding the foregoing, solely with respect to the matters expressly
identified in Section 5.14, the satisfaction of the foregoing conditions shall
not be required on the Effective Date, and shall not be a condition to the
obligations of the Lenders to make Loans hereunder, but shall be required to be
accomplished in accordance with Section 5.14.

 

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

SECTION 4.02               Each Credit Event. The obligation of each Lender to
make a Loan on the occasion of any Borrowing (other than any Borrowing made on
the Effective Date), and of each Issuing Bank to issue, amend, renew or extend
any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

 

(a)                The representations and warranties of the Loan Parties set
forth in this Agreement shall be true and correct in all material respects on
and as of the date of such Borrowing or the date of issuance, amendment or
extension of such Letter of Credit, as applicable.

 

(b)                At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

(c)                After giving effect to such Borrowing or the issuance,
amendment or extension of such Letter of Credit, the Borrowers shall be in
compliance with the Revolving Exposure Limitations.

 

(d)                (i) The Final Order shall have been entered following the
expiration of the Interim Order; (ii) the Interim Order, the Canadian
Recognition Order or the Final Order, as applicable, shall not have been
vacated, stayed, reversed, modified, or amended in any manner adverse to the
Administrative Agent without the Administrative Agent’s consent and shall
otherwise be in full force and effect; and (iii) no motion for reconsideration
of the Interim Order or the Final Order, as applicable, shall have been timely
filed by a Debtor of any of their Subsidiaries.

 

Each Borrowing and each issuance, amendment or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrowers on
the date thereof as to the matters specified in paragraphs (a), (b), (c) and (d)
of this Section.

 



-94-

 

 

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraph (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Applicable Administrative Agent may, but shall have no obligation
to, continue to make Loans and an Issuing Bank may, but shall have no obligation
to, issue or cause to be issued any Letter of Credit for the ratable account and
risk of Lenders from time to time if the Applicable Administrative Agent
believes that making such Loans or issuing or causing to be issued any such
Letter of Credit is in the best interests of the Lenders.

 

ARTICLE V

Affirmative Covenants

 

Until the earlier to occur of the date on which (a) the Commitments have expired
or terminated and the principal of and interest on each Loan and all fees,
expenses and other amounts payable under any Loan Document (other than Banking
Services Obligations, Swap Obligations and contingent or indemnity obligations
for which no claim has been made) have been paid in full in cash and all Letters
of Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, or (b) the Conversion Date shall have occurred, the Loan Parties
covenant and agree, jointly and severally, with the Lenders that:

 

SECTION 5.01               Financial Statements: Borrowing Base and Other
Information. The Borrowers will furnish to the Administrative Agent, for
distribution to each Lender:

 

(a)                within 90 days after the end of each fiscal year of Parent,
its consolidated balance sheet and related consolidated statements of
operations, shareholders’ equity and cash flows as of the end of and for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all certified by a Financial Officer of the Parent to the
effect that such consolidated financial statements present fairly, in all
material respects, the financial position, results of operations and cash flows
of Parent and its consolidated Subsidiaries as of the end of and for such fiscal
year on a consolidated basis in accordance with GAAP;

 

(b)                within 45 days after the end of each of the first three
fiscal quarters of each fiscal year of Parent, its consolidated balance sheet as
of the end of such fiscal quarter, the related consolidated statements of
operations for such fiscal quarter and the then elapsed portion of the fiscal
year and the related consolidated statement of cash flows for the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by a
Financial Officer of Parent as presenting fairly in all material respects the
financial position, results of operations and cash flows of Parent and its
consolidated Subsidiaries as of the end of and for such fiscal quarter and such
portion of the fiscal year on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;

 

(c)                within 30 days after the end of each of the first two fiscal
months of each fiscal quarter of Parent, the consolidated balance sheet and
related statements of operations and cash flows of Parent as of the end of and
for such fiscal month and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by a Financial Officer of Parent as
presenting fairly in all material respects the financial position, results of
operations and cash flows of Parent and its consolidated Subsidiaries as of the
end of and for such fiscal month and such portion of the fiscal year on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes;

 



-95-

 

 

(d)                   concurrently with each delivery of financial statements
under clauses (a) through (c) above, a completed Compliance Certificate signed
by a Financial Officer of Parent (i) certifying, in the case of the financial
statements delivered under clauses (a) through (c) above that such financial
statements present fairly in all material respects the financial position,
results of operations and cash flows of Parent and its consolidated Subsidiaries
on a consolidated basis in accordance with GAAP, subject to normal year end
audit adjustments and the absence of footnotes, (ii) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(iii) [reserved], (iv) [reserved], (v) if any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04, specifying the effect of such change on
the financial statements accompanying such certificate and (vi) certifying that
all notices required to be provided under Section 5.04 have been provided;

 

(e)                    [reserved];

 

(f)                    [reserved];

 

(g)                   [reserved];

 

(h)                   as soon as available but in any event not later than
Friday of each week, a Borrowing Base Certificate setting forth a computation of
the Borrowing Base as of the Saturday of the immediately preceding week,
together with supporting information and any additional reports with respect to
the Borrowing Base that the Administrative Agent may reasonably request;

 

(i)                     as soon as available but in any event not later than
Friday of each week, and at such other times as may be requested by the
Administrative Agent, the following information as of the Saturday of the
immediately preceding week, all delivered electronically in a text formatted
file in form reasonably acceptable to the Administrative Agent:

 

(i)               (A) a reasonably detailed aging of the Loan Parties’ Accounts
(1) including all invoices’ invoice date and payment terms) and (2) reconciled
to the Borrowing Base Certificate delivered as of such date in a form reasonably
acceptable to the Administrative Agent and (B) a summary aging of the Loan
Parties’ Accounts specifying the name, address and balance due for each Account
Debtor;

 

(ii)              a reasonably detailed aging of the Loan Parties’ Credit Card
Accounts Receivables (A) including aging by each credit card issuer and credit
card processor and (B) reconciled to the Borrowing Base Certificate delivered as
of such date, in a form reasonably acceptable to the Administrative Agent,
together with a summary specifying the balance due from each credit card issuer
or credit card processor;

 

(iii)             a schedule reasonably detailing the Loan Parties’ Rental
Product, in form reasonably satisfactory to the Administrative Agent, (A) by
location (showing Rental Product in transit, any Rental Product located with a
third party under any consignment, bailee arrangement or warehouse agreement),
by product type and by volume on hand, which Rental Product shall be valued at
the lower of cost (determined on a first-in, first-out basis) or market and
adjusted for Reserves as the Administrative Agent has previously indicated to
the Borrower Representative are deemed by the Administrative Agent to be
appropriate, (B) including a report of any variances or other results of Rental
Product counts performed by the Loan Parties since the last Rental Product
schedule (including information regarding sales or other reductions, additions,
returns, credits issued by the Loan Parties), and (C) reconciled to the
Borrowing Base Certificate delivered as of such date;

 



-96-

 

 

(iv)             a schedule detailing the Loan Parties’ Inventory, in form
reasonably satisfactory to the Administrative Agent, (A) by location (showing
Inventory in transit, any Inventory located with a third party under any
consignment, bailee arrangement or warehouse agreement), by product type and by
volume on hand, which Inventory shall be valued at the lower of cost (determined
on a first-in, first-out basis) or market and adjusted for Reserves as the
Administrative Agent has previously indicated to the Borrower Representative are
deemed by the Administrative Agent to be appropriate, (B) including a report of
any variances or other results of Inventory counts performed by the Loan Parties
since the last Inventory schedule (including information regarding sales or
other reductions, additions, returns, credits issued by the Loan Parties), and
(C) reconciled to the Borrowing Base Certificate delivered as of such date;

 

(v)             a worksheet of calculations prepared by the Loan Parties to
determine Eligible Credit Card Accounts Receivables, Eligible Accounts, Eligible
Rental Inventory and Eligible Inventory, such worksheets detailing the Credit
Card Accounts Receivables, Accounts, Rental Product and Inventory excluded from
Eligible Credit Card Accounts Receivables, Eligible Accounts, Eligible Rental
Inventory and Eligible Inventory and the reasons for such exclusion;

 

(vi)            a reconciliation of the Loan Parties’ Credit Card Accounts
Receivables, Accounts, Rental Product and Inventory between the amounts shown in
the Loan Parties’ general ledger and financial statements and the reports
delivered pursuant to clauses (i), (ii), (iii) and (iv) above; and

 

(vii)           a reconciliation of the loan balance per the Loan Parties’
general ledger to the loan balance under this Agreement;

 

(j)                    as soon as available but in any event within 15 Business
Days after the end of each fiscal month, a schedule and aging of the Loan
Parties’ accounts payable as of the month then ended, delivered electronically
in a text formatted file in a form reasonably acceptable to the Administrative
Agent;

 

(k)                   by no later than 5:00 p.m. New York City time on August
30, 2020 (or such later time as agreed to in writing (including via e-mail) by
the Administrative Agent in its sole discretion), and by no later than 5:00 p.m.
New York City time by the end of the following fiscal month after the end of
each fiscal month occurring thereafter, an updated budget substantially
consistent with the form and level of detail set forth in the initial Approved
Budget, including the same line-items provided with the initial Approved Budget,
and otherwise in form and substance reasonably acceptable to the Lender Advisors
in their reasonable discretion. Upon, and subject to, the approval of any such
updated budget by the Lender Advisors in their reasonable discretion, such
supplemented budget shall constitute the then-approved Approved Budget,
effective as of the beginning of the fiscal week immediately following the
fiscal week in which it was delivered; provided that unless and until the Lender
Advisors approve such supplemental budget in their reasonable discretion, the
then-current Approved Budget shall remain in effect;

 

(l)                    by no later than 5:00 p.m. New York City time on the last
Business Day of each fiscal week (or such later time as agreed to in writing
(including via e-mail) by the Administrative Agent in its sole discretion)
commencing on the date that is the last Business Day following the third full
fiscal week after the Effective Date (which date is August [●], 2020), (i) a
line-item by line-item report setting forth for each line item in the Approved
Budget, in reasonable detail, the actual receipts received and operating
disbursements (including any professional fees) made during the prior week
then-ended and (ii) a rolling thirteen (13) fiscal week cash flow forecast
substantially consistent in form with the Approved Budget and in form and
substance reasonably satisfactory to the Lender Advisors (which, for the
avoidance of doubt, shall not be used for covenant testing purposes hereunder
and shall not constitute the Approved Budget);

 



-97-

 

 

(m)                 by no later than 5:00 p.m. New York City time on the Friday
of each fiscal week (or such later time as agreed to in writing (including via
e-mail) by the Administrative Agent in its sole discretion) of each fiscal week
commencing on the date that is the Friday following the third full fiscal week
after the Effective Date (which date is August [●], 2020) (each such Friday or
later time, a “Variance Report Date”), a line-item by line-item variance report
(each, a “Variance Report”), substantially in the form attached hereto as
Exhibit J or otherwise as reasonably acceptable to the Lender Advisors in their
sole discretion, setting forth, in reasonable detail: (x) any variances between
actual amounts for each line item in the Approved Budget for the Variance
Testing Period versus projected amounts set forth in the applicable Approved
Budget for each line item included therein on a cumulative basis for such
Variance Testing Period (for the avoidance of doubt, to be prepared by comparing
the sum of the four (4) figures for each relevant fiscal week for such
corresponding line item in the relevant Approved Budget that was in effect in
respect of each relevant week at the time) and (y) the computations necessary to
determine compliance with Section 6.12, together with a statement from a
Financial Officer certifying the information contained in the report. The
Variance Report shall also provide a reasonably detailed explanation (including
whether such variance is permanent or temporary in nature or timing related) for
any negative variance in such Variance Report in excess of 10% in actual
receipts and any positive variance in such Variance Report in excess of 10% in
actual operating disbursements during the Variance Testing Period (unless the
dollar amount corresponding to such percentage variance is less than $1,000,000)
as compared to projections for such corresponding line items during the Variance
Testing Period as set forth in the Approved Budget;

 

(n)                  [reserved];

 

(o)                  promptly after the same become publicly available, copies
of all periodic and other reports, proxy statements and other materials filed by
Parent or any Subsidiary with the SEC or any Canadian federal or provincial
securities commission, or with any national securities exchange, or distributed
by Parent to its shareholders generally, as the case may be; provided that the
U.S. Borrower shall be deemed to have satisfied the requirements of this Section
5.01(o) upon the filing of such reports, statements or materials through the
SEC’s EDGAR system or the publication by Parent of such reports, statements or
materials on its website;

 

(p)                  promptly after any reasonable written request therefor by
the Administrative Agent, copies of (x)(i) each Schedule B (Actuarial
Information) to the most recent annual report (Form 5500 Series) filed by any
Loan Party or any ERISA Affiliate with the Internal Revenue Service with respect
to each Plan; (ii) the most recent actuarial valuation report for each Plan;
(iii) such other documents or governmental reports or filings relating to any
Plan and concerning any ERISA Event as the Administrative Agent shall reasonably
request and (y)(i) any material documents described in Section 101(k)(1) of
ERISA that the Loan Parties or any ERISA Affiliate may request with respect to
any Multiemployer Plan and (ii) any notices described in Section 101(1)(1) of
ERISA that the Loan Parties or any ERISA Affiliate may request with respect to
any Multiemployer Plan; provided that if the Loan Parties or any ERISA Affiliate
have not requested such material documents or notices from the administrator or
sponsor of the applicable Multiemployer Plan, upon request by the Administrative
Agent, the applicable Loan Party or ERISA Affiliate shall promptly make a
request for such documents and notices from such administrator or sponsor and
shall provide copies of such documents and notices to the Administrative Agent
promptly after receipt thereof; provided, further that notwithstanding anything
herein the rights of the Administrative Agent under Section 5.01(p)(y)(ii) shall
be exercised not more than once with respect to the same Multiemployer Plan
during any applicable plan year;

 



-98-

 

 

(q)                 promptly after any request therefor following the filing
thereof with any Governmental Authority, a copy of each actuarial valuation
report and, upon request of the Canadian Administrative Agent, Annual
Information Return in respect of any Canadian Benefit Plan or Canadian Pension
Plan; and

 

(r)                   promptly after any request therefor, such other
information regarding the operations, business affairs and financial condition
of Parent or any Subsidiary, or compliance with the terms of any Loan Document,
as the Administrative Agent or any Lender may reasonably request.

 

Information required to be delivered pursuant to clause (a), (b) or (o) of this
Section shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on an IntraLinks or similar site to which the
Lenders have been granted access or shall be available on the website of the SEC
at http://www.sec.gov. Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.

 

SECTION 5.02             Notices of Material Events. Parent will furnish to the
Administrative Agent (for distribution to the Lenders) written notice promptly
upon any Financial Officer, or other officer or employee responsible for
compliance with the Loan Documents, of Parent or any Subsidiary becoming aware
of any of the following:

 

(a)                   the occurrence of any Default;

 

(b)                   the filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority (other than in
connection with the Cases) against or affecting Parent or any Subsidiary, or any
adverse development in any such pending action, suit or proceeding not
previously disclosed in writing by Parent to the Administrative Agent and the
Lenders, that in each case would reasonably be expected to result in a Material
Adverse Effect or that in any manner questions the validity of any Loan
Document;

 

(c)                   [reserved];

 

(d)                   the occurrence of an ERISA Event that has resulted, or
would reasonably be expected to result, in a Material Adverse Effect;

 

(e)                   any other development that has resulted, or would
reasonably be expected to result, in a Material Adverse Effect; or

 

(f)                   as soon as practicable in advance of filing with the Court
or delivering to the Committee appointed in a Case, if any, or to the U.S.
Trustee, as the case may be, the Final Order, all other material proposed orders
and pleadings related to (x) the Cases (all of which must be in form and
substance reasonably satisfactory to the Administrative Agent) or (y) the
Prepetition Credit Agreement and this Agreement and the credit facilities
contemplated thereby and/or any sale contemplated in accordance with any Plan of
Reorganization and/or any disclosure statement related thereto (all of which
must be in form and substance reasonably satisfactory to the Administrative
Agent), and (ii) substantially simultaneously with the filing with the Court or
delivering to the Committee appointed in any Case, if any, or to the U.S.
Trustee, as the case may be, monthly operating reports and all other notices,
filings, motions, pleadings or other information concerning the financial
condition of the Loan Parties or their Subsidiaries or the Cases that may be
filed with the Court or delivered to the Committee appointed in any Case, if
any, or to the U.S. Trustee.

 



-99-

 

 

 

Each notice delivered under clauses (a) through (e) shall be accompanied by a
statement of a Financial Officer or other executive officer of Parent setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

 

SECTION 5.03               Reserved.

 

SECTION 5.04               Information Regarding Collateral.

 

(a)                Each Loan Party will furnish to the Administrative Agent
prompt written notice (and in any event within 60 days thereof) of any change in
(i) its legal name, as set forth in its organizational documents, (ii) its
jurisdiction of organization or the form of its organization (including as a
result of any merger, amalgamation or consolidation), (iii) the location of its
chief executive office, (iv) the jurisdiction in which it maintains any
Collateral, or (v) its organizational identification number, if any and the
Federal Taxpayer Identification Number of such Loan Party, in each case of this
subclause (v), only with respect to any Loan Party organized under the laws of a
jurisdiction that requires such information to be set forth on the face of a UCC
financing statement. Each Loan Party agrees not to effect or permit any change
referred to in the preceding sentence unless all filings or registrations have
been made under the UCC or the PPSA, as applicable or otherwise that are
required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected Lien on all the
Collateral affected thereby. Each Loan Party also agrees promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.

 

(b)                If any material assets are acquired by any Loan Party after
the Effective Date (other than assets constituting Collateral under the
Collateral Documents that become subject to the Lien in favor of the
Administrative Agent set forth in the Collateral Documents upon the acquisition
thereof), Parent will promptly notify the Administrative Agent thereof and will
cause such assets to be subjected to a Lien securing the Secured Obligations and
will take such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect such Lien, all at the expense of the
Loan Parties. It is understood and agreed that, notwithstanding anything to the
contrary set forth in this Agreement or in any Collateral Document, Parent and,
to the extent required by the Collateral Documents, any other Loan Party, shall
not be required to (A) grant mortgages, (B) obtain landlord lien waivers,
estoppels, Collateral Access Agreements or bailee agreements with respect to any
of their retail operating store locations or (C) enter into Deposit Account
Control Agreements in respect of any Excluded Account.

 

SECTION 5.05              Existence; Conduct of Business. Subject to any
required approval by the Court, each Loan Party will, and will cause each
Subsidiary to, do or cause to be done all things reasonably necessary to
preserve, renew and keep in full force and effect (i) its legal existence and
(ii) the rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, except in
the case of clause (ii) where failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect; provided that the foregoing shall not prohibit any merger, amalgamation,
consolidation, liquidation, dissolution, disposition or other transaction
permitted under Section 6.03 or 6.05.

 



-100-

 

 

SECTION 5.06               Payment of Obligations. Subject to the Orders and the
terms thereof, each Loan Party will, and will cause each Subsidiary to, pay or
discharge all its material obligations, including Tax liabilities (whether or
not shown on a Tax return), before the same shall become delinquent or in
default, subject to the Approved Budget (and the Permitted Variances) except
where (a) (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) Parent or such Subsidiary has set aside on its
books reserves with respect thereto to the extent required by GAAP and (iii)
such contest effectively suspends collection of the contested obligation and the
enforcement of any Lien securing such obligation, (b) the failure to make
payment would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect or (c) the nonpayment of which is permitted
or required by the Bankruptcy Code.

 

SECTION 5.07              Maintenance of Properties. Parent will, and will cause
each Subsidiary (other than an Immaterial Subsidiary) to, keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 5.08               Insurance. Parent will, and will cause each
Subsidiary to, maintain, with financially sound and reputable insurance
companies having a financial strength rating of at least A- by A.M. Best Company
(a) insurance in such amounts (with no greater risk retention) and against such
risks as are customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations and
(b) all insurance required to be maintained pursuant to the Collateral
Documents. Parent will furnish to the Lenders, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained. Each such policy of liability or casualty insurance maintained by or
on behalf of Loan Parties shall (a) in the case of each liability insurance
policy (other than workers’ compensation, director and officer liability or
other policies in which such endorsements are not customary), name the
Administrative Agent, as an additional insured thereunder, (b) in the case of
each casualty insurance policy, contain a loss payable clause or endorsement
that names the Administrative Agent, as a loss payee thereunder.

 

SECTION 5.09               Books and Records; Inspection Rights. Each Loan Party
will, and will cause each Subsidiary to, (a) keep proper books of record and
account in which full, true and correct (in all material respects) entries in
accordance with GAAP and applicable law are made of all dealings and
transactions in relation to its business and activities and (b) permit any
representatives designated by the Administrative Agent or any Lender (including
employees of the Administrative Agent, any Lender or any consultants,
accountants, lawyers and appraisers retained by the Administrative Agent), upon
reasonable prior notice (but in no event more than once each fiscal year of
Parent unless an Event of Default has occurred and is continuing), to visit and
inspect its properties, to examine and make extracts from its books and records
and to discuss its affairs, finances and condition with its officers and,
accompanied by one or more such officers or their designees if requested by
Parent, independent accountants, all at such reasonable times during normal
business hours and as often as reasonably requested. The Borrower shall have the
right to have a representative present at any and all inspections.
Notwithstanding anything herein to the contrary, neither the Administrative
Agent nor any Lender shall conduct an appraisal or field examination under this
Section 5.09.

 

SECTION 5.10               Compliance with Laws.

 

(a)                Each Loan Party will, and will cause each Subsidiary to,
comply with all laws (including Environmental Laws and all orders of any
Governmental Authority) applicable to it or its property, except (i) where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect or (ii) to the extent subject to
the Automatic Stay.

 



-101-

 

 

(b)                Canadian Pension Plans and Canadian Benefit Plans.

 

(i)               For each existing, or hereafter adopted, Canadian Pension Plan
and Canadian Benefit Plan, each Loan Party will, and will cause each Subsidiary
to, in a timely fashion comply with and perform all of its obligations under and
in respect of such Canadian Pension Plan or Canadian Benefit Plan, including
under any funding agreements and all applicable laws (including any fiduciary,
funding, investment and administration obligations), except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

 

(ii)              All employer or employee payments, contributions or premiums
required to be remitted, paid to or in respect of each Canadian Pension Plan or
Canadian Benefit Plan shall be paid or remitted by each Loan Party and each
Subsidiary of each Loan Party in a timely fashion in accordance with the terms
thereof, any funding agreements and all applicable laws.

 

SECTION 5.11              Use of Proceeds. The proceeds of Loans made, and
Letters of Credit issued, on or after the Effective Date will be used in
accordance with the Approved Budget (subject to Permitted Variances) and the
applicable Order for the following: (i) fund the Cases and repay Prepetition
Indebtedness, (ii) for working capital, Capital Expenditures, letters of credit
and other lawful corporate purposes of the Borrowers and their Subsidiaries
(including payment of certain fees and expenses of professionals retained by the
Loan Parties subject to the Carve-Out and for certain other Prepetition and
pre-filing expenses that are approved by the Court and permitted by the Approved
Budget). No part of the proceeds of any Loan and no Letter of Credit will be
used in contravention of the provisions of the applicable Order, including any
restrictions or limitations on the use of proceeds contained therein. Nothing in
this Agreement shall prohibit the Post-Petition payment of Prepetition Lender
Obligations, including principal, interest, fees, penalties or recoverable
costs, due and payable in connection with the Prepetition Credit Agreement with
the proceeds of the Collateral (as defined herein) or Collateral (as defined in
the Prepetition Credit Agreement).

 

SECTION 5.12               Reserved.

 

SECTION 5.13               Reserved.

 

SECTION 5.14               Depository Banks.

 

(a)                Subject to Section 5.18, the Loan Parties will maintain the
Administrative Agent or one or more Lenders acceptable to the Administrative
Agent as their principal depository bank, including for the maintenance of
operating, administrative, cash management, collection activity, and other
Deposit Accounts for the conduct of their business; provided that the Loan
Parties shall not be required to satisfy the foregoing requirement with respect
to any Deposit Account (i) that is an Excluded Account or (ii) with respect to
which the applicable Loan Parties have entered into a Deposit Account Control
Agreement in accordance with the applicable Security Agreement, Sections 5.15
and 5.18, as applicable, in favor of the Administrative Agent.

 

SECTION 5.15               Further Assurances. The Loan Parties will execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions that are required under the Collateral Documents
or this Agreement to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Collateral Documents or the validity or priority
of any such Lien. The Loan Parties also agree to provide to the Administrative
Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Collateral Documents.

 



-102-

 

 

SECTION 5.16               Credit Card Agreements and Notifications. Each Loan
Party will (a) comply in all material respects with all its obligations under
each Credit Card Agreement to which it is party and (b) maintain credit card
arrangements solely with the credit card issuers and credit card processors
identified in Section 3.18 of the Disclosure Letter; provided, however, that the
U.S. Borrower may amend Section 3.18 of the Disclosure Letter to remove any
credit card issuer or credit card processor identified on such Section 3.18 of
the Disclosure Letter or to add additional credit card issuers and credit card
processors that are reasonably satisfactory to the Administrative Agent, and
concurrently with the making of any such amendment the Loan Party shall provide
to the Administrative Agent evidence that a Credit Card Notification shall have
been delivered to any credit card issuer or credit card processor added to such
Section 3.18 of the Disclosure Letter.

 

SECTION 5.17               Reserved.

 

SECTION 5.18             Deposit Accounts. The Loan Parties shall, at all times,
comply with the provisions of Section 4.04(b) of the U.S. Security Agreement and
Section 4.04(b) of the Canadian Security Agreement.

 

SECTION 5.19               Loan Party Advisors.

 

(a)               The Loan Parties shall continue to retain the Debtors’
Investment Banker. The Loan Parties and their representatives will fully
cooperate with the Debtors’ Investment Banker and grant them full and complete
access to the books and records of the Loan Parties. The Loan Parties hereby (i)
authorize the Administrative Agent (or their respective agents or advisors) to
communicate directly with the Debtors’ Investment Banker regarding any and all
matters related to the Loan Parties and their Affiliates, and (ii) authorize the
Debtors’ Investment Banker to provide the Administrative Agent (or their
respective agents or advisors) with reports and other information or materials
prepared or reviewed by the Debtors’ Investment Banker as the Administrative
Agent may reasonably request (in the case of each of clauses (i) and (ii),
subject to protection as necessary in respect of information that is subject to
attorney-client or similar privilege or constitutes attorney work-product, and
entry by the Administrative Agent (or its respective agents or advisors) into
customary non-reliance/confidentiality arrangements in form reasonably
satisfactory to the Debtors’ Investment Banker).

 

(b)               The Loan Parties shall host a monthly conference call for
Lenders to discuss financial information delivered pursuant to Section 5.01. The
Loan Parties will hold such conference call following the delivery of the
required financial information for such month pursuant to Section 5.01(c) and
not later than five (5) Business Days from the time the Borrowers are required
to deliver the financial information as set forth in Section 5.01(c).

 

(c)              The Loan Parties shall host semi-monthly conference calls for
the Lender Advisors to discuss financial information delivered pursuant to
Section 5.01(k).

 

(d)               Such monthly and semi-monthly calls in clauses (b) and (c)
will occur as a standing appointment at a time to be mutually agreed upon by the
Borrower Representative and the Lenders or the Lender Advisors, as applicable.

 



-103-

 

 

(e)               Notwithstanding anything to the contrary contained in this
Section 5.19, none of the Loan Parties or their respective professionals
(including the Debtor’s Investment Banker) will be required to disclose or
permit access to any document, information or other matter (i) in respect of
which disclosure to the Administrative Agent, any Lender or any Lender Advisor
(or their respective representatives or contractors) by the Loan Parties or
their respective professionals (including the Debtor’s Investment Banker) is
prohibited by applicable law or any binding agreement or (ii) that is subject to
attorney client or similar privilege or constitutes attorney-work product.

 

SECTION 5.20               Lender Advisors. The Administrative Agent, on behalf
of itself and the Lenders, shall be entitled to retain or to continue to retain
(either directly or through counsel) any Lender Advisors to provide advice,
analysis and reporting for the benefit of the Administrative Agent and the
Lenders. The Loan Parties shall pay all fees and expenses of each Lender Advisor
and all such fees and expenses shall constitute Obligations and be secured by
the Collateral. The Loan Parties shall use commercially reasonable efforts to
grant access to, and cooperate with, the Administrative Agent, the Lenders, the
Lender Advisors, and any other representatives of the foregoing and provide all
information that such parties may request in a timely manner.

 

SECTION 5.21               Bankruptcy Matters. The Loan Parties shall:

 

(a)                cause all proposed (i) “first day” orders on an interim and
final basis, (ii) any order of the Canadian Court in the Canadian Case, (iii)
orders (other than the Interim Order or Final Order) related to or affecting the
Loans and other Obligations and the Loan Documents, any other financing or use
of cash collateral, any sale or other disposition of Collateral outside the
ordinary course, cash management, adequate protection, any Plan of
Reorganization and/or any disclosure statement related thereto, (iv) orders
concerning the financial condition of the Borrowers or any of their respective
Subsidiaries or other Indebtedness of the Loan Parties or seeking relief under
section 363, 365, 1113 or 1114 of the Bankruptcy Code or section 9019 of the
Federal Rules of Bankruptcy Procedure, and (v) orders establishing procedures
for administration of the Cases or approving significant transactions submitted
to the Court, in each case, proposed by the Loan Parties to be in accordance
with and permitted by the terms of this Agreement and acceptable to the
Administrative Agent in its reasonable discretion in all respects, it being
understood and agreed that the forms of orders approved by the Administrative
Agent (and with respect to any provision that affects the rights, obligations,
liabilities or duties of the Administrative Agent) prior to the Petition Date
are in accordance with and permitted by the terms of this Agreement and are
reasonably acceptable in all respects;

 

(b)                comply in a timely manner with their obligations and
responsibilities as debtors-in--possession under the Orders;

 

(c)                except as otherwise permitted by an Acceptable Plan or this
Agreement, provide prior written notice as soon as reasonably practicable to the
Administrative Agent prior to any assumption or rejection of any Loan Party’s or
any Subsidiary’s material contracts or material non-residential real property
Leases pursuant to Section 365 of the Bankruptcy Code;

 



-104-

 

 

(d)                   deliver to the Administrative Agent all documents required
to be delivered to creditors under the RSA or any case stipulation; provided
that the Borrower shall not be required to deliver any such documents provided
by any party in interest to the extent that any such document is confidential or
filed under seal; provided, further, that such documents that are filed under
seal, to the extent permitted by applicable law or applicable contractual
requirement, shall be provided to the advisors to the Administrative Agent on a
professional eyes’ only basis;

 

(e)                    receive designated “restricted cash” that is held by the
Administrative Agent from the proceeds of dispositions consummated by the Loan
Parties prior to the Petition Date in amounts equal to: (i) upon entry of the
Interim Order, 10.0% of such “restricted cash”; (ii) upon entry of the Final
Order, an incremental 40.0% of such “restricted cash” (measured as of the
Petition Date); (iii) upon the entry of an order approving the Disclosure
Statement, an incremental 20.0% (measured as of the Petition Date) of such
“restricted cash”; and (iv) upon the entry the Confirmation Order, the remainder
of such “restricted cash”, and, in each case, prepay Borrowings with the
proceeds thereof in accordance with Section 2.11(c);3 and

 

(f)                    comply with each of the Required Milestones contained on
Schedule 5.21 upon the terms and at the times provided for therein.

 

ARTICLE VI

 

Negative Covenants

 

Until the earlier to occur of the date on which (a) the Commitments have expired
or terminated and the principal of and interest on each Loan and all fees,
expenses and other amounts payable under any Loan Document (other than Banking
Services Obligations, Swap Obligations and contingent or indemnity obligations
for which no claim has been made) have been paid in full in cash and all Letters
of Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, or (b) the Conversion Date shall have occurred, the Loan Parties
covenant and agree, jointly and severally, with the Lenders that:

 

SECTION 6.01               Indebtedness; Certain Equity Securities.

 

(a)                The Loan Parties will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Indebtedness, except:

 

(i)               Indebtedness created under the Loan Documents (including, for
the avoidance of doubt, the Carve-Out and the Canadian Court Ordered Charges)
and the Prepetition Loan Documents;

 

(ii)               Indebtedness existing on the Effective Date and set forth in
Section 6.01 of the Disclosure Letter;

 



 



3 To match agreed order when final.

 



-105-

 

 

(iii)            Indebtedness of Parent to any Subsidiary and of any Subsidiary
to Parent or any other Subsidiary; provided that (A) such Indebtedness shall not
have been transferred to any Person other than Parent or any Subsidiary, (B) any
such Indebtedness owing by (x) a Loan Party to a Subsidiary that is not a Loan
Party and (y) any Canadian Loan Party to a U.S. Borrower shall, in each case be
unsecured and subordinated in right of payment to the applicable Secured
Obligations and the Prepetition Lender Obligations on terms customary for
intercompany subordinated Indebtedness, as reasonably determined by the
Administrative Agent and (C) any such Indebtedness shall be incurred in
compliance with Section 6.04;

 

(iv)            Guarantees incurred in compliance with Section 6.04;

 

(v)             Indebtedness of Parent or any Subsidiary permitted by the
Approved Budget (including with respect to any Permitted Variances) (A) incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and Synthetic Lease Obligations,
provided that such Indebtedness is incurred prior to or within 180 days after
such acquisition or the completion of such construction or improvement and the
principal amount of such Indebtedness does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets or (B) assumed in
connection with the acquisition of any fixed or capital assets; provided that
the aggregate principal amount of Indebtedness permitted by this clause (v)
shall not exceed $10,000,000 at any time outstanding;

 

(vi)            Indebtedness in respect of netting services, overdraft
protections and otherwise in connection with deposit and checking accounts, in
each case, in the ordinary course of business;

 

(vii)           Indebtedness in respect of letters of credit, bank guarantees
and similar instruments issued for the account of Parent or any Subsidiary in
the ordinary course of business supporting obligations under workers’
compensation, unemployment insurance and other social security laws;

 

(viii)          [reserved];

 

(ix)             the Senior Notes;

 

(x)              Indebtedness under the Term Credit Agreement in an aggregate
principal amount not to exceed $[●]4 at any time outstanding, provided that such
Indebtedness shall at all times be subject to the Intercreditor Agreement as
supplemented by the Intercreditor Acknowledgment;

 

(xi)            Indebtedness of Loan Parties in respect of surety bonds (whether
bid performance or otherwise) and performance and completion guarantees and
other obligations of a like nature, in each case incurred in the ordinary course
of business;

 

(xii)            [reserved];

 

(xiii)           Indebtedness incurred under leases of real property in respect
of tenant improvements;

 

(xiv)           [reserved];

 

(xv)            Indebtedness of Foreign Subsidiaries (other than any Canadian
Subsidiary) in an amount not to exceed $5,000,000 at any one time outstanding;

 



 



4 NTD - To equal amount outstanding as of Petition Date.

 



-106-

 

 

(xvi)          other Indebtedness in an aggregate principal amount not to exceed
$10,000,000 at any time outstanding permitted by the Approved Budget (including
with respect to any Permitted Variances);

 

(xvii)         Indebtedness consisting of (a) the financing of insurance
premiums and (b) take-or-pay obligations contained in supply arrangements, in
each case, in the ordinary course of business;

 

(xviii)        obligations under any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit cards, debit cards, p-cards (including purchasing cards and
commercial cards), funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services;

 

(xix)            Indebtedness in the form of Swap Agreements permitted under
Section 6.07; and

 

(xx)             Indebtedness expressly permitted by the Approved Budget
(subject to any Permitted Variances).

 

(b)                The accrual of interest, the accretion of accreted value and
the payment of interest or dividends in the form of additional Indebtedness or
Disqualified Stock, as applicable, the accretion of original issue discount, the
accretion of liquidation preference and increases in the amount of Indebtedness
outstanding solely as a result of fluctuations in the exchange rate of
currencies shall not be deemed to be an incurrence of Indebtedness or
Disqualified Stock for purposes of Section 6.01(a).

 

(c)                Parent will not, and will not permit any Subsidiary to, issue
any Disqualified Stock, other than, in the case of the Subsidiaries, to Parent
or a Subsidiary; provided that any issuance of Equity Interests of any
Subsidiary that is not a Loan Party to any Loan Party shall be subject to
Section 6.04.

 

(d)                Notwithstanding any of the foregoing, no Indebtedness
permitted under this Section 6.01 shall be permitted to have an administrative
expense claim status under the Bankruptcy Code senior to or pari passu with the
superpriority administrative expense claims of (i) the Administrative Agent and
the Lenders and (ii) to the extent provided by section 507(b) of the Bankruptcy
Code, the Prepetition Agent and the Prepetition Lenders, in each case, as set
forth herein and in the applicable Order, other than, solely with respect to
Collateral that is not ABL Priority Collateral, Indebtedness under the Term
Credit Agreement permitted under Section 6.01(a)(x).

 

SECTION 6.02               Liens. The Loan Parties will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Lien on any
asset now owned or hereafter acquired, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(a)                   Liens granted by the Interim Order and the Final Order (in
each case, including the Carve-Out) or created under the Loan Documents or
Prepetition Loan Documents;

 

(b)                   Permitted Encumbrances;

 

(c)                   any Lien on any asset of Parent or any Subsidiary existing
on the Effective Date and set forth in Section 6.02 of the Disclosure Letter;
provided that (i) such Lien shall not apply to any other asset of Parent or any
Subsidiary and (ii) such Lien shall secure only those obligations that it
secures on the Effective Date and any extensions, renewals and refinancings
thereof that do not increase the outstanding principal amount thereof;

 



-107-

 

 

(d)                   [reserved];

 

(e)                   Liens on fixed or capital assets (other than Rental
Product) acquired, constructed or improved by Parent or any Subsidiary; provided
that (i) such Liens secure only Indebtedness permitted by Section 6.01(a)(v) and
obligations relating thereto not constituting Indebtedness and (ii) such Liens
shall not apply to any other asset of Parent or any Subsidiary (other than the
proceeds and products thereof); provided further that in the event purchase
money obligations are owed to any Person with respect to financing of more than
one purchase of any fixed or capital assets (other than Rental Product), such
Liens may secure all such purchase money obligations and may apply to all such
fixed or capital assets financed by such Person;

 

(f)                    in connection with the sale or transfer of any Equity
Interests or other assets in a transaction permitted under Section 6.05,
customary rights and restrictions contained in agreements relating to such sale
or transfer pending the completion thereof, solely to the extent such sale or
transfer would have been permitted on the date of the creation of such Lien;

 

(g)                   in the case of (i) any Subsidiary that is not a
wholly-owned Subsidiary or (ii) the Equity Interests in any Person that is not a
Subsidiary, any encumbrance or restriction, including any put and call
arrangements, related to Equity Interests in such Subsidiary or such other
Person set forth in the organizational documents of such Subsidiary or such
other Person or any related joint venture, shareholders’ or similar agreement,
in each case, so long as such encumbrance or restriction is in existence on the
Petition Date;

 

(h)                  Liens solely on any cash earnest money deposits, escrow
arrangements or similar arrangements made by Parent or any Subsidiary in
connection with the purchase or other acquisition of equipment or inventory in
the ordinary course of business;

 

(i)                    Liens securing (i) Indebtedness permitted by Section
6.01(a)(x), (ii) obligations relating thereto not constituting Indebtedness and
(iii) Swap Obligations secured on a pari passu basis with the Indebtedness
referred to in clause (i); provided that any such Liens are subject to the
Orders;

 

(j)                   any Lien on assets of any Foreign Subsidiary (other than a
Canadian Loan Party) securing Indebtedness of such Foreign Subsidiary (other
than a Canadian Loan Party) permitted by Section 6.01(a) and obligations
relating thereto not constituting Indebtedness;

 

(k)                   other Liens securing Indebtedness or other obligations in
an aggregate principal amount not to exceed $10,000,000 at any time outstanding
(it being understood that in the event any such Liens extend to Accounts, Credit
Card Accounts Receivable, Rental Product or Inventory, such Accounts, Credit
Card Accounts Receivable, Rental Product or Inventory shall, to the extent
otherwise included therein, cease to be Eligible Accounts, Eligible Credit Card
Accounts Receivable, Eligible Rental Inventory or Eligible Inventory, as
applicable);

 



-108-

 

 

(l)                    Liens in favor of the Prepetition Lenders or other
Prepetition secured parties as adequate protection granted pursuant to the
Orders;

 

(m)                  licenses of intellectual property or data granted in the
ordinary course of business or which do not materially interfere with the
business of the Parent and any Subsidiary (taken as a whole); and

 

(n)                  the Canadian Court Ordered Charges and any other charge
granted by the Canadian Court with the consent of the Canadian Administrative
Agent, acting reasonably;

 

Notwithstanding the foregoing, (i) none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Collateral included in the Borrowing
Base, other than those permitted under clauses (a) and (b) of the definition of
Permitted Encumbrances and clause (a), (c), (h), (i), (l) and (n) above, and
(ii) Liens permitted under this Section 6.02, other than the Liens securing the
credit facility under the Term Credit Agreement on Term Priority Collateral
(solely to the extent set forth in the Orders) shall at all times be junior and
subordinate to the Liens under the Loan Documents and the applicable Order
securing the Secured Obligations. The prohibition provided for in this Section
6.02 specifically includes any material step by any Debtor, the Committee or any
other party in interest in the Cases, as applicable, to prime any claims, Liens
or interests of (x) the Administrative Agent and the Lenders or (y) for so long
as the Prepetition Lender Obligations have not been indefeasibly paid in full in
cash, the Prepetition Agent and the Prepetition Lenders, any Lien, in each case,
other than as set forth in the applicable Order and irrespective of whether such
claims, Liens or interests may be “adequately protected.”

 

SECTION 6.03               Fundamental Changes; Business Activities.

 

(a)                Parent will not, and will not permit any Subsidiary to, merge
into, amalgamate with or consolidate with any other Person, or permit any other
Person to merge into, amalgamate with or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (i) any
Subsidiary (other than the Company) may merge into or amalgamate with Parent in
a transaction in which Parent is the surviving corporation, (ii) any Person
(other than the Company) may merge into, amalgamate with or consolidate with any
Subsidiary in a transaction in which the surviving entity is a Subsidiary and
(A) if any party to such merger, amalgamation or consolidation is a Borrower, a
Borrower, and (B) if any party to such merger, amalgamation or consolidation is
a Loan Party, a Loan Party, (iii) [reserved] and (iv) any Subsidiary (other than
a Borrower) may liquidate or dissolve if Parent determines in good faith that
such liquidation or dissolution is in the best interests of Parent and is not
materially disadvantageous to the Lenders; provided that any such merger,
amalgamation or consolidation involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger, amalgamation or consolidation shall
not be permitted unless it is also permitted by Section 6.04.

 

(b)                Parent will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Parent and the Subsidiaries on the Effective Date and
businesses reasonably related or complementary thereto.

 



-109-

 

 

SECTION 6.04               Investments, Loans, Advances, Guarantees and
Acquisitions. Parent will not, and will not permit any Subsidiary to, purchase,
hold, acquire (including pursuant to any merger, amalgamation or consolidation),
make or otherwise permit to exist any Investment in any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
all or substantially all the assets of any other Person or of a business unit,
division, product line or line of business of any other Person, except:

 

(a)                   Investments in cash and Cash Equivalents;

 

(b)                   Investments existing on the Effective Date and set forth
in Section 6.04 of the Disclosure Letter (but not any additions thereto
(including any capital contributions) made after the Effective Date);

 

(c)                  Investments by Parent and the Subsidiaries in Equity
Interests in their respective Subsidiaries; provided that (i) such Subsidiaries
are Subsidiaries prior to such Investments, (ii) the aggregate amount of such
Investments by the Loan Parties in, and loans and advances by the Loan Parties
to, and Guarantees by the Loan Parties of Indebtedness and other obligations of,
Subsidiaries that are not Loan Parties (excluding all such Investments, loans,
advances and Guarantees existing on the Effective Date and permitted by clause
(b) above) permitted pursuant to this clause (c) and pursuant to clauses (d) and
(e) below shall not exceed $10,000,000 at any time outstanding, and (iii) such
Investments are permitted by the Approved Budget (subject to Permitted
Variances);

 

(d)                   loans or advances made by Parent to any Subsidiary or made
by any Subsidiary to Parent or any other Subsidiary; provided that (i) the
Indebtedness resulting therefrom is permitted by Section 6.01(a)(iii) and (ii)
the amount of such loans and advances made by the Loan Parties to Subsidiaries
that are not Loan Parties shall be subject to the limitation set forth in clause
(c) above and shall be permitted by the Approved Budget (subject to Permitted
Variances);

 

(e)                  Guarantees by Parent or any Subsidiary of Indebtedness or
other obligations of Parent or any Subsidiary (including any such Guarantees (i)
arising as a result of any such Person being a joint and several co-applicant
with respect to any letter of credit or letter of guaranty or (ii) of any leases
of retail store locations and related obligations arising thereunder); provided
that the aggregate amount of Indebtedness and other obligations of Subsidiaries
that are not Loan Parties that is Guaranteed by any Loan Party shall be subject
to the limitation set forth in clause (c) above and shall be permitted by the
Approved Budget (subject to Permitted Variances);

 

(f)                   Investments contemplated by the Approved Budget (subject
to Permitted Variances);

 

(g)                  Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(h)                  [reserved];

 

(i)                   deposits, prepayments and other credits to suppliers,
lessors and landlords made in the ordinary course of business;

 

(j)                  advances by Parent or any Subsidiary to employees in the
ordinary course of business consistent with past practices for travel and
entertainment expenses, relocation costs and similar purposes to the extent
permitted by the Approved Budget (subject to Permitted Variances);

 



-110-

 

 

(k)                 [reserved];

 

(l)                  Investments in the form of Swap Agreements permitted under
Section 6.07;

 

(m)               investments constituting deposits described in clauses (c) and
(d) of the definition of “Permitted Encumbrances” and endorsements of
instruments for collection or deposit in the ordinary course of business; and

 

(n)                other Investments in an aggregate amount not to exceed
$1,000,000 at any time outstanding to the extent permitted by the Approved
Budget (subject to Permitted Variances).

 

For the purposes of this Section 6.04, any payment by Parent or any Subsidiary
for goods and services delivered to any Subsidiary not required to be reimbursed
shall be deemed an Investment in such Subsidiary.

 

SECTION 6.05               Asset Sales. The Loan Parties will not, and will not
permit any Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will Parent permit any
Subsidiary to issue any additional Equity Interests in such Subsidiary (other
than to Parent or any other Subsidiary in compliance with Section 6.04, and
other than directors’ qualifying shares and other nominal amounts of Equity
Interests that are required to be held by other Persons under applicable law)
(each of the foregoing, an “Asset Sale”), except:

 

(a)                (i) sales of inventory, (ii) sales, transfers and other
dispositions of used, surplus, obsolete or outmoded machinery or equipment and
(iii) dispositions of cash and Cash Equivalents in accordance with the Approved
Budget, in each case (other than in the case of clause (iii)) in the ordinary
course of business;

 

(b)                sales, transfers, leases and other dispositions to Parent or
any Subsidiary in the ordinary course of business; provided that any such sales,
transfers, leases or other dispositions involving (x) a Loan Party and a
Subsidiary that is not a Loan Party or (y) a U.S. Borrower and a Canadian Loan
Party shall be made in compliance with Sections 6.04 and 6.09;

 

(c)                the sale or discount of accounts receivable arising in the
ordinary course of business, but only in connection with the compromise or
collection thereof and not in connection with any financing transaction;

 

(d)                dispositions of assets subject to any casualty or
condemnation proceeding (including in lieu thereof);

 

(e)                leases or subleases of real property granted by Parent or any
Subsidiary to third Persons not interfering in any material respect with the
business of Parent or any Subsidiary, including, without limitation, retail
store lease assignments and surrenders;

 

(f)                 the sale, transfer or other disposition of patents,
trademarks, copyrights and other intellectual property (i) in the ordinary
course of business, including pursuant to non-exclusive licenses of intellectual
property; provided that no such sale, transfer or other disposition could
reasonably be expected to adversely affect in any material respect the fair
value of any Eligible Inventory or the ability of the Administrative Agent to
dispose of or otherwise realize upon any Eligible Inventory, or (ii) which, in
the reasonable judgment of Parent or any Subsidiary, are determined to be
uneconomical, negligible or obsolete in the conduct of business;

 

(g)                [reserved];

 



-111-

 

 

(h)                sales, transfers and other dispositions of assets provided
for in the Approved Budget that are not permitted by any other clause of this
Section in an aggregate amount equal to a fair market value, as determined by a
Financial Officer of the Parent Borrower reasonably and acting in good faith, of
not more than $5,000,000;

 

(i)                  Restricted Payments permitted by Section 6.08(a);

 

(j)                 other sales, transfers or dispositions pursuant to an order
of the Court which sale, transfer or disposition are consistent with the
Restructuring Support Agreement and the Approved Budget;

 

(k)                the abandonment or let lapse of patents, trademarks,
copyrights or other intellectual property, (i) in the ordinary course of
business or (ii) which, in the reasonable business judgment of the Parent or any
Subsidiary, are determined to be uneconomical, not material, negligible or
obsolete;

 

(l)                  licenses of intellectual property or data granted in the
ordinary course of business or which do not materially interfere with the
business of the Parent and any Subsidiary (taken as a whole); and

 

(m)               Specified Dispositions;

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (a)(ii), (a)(iii), (b), (d), (e),
(f), (i), (j), (k), (l) and (m) above) shall be made for fair value.
Notwithstanding the foregoing, other than in connection with a Specified
Disposition or dispositions to the Company or any Subsidiary in compliance with
Section 6.05, and other than directors’ qualifying shares and other nominal
amounts of Equity Interests that are required to be held by other Persons under
applicable requirements of law, no such sale, transfer or other disposition of
any Equity Interests in any Borrower shall be permitted.

 

SECTION 6.06               Sale/Leaseback Transactions. The Loan Parties will
not, and will not permit any Subsidiary to, enter into any Sale/Leaseback
Transaction, except to the extent such Sale/Leaseback Transaction is entered
into in connection with a Specified Disposition.

 

SECTION 6.07               Swap Agreements. The Loan Parties will not, and will
not permit any Subsidiary to, enter into any Swap Agreement, other than Swap
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which a Loan Party or a Subsidiary is exposed in the conduct of its
business or the management of its liabilities and not for speculative purposes.

 



-112-

 

 

SECTION 6.08               Restricted Payments; Certain Payments of
Indebtedness.

 

(a)                The Loan Parties will not, and will not permit any Subsidiary
to, declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that (i) Parent may declare and pay dividends with respect to its Equity
Interests payable solely in additional Equity Interests (other than Disqualified
Stock), (ii) any Subsidiary may declare and pay dividends or make other
distributions with respect to its capital stock, partnership or membership
interests or other similar Equity Interests, or make other Restricted Payments
in respect of its Equity Interests, in each case ratably to the holders of such
Equity Interests (or, if not ratably, on a basis more favorable to Parent and
the Subsidiaries), (iii) the Parent and its Subsidiaries may make Restricted
Payments to the extent provided for in the Approved Budget (including Permitted
Variances thereto), (iv) [reserved], (v) the Parent may make cash payments in
lieu of the issuance of fractional shares representing insignificant interests
in the Parent in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for shares of common stock in the
Parent, (vi) the Loan Parties may make Restricted Payments to Borrower
Representative on or around and upon the execution and effectiveness of the RSA
to pay fees and expenses in accordance therewith to the extent permitted in the
applicable Orders, (vii) to the extent constituting a Restricted Payment, the
Parent and its Subsidiaries may consummate transactions permitted by Section
6.05; and (viii) the Loan Parties may make Restricted Payments to permit payment
of franchise and similar taxes, administrative and maintenance expenses, and
foreign independent director (or foreign independent member or manager) fees and
expenses and related expenses, in each case, of certain non-Debtor affiliate
entities to the extent provided in the “first day” orders on a final basis
entered by the Court in respect of ongoing cash management in the ordinary
course of business consistent with past practice and to the extent provided for
in the Approved Budget (including Permitted Variances thereto).

 

(b)                Parent will not, and will not permit any Subsidiary to, make
or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect
any Specified Indebtedness (including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Specified Indebtedness), or any payment or other distribution
(whether in cash, securities or other property), except:

 

(i)               payments or other distributions in respect of any Specified
Indebtedness to the extent provided for in the Approved Budget (including
Permitted Variances thereto) and/or permitted by the applicable Orders;

 

(ii)              [reserved];

 

(iii)            to the extent not subject to any mandatory prepayment of the
Loans or reinvestment required pursuant to the mandatory prepayment provisions
and/or reinvestment provisions of Section 2.11(c), payment of secured Specified
Indebtedness that becomes due as a result of (A) any voluntary sale or transfer
of any assets (other than assets included in any Borrowing Base) securing such
Indebtedness or (B) any casualty or condemnation proceeding (including a
disposition in lieu thereof) of any assets (other than assets included in any
Borrowing Base) securing such Indebtedness;

 

(iv)             payments of or in respect of Specified Indebtedness solely by
issuance of the common stock of Parent;

 

(v)              payments of or in respect of Specified Indebtedness incurred by
any Subsidiary that is not a Debtor;

 

(vi)             [reserved];

 

(vii)            [reserved]; and

 

(viii)          other payments or distributions to the extent provided for in
the Approved Budget (including Permitted Variances thereto) and/or permitted by
the applicable Orders.

 

SECTION 6.09               Transactions with Affiliates. The Loan Parties will
not, and will not permit any Subsidiary to, sell, lease, license or otherwise
transfer any assets to, or purchase, lease, license or otherwise acquire any
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions in the ordinary course of business at prices
and on terms and conditions not less favorable to Parent or such Subsidiary than
those that would prevail in an arm’s-length transaction with unrelated third
parties, (b) transactions between or among Parent and the Subsidiaries not
involving any other Affiliate, (c) any Restricted Payment permitted by Section
6.08, (d) the payment of reasonable fees and compensation to, and the providing
of reasonable indemnities on behalf of, directors and officers of Parent or any
Subsidiary, as determined by the board of directors of Parent in good faith,
(e) employment contracts or subscription, put/call arrangements with employees,
officers or directors, (f) transactions necessary to make adequate protection
payments on account of secured Prepetition Indebtedness pursuant to the Final
Order and (g) the transactions described in Section 6.09 of the Disclosure
Letter.

 



-113-

 

 

SECTION 6.10               Restrictive Agreements. The Loan Parties will not,
and will not permit any Subsidiary to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that restricts or imposes
any condition upon (a) the ability of Parent or any Subsidiary to create, incur
or permit to exist any Lien upon any of its assets to secure any Secured
Obligations or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to its Equity Interests or to make or repay loans or
advances to Parent or any Subsidiary or to Guarantee Indebtedness of Parent or
any Subsidiary; provided that (i) the foregoing shall not apply to (A)
restrictions and conditions imposed by law or by any Loan Document, (B)
restrictions and conditions existing on the Effective Date identified in
Section 6.10 of the Disclosure Letter or set forth in any Orders (but shall
apply to any amendment or modification), (C) customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (D) in the
case of any Subsidiary that is not a wholly-owned Subsidiary, restrictions and
conditions imposed by its organizational documents or any related joint venture
or similar agreement, provided that such restrictions and conditions apply only
to such Subsidiary and to any Equity Interests in such Subsidiary, (E)
restrictions and conditions set forth in the definitive documentation governing
the Term Credit Agreement and the Senior Notes, provided that, in the case of
clause (a) above, such restrictions and conditions are no more onerous than
those set forth in the Term Credit Agreement as in effect on the Effective Date
and the Senior Notes Indenture as in effect on the Effective Date, (F)
restrictions and conditions imposed by agreements relating to Indebtedness of
Subsidiaries that are not Loan Parties permitted under Section 6.01(a) and (G)
cash to secure letters of credit and other segregated deposits that are
permitted pursuant to Section 6.02(h), provided that such restrictions and
conditions apply only to such Subsidiaries that are not Loan Parties, (ii)
clause (a) of the foregoing shall not apply to (A) restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by Section
6.01(a)(v) if such restrictions or conditions apply only to the assets securing
such Indebtedness and (B) customary provisions in leases and other agreements
restricting the assignment thereof and (iii) clause (b) of the foregoing shall
not apply to restrictions and conditions imposed by agreements relating to
Indebtedness of any Subsidiary in existence at the time such Subsidiary became a
Subsidiary and otherwise permitted under Section 6.01(a) (but shall apply to any
amendment or modification expanding the scope of, any such restriction or
condition), provided that such restrictions and conditions apply only to such
Subsidiary. Nothing in this paragraph shall be deemed to modify the obligations
of the Loan Parties under Sections 5.04 or 5.15 or under the Collateral
Documents.

 

SECTION 6.11               Amendment of Organizational Documents and Documents
Governing Specified Indebtedness. The Loan Parties will not, and will not permit
any Subsidiary to, amend, modify or waive any of its rights under its
certificate of incorporation, by-laws or other organizational documents, in
either case, to the extent such amendment, modification or waiver would be
adverse to the rights or interests of the Lenders hereunder or under any other
Loan Document. The Loan Parties will not, and will not permit any Subsidiary to,
amend, modify or change in any manner adverse to the interest of the Lender any
term or condition of any documentation governing Specified Indebtedness except
as contemplated by the RSA; provided that immaterial amendment of an
administrative, ministerial or technical nature may be made so long as
contemporaneous written notice thereof is provided to the Administrative Agent.
The Loan Parties will not, and will permit any Subsidiary to, amend, modify or
waive any of its rights under its certificate of incorporation, by-laws or other
organizational documents, in either case, to the extent such amendment,
modification or waiver would be adverse to the rights or interests of the
Lenders hereunder or under any other Loan Document.

 



-114-

 

 

SECTION 6.12               Financial Covenants.

 

(a)                Minimum Availability. The Loan Parties will not permit
Availability at any time to be less than the greater of (i) 10% of the Line Cap
and (ii) $40,000,000.

 

(b)                Variances. Commencing at the end of the fourth full fiscal
week following the Petition Date and for each fiscal week thereafter, the Loan
Parties shall not permit (i) Actual Cash Receipts for any Cumulative Four-Week
Period to be less than 90% of Budgeted Cash Receipts for any such Cumulative
Four-Week Period and (ii) the Actual Disbursement Amount for any Cumulative
Four-Week Period to be greater than 110% of the Budgeted Disbursement Amount for
any such Cumulative Four Week Period.

 

SECTION 6.13               Changes in Fiscal Periods. Parent will not change its
fiscal year or its method of determining fiscal quarters without the written
consent of the Administrative Agent.

 

SECTION 6.14               Canadian Pension Plans. The Loan Parties shall not
(a) contribute to or assume an obligation to contribute to any Canadian Defined
Benefit Plan, without the prior written consent of the Administrative Agent, (b)
acquire an interest in any Person if such Person sponsors, maintains or
contributes to, or at any time in the five-year period preceding such
acquisition has sponsored, maintained, or contributed to a Canadian Defined
Benefit Plan, without the prior written consent of the Administrative Agent; or
(c) wind-up any Canadian Defined Benefit Plan, in whole or in part, unless it
has obtained written advice from the actuary for such plan that the plan (or
part thereof in the case of a partial windup) is fully funded or has no unfunded
liability at the effective date of the windup, without the prior written consent
of the Administrative Agent.

 

SECTION 6.15               Sanctions. The Parent and its Subsidiaries will not,
directly or, to its knowledge, indirectly, use the proceeds of any Borrowing or
any Letter of Credit, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Sanctioned Country, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by an
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, or otherwise) of
Sanctions.

 

SECTION 6.16               Anti-Corruption Laws. The Parent and its Subsidiaries
will not, directly or indirectly, use the proceeds of any Borrowing or any
Letter of Credit for any purpose which would breach any Anti-Corruption Laws.

 

SECTION 6.17               Reclamation Claims. No Loan Party shall enter into
any agreement to return any of its Inventory to any of its creditors for
application against any Prepetition Indebtedness, Prepetition trade payables or
other Prepetition claims under Section 546(c) of the Bankruptcy Code or allow
any creditor to take any setoff or recoupment against any of its Prepetition
Indebtedness, Prepetition trade payables or other Prepetition claims based upon
any such return pursuant to Section 553(b)(1) of the Bankruptcy Code or
otherwise if, after giving effect to any such agreement, setoff or recoupment,
the aggregate amount applied to Prepetition Indebtedness, Prepetition trade
payables and other Prepetition claims subject to all such agreements, setoffs
and recoupments since the Petition Date would exceed $1,500,000.

 



-115-

 

 

SECTION 6.18               Insolvency Proceeding Claims. No Loan Party shall
incur, create, assume, suffer to exist or permit any other superpriority
administrative claim which is pari passu with or senior to the claim of the
Administrative Agent or the Lenders against the Debtors, except as set forth in
the Interim Order or Final Order or with the written consent of the
Administrative Agent.

 

SECTION 6.19               [Reserved.]

 

SECTION 6.20               Subrogation. No Loan Party shall assert any right of
subrogation or contribution with respect to the Secured Obligations against any
other Loan Party.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                any Borrower shall fail to pay any principal of any Loan or
any reimbursement obligation in respect of any LC Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

 

(b)                any Borrower shall fail to pay any interest on any Loan or
any fee or any other amount (other than an amount referred to in clause (a) of
this Article) payable under this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of
three (3) Business Days;

 

(c)                any representation, warranty or certification made or deemed
made by or on behalf of Parent or any Subsidiary in or in connection with this
Agreement or any other Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document or any amendment or modification thereof or waiver thereunder,
shall prove to have been materially incorrect when made or deemed made (or, in
the case of any representation, warranty or certification qualified by
materiality, incorrect);

 

(d)                any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Sections 5.01, 5.02(a), 5.05 (with respect
to the existence of any Borrower), 5.11, 5.19, 5.20 or 5.21 or in Article VI;

 

(e)                (i) any Loan Party shall fail to comply with Sections 5.08 or
5.14 or Section 4.04(b) of either Security Agreement and any such failure shall
continue unremedied for a period of four (4) Business Days or more or (ii) any
Loan Party shall fail to observe or perform any other covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Article or in the preceding
provisions of this clause (e)), and such failure shall continue unremedied for a
period of twenty (20) days after the earlier of (i) any Loan Party’s knowledge
of such breach or (ii) notice thereof from the Administrative Agent;

 

(f)                 except as a result of commencement of the Cases or entry
into this Agreement, unless the payment, acceleration and/or the exercise of
remedies with respect to any such Indebtedness is stayed by the Court or unless
any of the following results from obligations with respect to which the Court
prohibits or does not permit any Loan Party from applicable compliance, Parent
or any Subsidiary shall fail to make any payment (whether of principal,
interest, termination payment or other payment obligation and regardless of
amount) in respect of any Material Indebtedness (other than the Obligations)
when and as the same shall become due and payable (after giving effect to any
applicable grace period);

 



-116-

 

 

(g)                except as a result of commencement of the Cases or entry into
this Agreement, unless the payment, acceleration and/or the exercise of remedies
with respect to any such Indebtedness is stayed by the Court or unless any of
the following results from obligations with respect to which the Court prohibits
or does not permit any Loan Party from applicable compliance, (i) any event or
condition shall occur that results in any Material Indebtedness becoming due, or
being terminated or required to be prepaid, repurchased, redeemed or defeased,
prior to its scheduled maturity, or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf, or, in the
case of any Swap Agreement, the applicable counterparty, to cause any Material
Indebtedness to become due, or to terminate or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to any secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the assets securing
such Indebtedness;

 

(h)                [reserved];

 

(i)                 [reserved];

 

(j)                 [reserved];

 

(k)                [reserved];

 

(l)                 except for any order of the Court fixing the amount of any
Claim in the Cases, one or more judgments for the payment of money in an
aggregate amount in excess of $20,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment and has not denied coverage) shall be rendered against Parent or
any Subsidiary, or any combination thereof, and the same shall remain
undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of Parent or any Subsidiary
to enforce any such judgment;

 

(m)               one or more ERISA Events shall have occurred that would,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect;

 

(n)                a Change in Control shall occur;

 

(o)                any Loan Guarantee or the Loan Guarantee (as defined in the
Prepetition Credit Agreement) shall fail to remain in full force or effect or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Loan Guarantee or the Loan Guarantee (as defined in the
Prepetition Credit Agreement), or any Loan Guarantor shall fail to comply in any
material respect with any of the terms or provisions of the Loan Guarantee or
the Loan Guarantee (as defined in the Prepetition Credit Agreement) to which it
is a party, or any Loan Guarantor shall deny that it has any further liability
under the Loan Guarantee or the Loan Guarantee (as defined in the Prepetition
Credit Agreement) to which it is a party, or shall give notice to such effect
(except as a result of the release thereof as provided herein);

 



-117-

 

 

(p)                any Lien purported to be created under any Collateral
Document or any Collateral Document (as defined in the Prepetition Credit
Agreement) and the Orders shall cease to be, or shall be asserted by any Loan
Party not to be, a valid and perfected Lien on any material Collateral, with the
priority required by the applicable Collateral Document or applicable Collateral
Document (as defined in the Prepetition Credit Agreement), except (i) as a
result of the sale or other disposition of the applicable Collateral in a
transaction permitted under the Loan Documents, (ii) the release thereof as
provided in the applicable Collateral Document or applicable Collateral Document
(as defined in the Prepetition Credit Agreement) or Section 9.02(c) or (iii) as
a result of the failure of the Administrative Agent to (A) maintain possession
of any stock certificates, promissory notes or other instruments delivered to it
under the Security Agreements or (B) continue in accordance with applicable law
the effectiveness of any UCC or PPSA financing statement; or

 

(q)                the Intercreditor Agreement, as supplemented and modified by
the Intercreditor Acknowledgment, is not or ceases to be binding on or
enforceable against any party thereto (or against any Person on whose behalf any
such party makes any covenant or agreements therein), or shall otherwise not be
effective to create the rights and obligations purported to be created
thereunder, in each case in any respect material to the Administrative Agent or
the other Lender Parties, or any Loan Party, the Term Agent, any Term Loan
Lender or any Affiliate of any of the foregoing shall have commenced a suit or
an action, including any motion or adversary proceeding in the Cases, contesting
in any manner the validity or enforceability thereof or deny that it has any
further liability or obligation thereunder, or the Obligations, for any reason
shall not have the priority contemplated by this Agreement, the Prepetition
Credit Agreement or the Intercreditor Agreement, as supplemented and modified by
the Intercreditor Acknowledgment;

 

(r)                 any Loan Party or any of its Subsidiaries is enjoined,
restrained or in any way prevented by the order of any court or any Governmental
Authority from conducting, or otherwise ceases to conduct for any reason
whatsoever, all or any material part of its business for more than thirty (30)
consecutive days (other than in connection with Specified Dispositions);

 

(s)                 the Loan Parties attempt to consummate a sale of
substantially all of its assets via a Plan of Reorganization (other than an
Acceptable Plan) or a 363 sale without the prior written consent of the Required
Lenders;

 

(t)                 the RSA is terminated for any reason, or is modified,
amended or waived in any manner materially adverse to the Lender Parties without
the prior written consent of the Administrative Agent and the Required Lenders;

 

(u)                any Loan Party or any Subsidiary, or any Person claiming by
or through any Loan Party or any Subsidiary, shall file a motion in the Cases or
take any action or file any Plan of Reorganization or disclosure statement
attendant thereto without the express written consent of the Required Lenders
(or the Administrative Agent at the direction of the Required Lenders), (i) to
obtain additional financing under Section 364(d) of the Bankruptcy Code not
otherwise permitted under this Agreement or (ii) except as provided in the
Interim Order, the Canadian Recognition Order or Final Order, as the case may
be, to use cash collateral of the Administrative Agent, the Lenders and the
other Lender Parties or the Prepetition Agent, the Prepetition Lenders or the
Lender Parties (as defined under the Prepetition Credit Agreement) under Section
363(c) of the Bankruptcy Code, that, in each case, is ABL Priority Collateral
and does not either have the prior written consent of the Required Lenders (or
the Administrative Agent at the direction of the Required Lenders) or provide
for the payment of the Obligations and the Prepetition Lender Obligations in
full in cash and in cash upon the incurrence of such additional financing;

 



-118-

 

 

(v)                an order with respect to any of the Cases shall be entered by
the Court or the Canadian Court (i) appointing a trustee under Section 1104,
(ii) appointing an examiner with enlarged powers relating to the operation of
the business (powers beyond those set forth in section 1106(a)(3) and (4) of the
Bankruptcy Code) under Section 1106(b) of the Bankruptcy Code, (iii) converting
the Cases to cases under Chapter 7 of the Bankruptcy Code (but excluding for the
avoidance of doubt, in each case, the Monitor) or (iv) lifting the stay of
proceedings in the Canadian Case to permit the appointment of a receiver,
interim receiver or similar official, an assignment in bankruptcy, or the making
of a bankruptcy order or receiving order against or in respect of the Canadian
Borrower (but excluding for the avoidance of doubt, in each case, the
appointment of the Information Officer);

 

(w)              an order shall be entered by the Court or the Canadian Court
dismissing any of the Cases which does not contain a provision for termination
of all Revolving Commitments, and payment in full in cash of all Obligations and
Prepetition Lender Obligations upon entry thereof;

 

(x)                an order with respect to any of the Cases shall be entered by
the Court or the Canadian Court without the express prior written consent of the
Required Lenders (and with respect to any provisions that affect the rights or
duties of the Administrative Agent) (i) to revoke, reverse, stay, modify,
supplement or amend the Orders or the Canadian Recognition Order in a manner
materially adverse to the Lenders and/or the Administrative Agent or (ii) to
permit, unless otherwise contemplated by the Orders or the Canadian or (iv)
lifting the stay of proceedings in the Canadian Case to permit the appointment
of a receiver, interim receiver or similar official, an assignment in
bankruptcy, or the making of a bankruptcy order or receiving order against or in
respect of the Canadian Borrower or the Canadian Guarantors (but excluding for
the avoidance of doubt, in each case, the appointment of the Information
Officer)Order, any administrative expense or any Claim (now existing or
hereafter arising, of any kind or nature whatsoever) to have administrative
priority equal or superior to the administrative priority of the Loan Parties’
Claims in respect of the Obligations (other than the Carve-Out or the Canadian
Administration Charge);

 

(y)                (i) an application for any of the orders described in clause
(v) above shall be made by a Loan Party or any such application shall be made by
a Person other than the Loan Parties and such application is not contested by
the Loan Parties in good faith or the relief requested is not withdrawn,
dismissed or denied within forty-five (45) days after the filing or (ii) any
Person obtains an order under Section 506(c) of the Bankruptcy Code against the
Administrative Agent, any Lender or any of the Collateral or against the
Prepetition Agent, any Prepetition Lender or any Collateral (as defined in the
Prepetition Credit Agreement);

 

(z)                (i) the entry of an order by the Court terminating or
modifying the exclusive right of any Loan Party to file a Plan of Reorganization
pursuant to Section 1121 of the Bankruptcy Code, without the prior written
consent of the Required Lenders or (ii) any Loan Parties’ exclusive right to
file a Plan of Reorganization expires;

 

(aa)             any Loan Party shall fail to comply with the Interim Order, the
Canadian Recognition Order or Final Order, as the case may be;

 

(bb)            any order by the Court or the Canadian Court is entered granting
any superpriority claim that is pari passu with or senior to those of the Lender
Parties or any Lien that is senior to or pari passu with the Liens securing the
Obligations, other than the Canadian Administration Charge or otherwise in
accordance with the applicable Order or the Canadian Recognition Order;

 

(cc)             the Court enters an order that is adverse in any material
respect, when taken as a whole, to the interests of the Administrative Agent and
the Lenders or the Prepetition Agent and the Prepetition Lenders or their
respective rights and remedies in their capacities as such under this Agreement
or the Prepetition Credit Agreement or in any of the Cases;

 



-119-

 

 

 

(dd)          the Loan Parties or any of their Subsidiaries, or any Person
claiming by or through the Loan Parties or any of their Subsidiaries, obtain
court authorization to commence, or commence, join in, assist or otherwise
participate as an adverse party in any suit or other proceeding against any of
the Administrative Agent or the Lenders in each case relating to this Agreement,
in each case other than as permitted by the Orders or the Canadian Recognition
Order;

 

(ee)           the Court or the Canadian Court enters an order in the Cases
avoiding or permitting recovery of any portion of the payments made on account
of the Obligations owing under this Agreement or the other Loan Documents or the
Prepetition Lender Obligations owing under the Prepetition Loan Documents;

 

(ff)             the filing by any of the Loan Parties of a Plan of
Reorganization other than an Acceptable Plan or any order in any of the Cases is
entered by the Court or the Canadian Court confirming or sanctioning a Plan of
Reorganization other than an Acceptable Plan;

 

(gg)            any Loan Party shall challenge, support (in any such case by way
of any motion or other pleading filed with the Court) any other Person’s motion
to, disallow in whole or in part, any payments made to the Administrative Agent
or any other Lender Party with respect to the Obligations or the Prepetition
Agent or the Prepetition Lenders with respect to the Prepetition Lender
Obligations, or without the consent of the Administrative Agent, the filing of
any motion by the Loan Parties seeking approval of (or the entry of an order by
any Court approving) adequate protection to any Prepetition agent that is not
permitted by Section 6.02; or

 

(hh)            any Loan Party shall file a motion seeking, or the Court shall
enter an order granting, relief from or modifying the Automatic Stay (other than
in connection with the Specified Disposition or in accordance with Approved
Budget) to permit actions that would have a Material Adverse Effect on the
Debtors or their estates (taken as a whole);

 

then, notwithstanding anything in Section 362 of the Bankruptcy Code, but
subject to the Remedies Notice Period and the Orders and the Canadian
Recognition Order, and in every such event, and at any time thereafter during
the continuance of such event, the Administrative Agent may, and at the request
of the Required Lenders shall, by notice to the Borrower Representative, take
either or both of the following actions, at the same or different times: (i)
terminate the Revolving Commitments, and thereupon the Revolving Commitments
shall terminate immediately, (ii) terminate the “Exit Revolving Commitments”
under and as defined in the Exit Facility Term Sheet and (iii) declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, in each case without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrowers, and, subject to
the Remedies Notice Period, the Automatic Stay shall be deemed automatically
vacated without further action or order of the Court and the Administrative
Agent shall be entitled to (A) exercise on behalf of itself and the Lender
Parties all rights and remedies available to it and the Lender Parties under the
Loan Documents or applicable law (including, without limitation, the right to
direct any or all of the Loan Parties to sell or otherwise dispose of any or all
of the Collateral (subject to the Intercreditor Agreement)) or (B) take any and
all actions described in the Orders and the Canadian Recognition Order,
including, without limitation, those actions specified in the Orders and the
Canadian Recognition Order after the occurrence of any Event of Default.

 

-120-

 



 

At any hearing during the Remedies Notice Period to contest the enforcement of
remedies, the only issue that may be raised by any party in opposition thereto
shall be whether, in fact, an Event of Default has occurred, and the Loan
Parties hereby waive their right to and shall not be entitled to seek relief,
including, without limitation, under Section 105 of the Bankruptcy Code, to the
extent that such relief would in way impair or restrict the rights and remedies
of the Administrative Agent or the Lender Parties, as set forth in this
Agreement, the Orders, the Canadian Recognition Order or other Loan Documents.
It is agreed and understood that the Administrative Agent may not charge default
interest pursuant to this Agreement during such time as the occurrence of such
Event of Default is being contested during the Remedies Notice Period but once
determined that such Event of Default exists, the Administrative Agent may
charge default interest pursuant to this Agreement retroactively to cover the
period from which the Event of Default exists through the date of determination.

 

ARTICLE VIII

The Administrative Agents

 

Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
the Administrative Agent and, as applicable, the Canadian Administrative Agent
and their respective successors to serve in such capacities under the Loan
Documents (and in the case of the Administrative Agent, to serve as collateral
agent), and authorizes each such Agent to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to such Agent by the terms of the Loan Documents, together with
such actions and powers as are reasonably incidental thereto. Without limiting
the generality of the foregoing, each Lender hereby authorizes the
Administrative Agent to consent, on behalf of each Lender, to the Interim Order,
the Final Order and the Canadian Recognition Order, each to be negotiated
between the Loan Parties, the Administrative Agent, certain other parties and
the statutory committees appointed pursuant to Sections 327 and 1103 of the
Bankruptcy Code, as applicable.

 

For greater certainty, and without limiting the powers of the Administrative
Agent under this Agreement or under any of the other Loan Documents, for the
purposes of holding any security granted by any Loan Party pursuant to the laws
of the Province of Québec, each Lender and Issuing Bank hereby irrevocably
appoints and authorizes the Administrative Agent to act as the hypothecary
representative (in such capacity, the "Hypothecary Representative") of the
Lender Parties, as contemplated under Article 2692 of the Civil Code of Québec.
The Hypothecary Representative shall (i) have exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Hypothecary Representative pursuant
to any hypothec, (ii) benefit from and be subject to all provisions hereof with
respect to the Administrative Agent, mutatis mutandis, including without
limitation, all such provisions with respect to the liability or responsibility
to and indemnification by the Lender Parties, (iii) be entitled to delegate from
time to time any of its powers or duties under any hypothec, on such terms and
conditions as it may determine from time to time. Any person who becomes a
Lender Party shall be deemed to have consented to and confirmed the Hypothecary
Representative as the hypothecary representative and to have ratified, as of the
date it becomes a Lender Party, all actions taken by the Hypothecary
Representative in such capacity. The substitution of the Administrative Agent
pursuant to the provisions of Article VIII hereto shall also constitute the
substation of the Hypothecary Representative.

 

Each bank serving as the Administrative Agent or Canadian Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender or Issuing Bank and may exercise the same as though it were not
the Administrative Agent or Canadian Administrative Agent, and such bank and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with any Loan Party or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent or Canadian Administrative
Agent hereunder and without any duty to account therefor to the Lenders or the
Issuing Banks.

 



-121-

 

 

Neither of the Administrative Agents shall have any duties or obligations except
those expressly set forth in the Loan Documents. Without limiting the generality
of the foregoing, (a) neither of the Administrative Agents shall be subject to
any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing (and it is understood and agreed that the use of the
term “agent” herein or in any other Loan Documents (or any other similar term)
with reference to the Administrative Agents is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law, and that such term is used as a matter of market
custom and is intended to create or reflect only an administrative relationship
between contracting parties), (b) neither of the Administrative Agents shall
have any duty to take any discretionary action or to exercise any discretionary
power, except discretionary rights and powers expressly contemplated by the Loan
Documents that the Applicable Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Applicable Administrative Agent
shall believe in good faith to be necessary, under the circumstances as provided
in the Loan Documents); provided that the Applicable Administrative Agent shall
not be required to take any action that, in its opinion, could expose such
Administrative Agent to liability or be contrary to any Loan Document or
applicable law, and (c) except as expressly set forth in the Loan Documents,
neither of the Administrative Agents shall have any duty to disclose and shall
be liable for the failure to disclose, any information relating to any Loan
Party or any Subsidiary or other Affiliate thereof that is communicated to or
obtained by such bank serving as Administrative Agent or Canadian Administrative
Agent or any of their respective Affiliates in any capacity. Neither of the
Administrative Agents shall be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Applicable
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents) or in the absence of its own
bad faith, gross negligence or willful misconduct (such absence to be presumed
unless otherwise determined by a court of competent jurisdiction by a final and
nonappealable judgment). Neither of the Administrative Agents shall be deemed to
have knowledge of any Default unless and until written notice thereof (stating
that it is a “notice of default”) is given to the such Person by the Borrower
Representative or a Lender, and such Person shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Applicable Administrative Agent.

 

Each of the Administrative Agents shall be entitled to rely, and shall not incur
any liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). Each of the Administrative Agents also shall be entitled to rely, and
shall not incur any liability for relying, upon any statement made to it orally
or by telephone and believed by it to be made by the proper Person (whether or
not such Person in fact meets the requirements set forth in the Loan Documents
for being the signatory, sender or authenticator thereof), and may act upon any
such statement prior to receipt of written confirmation thereof. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Applicable Administrative Agent may presume that such condition is satisfactory
to such Lender or Issuing Bank unless such Applicable Administrative Agent shall
have received notice to the contrary from such Lender or Issuing Bank prior to
the making of such Loan or the issuance of such Letter of Credit. Each of the
Administrative Agents may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 



-122-

 

 

Each of the Administrative Agents may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Person. Each of the
Administrative Agents and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of each of the Administrative Agents and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as each of the Administrative Agents. Neither of the Administrative
Agents shall be responsible for the bad faith, negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that such Agent acted with bad
faith, gross negligence or willful misconduct in the selection of such
sub-agents.

 

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, each of the Administrative Agents may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower Representative. Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Borrowers, to appoint a successor that is an Eligible Successor Agent.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation, then the retiring Agent may, in consultation with the
Borrower Representative, on behalf of the Lenders and the Issuing Banks, appoint
a successor Administrative Agent or Canadian Administrative Agent, as
applicable, which is an Eligible Successor Agent. Upon the acceptance of its
appointment as an Administrative Agent or Canadian Administrative Agent, as
applicable, hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent or Canadian Administrative Agent, as applicable, and the
retiring Administrative Agent or Canadian Administrative Agent, as applicable,
shall be discharged from its duties and obligations hereunder. The fees payable
by the Borrowers to a successor Administrative Agent or Canadian Administrative
Agent, as applicable, shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After an
Administrative Agent or Canadian Administrative Agent, as applicable, resigns
hereunder, the provisions of this Article, Section 2.17(d) and Section 9.03
shall continue in effect for the benefit of such retiring Person, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Agent.

 

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon either of the Administrative Agents, the Arrangers, any Lender or
any Issuing Bank, the Debtors’ Investment Banker or any of the Related Parties
of any of the foregoing, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon either of the Administrative Agents, the
Arrangers, any Lender or any Issuing Bank, or any of the Related Parties of any
of the foregoing, and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 



-123-

 

 

The Loan Parties acknowledge and agree that the Administrative Agent may prepare
and distribute to the Lenders Reports containing information obtained by the
Administrative Agent through the exercise of its inspection rights under Section
5.09. Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (b) the Administrative
Agent (i) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations and that the Administrative
Agent undertakes no obligation to update, correct or supplement the Reports; (d)
it will keep all Reports confidential and strictly for its internal use, not
share the Report with any Loan Party or any other Person except as otherwise
permitted pursuant to this Agreement; and (e) without limiting the generality of
any other indemnification provision contained in this Agreement, it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorney fees) incurred by as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

 

To the extent required by any applicable laws (as determined in good faith by
the Administrative Agents), the Administrative Agents may withhold from any
payment to any Lender under any Loan Document an amount equivalent to any
applicable withholding Tax. Without limiting or expanding the provisions of
Section 2.17, each Lender shall indemnify and hold harmless the Administrative
Agents against, and shall make payable in respect thereof within 10 days after
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agents) incurred by or asserted against the
Administrative Agents by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agents to properly withhold Tax from
amounts paid to or for the account of such Lender for any reason (including
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agents of a change in
circumstance that rendered the exemption from, or reduction of withholding Tax
ineffective). A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agents shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due the Administrative
Agents under this paragraph. The agreements in this paragraph shall survive the
resignation and/or replacement of the Administrative Agents, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

 

The provisions of this Article are solely for the benefit of each of the Agents,
the Lenders and the Issuing Banks, and, except solely to the extent of the
Borrowers’ rights to consent pursuant to and subject to the conditions set forth
in this Article, none of the Borrowers or any other Loan Party shall have any
rights as a third party beneficiary of any such provisions. Each Lender Party,
whether or not a party hereto, will be deemed, by its acceptance of the benefits
of the Collateral and of the Loan Guarantee provided under the Loan Documents,
to have agreed to the provisions of this Article.

 

Notwithstanding anything herein to the contrary, none of the Arrangers, any
Person named on the cover page of this Agreement as a Co-Syndication Agent or a
Co-Documentation Agent and the Debtors’ Investment Banker shall have any duties
or obligations under this Agreement or any other Loan Document (except in its
capacity, as applicable, as a Lender or an Issuing Bank), but all such Persons
shall have the benefit of the indemnities to the extent referenced and provided
for hereunder.

 



-124-

 

 

ARTICLE IX

Miscellaneous

 

SECTION 9.01               Notices.

 

(a)                 Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b) of
this Section), all notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by electronic transmission, as follows:

 

(i)      if to any Loan Party, to the Borrower Representative at:

 

[______]

[______]

[______]

Attention: [_____]

Facsimile No: [l]

Email: [_____]

 

and

 

[______]

[______]

[______]

Attention: [_____]

Facsimile No: [l]

Email: [_____]5

 

With a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

2049 Century Park East, Suite 3700

Los Angeles, CA 90067

Attention: David M. Nemecek, P.C.

E-mail: david.nemecek@kirkland.com

 

(ii)    if to the Administrative Agent, JPMCB in its capacity as an Issuing Bank
or the Swingline Lender, to JPMorgan Chase Bank, N.A. at:

 

2200 Ross Avenue, 9th Floor
Dallas, Texas 75201
Attention: Jon Eckhouse
Facsimile No: (214) 965-2594

Email: jon.eckhouse@jpmorgan.com

 

With a copy to:

Morgan Lewis & Bockius LLP

One Federal Street

 



 



5 To be provided.

 





-125-

 

 

 

Boston, Massachusetts 02110

Attention: Matthew F. Furlong, Esq.

Facsimile No. (617) 341-7701

E-mail: matthew.furlong@morganlewis.com

 

(iii)   if to the Canadian Administrative Agent, to JPMorgan Chase Bank, N.A.
Toronto Branch, at:

 

Suite 4500, 66 Wellington St W.  

Toronto, ON M5K 1A1
Attention: Agostino Marchetti
Facsimile No: (416) 981-2375

Email: agostino.a.marchetti@jpmorgan.com

 

(iv)    if to any other Issuing Bank, to it at its address or electronic
transmission address most recently specified by it in a notice delivered to the
Administrative Agent and the Borrower Representative; and

 

(v)     if to any other Lender, to it at its address or electronic transmission
address set forth in its Administrative Questionnaire.

 

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by electronic transmission shall be deemed to
have been given when sent (or, if not given during normal business hours for the
recipient, at the opening of business on the next Business Day for the
recipient) and (iii) delivered through electronic communications to the extent
provided in paragraph (b) of this Section shall be effective as provided in such
paragraph.

 

(b)                Notices and other communications to the Lenders and Issuing
Banks hereunder may be delivered or furnished by electronic communications
(including e-mail and internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices under Article II to any Lender or Issuing Bank if such Lender
or Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower Representative (on behalf of the Loan
Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
return e-mail or other written acknowledgement), provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.

 

(c)                Any party hereto may change its address or electronic
transmission address for notices and other communications hereunder by notice to
the other parties hereto.

 

(d)                The Loan Parties agree that the Administrative Agent and the
Canadian Administrative Agent may, but shall not be obligated to, make any
Communication by posting such Communication on Debt Domain, Intralinks, Syndtrak
or a similar electronic transmission system (the “Platform”). The Platform is
provided “as is” and “as available.” Neither of the Administrative Agents nor
any of their Related Parties warrants, or shall be deemed to warrant, the
adequacy of the Platform and expressly disclaim liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made, or shall be deemed to be made, by either of the
Administrative Agents or any of their Related Parties in connection with the
Communications or the Platform.

 



-126-

 

 

SECTION 9.02               Waivers; Amendments.

 

(a)                No failure or delay by the Administrative Agent, the Canadian
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Canadian Administrative Agent, the Issuing Banks and the Lenders hereunder and
under any other Loan Document are cumulative and are not exclusive of any rights
or remedies that they would otherwise have. No waiver of any provision of any
Loan Document or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Without limiting
the generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, the Canadian Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)                Except as provided in Sections 5.16, 9.02(e) and 9.18 (and,
except as specifically provided in any Loan Document with respect to the
Schedule thereto), and subject to Section 2.14(c), none of this Agreement, any
other Loan Document or any provision hereof or thereof may be waived, amended or
modified except (i) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders or
(ii) in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent (if a party to
the original agreement), the Canadian Administrative Agent (if a party to the
original agreement) and the Loan Party or Loan Parties that are parties thereto,
with the consent of the Required Lenders; provided that (A) any provision of
this Agreement or any other Loan Document may be amended by an agreement in
writing entered into by the Borrowers, the Administrative Agent and the Canadian
Administrative Agent to cure any technical error, ambiguity, omission, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
five (5) Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five (5) Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment and (B) no such agreement shall
(1) increase the Revolving Commitment of any Lender without the written consent
of such Lender (provided that the Applicable Administrative Agent may make
Protective Advances and Overadvances as set forth in Section 2.04 or 2.05, as
applicable), (2) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
directly affected thereby, (3) postpone any scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any date for the payment of
any interest, fees or other Obligations payable hereunder, or reduce the amount
of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Revolving Commitment, without the written consent of each
Lender directly affected thereby, (4) change Section 2.18(b) or 2.18(d) in a
manner that would alter the manner in which payments are shared, without the
written consent of each Lender, (5) increase the advance rates set forth in the
definition of U.S. Borrowing Base or Canadian Borrowing Base or add new
categories of eligible assets, without the written consent of the each Lender,
(6) change any of the provisions of this Section or the percentage set forth in
the definition of the term “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders required to waive, amend
or modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender, (7) change Section 2.20
without the consent of each Lender (other than any Defaulting Lender) adversely
affected thereby, (8) release all or substantially all of the value of the Loan
Guarantee (except as otherwise permitted herein or in the other Loan Documents),
without the written consent of each Lender, or (9) except as provided in
paragraph (c) of this Section or in any Collateral Document, release all or
substantially all of the Collateral without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Canadian Administrative
Agent, any Issuing Bank or the Swingline Lender hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent, the
Canadian Administrative Agent such Issuing Bank or the Swingline Lender, as the
case may be (it being understood that any change to Section 2.20 shall require
the consent of the Administrative Agent, the Canadian Administrative Agent, the
Swingline Lender and each Issuing Bank).

 



-127-

 

 

(c)                The Lenders and the Issuing Banks hereby irrevocably
authorize the Administrative Agent, at its option and in its sole discretion,
(i) to release any Liens granted to the Administrative Agent by the Loan Parties
on any Collateral (A) upon the termination of (x) all the Revolving Commitments,
payment and satisfaction in full in cash of all Obligations (other than
Unliquidated Obligations) and the cash collateralization of all Unliquidated
Obligations in respect of Letters of Credit in a manner satisfactory to each
applicable Issuing Bank and the Administrative Agent and (y) solely in the case
of the Canadian Collateral, upon termination in full of all the Canadian
Commitments and payment and satisfaction in full in cash of all Canadian
Obligations (other than Unliquidated Obligations) and the cash collateralization
of all Canadian Letters of Credit in a manner satisfactory to each applicable
Issuing Bank and the Administrative Agent, (B) constituting property being sold
or disposed of if the Loan Party disposing of such property certifies to the
Administrative Agent that the sale or disposition is made in compliance with the
terms of this Agreement (and the Administrative Agent may rely conclusively on
any such certificate, without further inquiry), and to the extent that the
property being sold or disposed of constitutes 100% of the Equity Interest of a
Subsidiary, the Administrative Agent is authorized to release any Loan Guarantee
provided by such Subsidiary, (C) constituting property leased to a Loan Party
under a lease which has expired or been terminated in a transaction not
prohibited under this Agreement, (D) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII and
(E) constituting property of a Loan Guarantor that is being released as a Loan
Guarantor (and, in the case of a U.S. Subsidiary Borrower, as a U.S. Subsidiary
Borrower) as provided below and (ii) to release any Loan Guarantee provided by
any U.S. Subsidiary Borrower or Canadian Loan Party that is (A) dissolved
pursuant to Section 6.03(a)(iv) in connection with a voluntary liquidation or
dissolution thereof permitted by such Section, (B) upon the disposition of all
of the outstanding Equity Interests of a Subsidiary of the Borrower (other than
the Canadian Borrower) to a Person other than the Borrower or a Subsidiary in a
transaction permitted by Section 6.05, (C) [reserved] or (D) in the case of the
Canadian Loan Parties, upon any release of all the Canadian Collateral pursuant
to clause (i)(A) above and, in connection therewith, to release any Liens
granted to the Administrative Agent by such Subsidiary on any Collateral, if the
U.S. Borrower certifies to the Administrative Agent that such liquidation or
dissolution is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry). The Lenders and the Issuing Banks hereby further irrevocably
authorize the release or subordination of Liens on the Term Priority Collateral
as provided in the Intercreditor Agreement. Any such release or subordination
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly being released) upon (or obligations of the
Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.

 



-128-

 

 

(d)                If, in connection with any proposed amendment, waiver or
consent requiring the consent of “each Lender” or “each Lender affected
thereby,” the consents of Lenders having Credit Exposure and unused Revolving
Commitments representing more than 66% of the sum of the total Credit Exposure
and unused Revolving Commitments at such time are obtained, but the consents of
other necessary Lenders are not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower Representative may elect to replace any
Non-Consenting Lender as a Lender party to this Agreement; provided that,
concurrently with such replacement, (i) an Eligible Assignee which is reasonably
satisfactory to the Borrower Representative and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of paragraph (b) of Section 9.04, and (ii) the
applicable Borrower(s) shall pay to such Non-Consenting Lender in same day funds
on the day of such replacement (A) all interest, fees and other amounts then
accrued but unpaid to such Non-Consenting Lender by such Borrowers hereunder to
and including the date of termination, including without limitation payments due
to such Non-Consenting Lender under Sections 2.15 and 2.17, and (B) an amount,
if any, equal to the payment which would have been due to such Lender on the day
of such replacement under Section 2.16 had the Loans of such Non-Consenting
Lender been prepaid on such date rather than sold to the replacement Lender.

 

(e)                Notwithstanding the foregoing, Exhibit G to this Agreement,
the definitions of “Exit Facility Agreement” and “Exit Facility Term Sheet” and
Section 2.23 (or any other provision which would result in an amendment,
restatement, waiver or modification of any of the foregoing) may be amended,
restated, waived or otherwise modified with the prior written consent of the
Lenders, the Administrative Agent and the Borrower Representative; provided that
the Lenders hereby authorize the Administrative Agent to enter into any
amendments to this Agreement and the other Loan Documents as may be necessary,
in the reasonable opinion of the Administrative Agent and the Borrower, to give
effect to the transaction contemplated by Section 2.23 and such other technical
or immaterial amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower Representative in
connection therewith.

 

SECTION 9.03               Expenses; Indemnity; Damage Waiver.

 

(a)                The Borrowers shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Canadian
Administrative Agent, the Arrangers and their respective Affiliates, including
the reasonable and documented fees, charges and disbursements of one primary
U.S. and one primary Canadian counsel for the Administrative Agent, the Canadian
Administrative Agent, the Arrangers and their Affiliates, and if deemed
necessary by the Administrative Agent, one local counsel in each applicable
jurisdiction, in connection with the syndication and distribution (including,
without limitation, via the internet or through a service such as Intralinks) of
the credit facility provided for herein, the preparation and administration of
the Loan Documents or any amendments, modifications or waivers of the provisions
of the Loan Documents (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable and documented out-of-pocket
expenses incurred by each Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Canadian Administrative
Agent, the Arrangers, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Canadian Administrative Agent, the Arrangers, any Issuing Bank or any Lender, in
connection with the enforcement, collection or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
Subject to the provisions of Sections 5.09, expenses subject to reimbursement by
the Borrowers under this Section include, without limiting the generality of the
foregoing, reasonable and documented out-of-pocket costs and expenses incurred
in connection with:

 



-129-

 

 

(i)                insurance reviews;

 

(ii)               [reserved];

 

(iii)              taxes, fees and other charges for (A) lien searches and (B)
filing financing statements and continuations, and other actions to perfect,
protect, and continue the Administrative Agent’s Liens;

 

(iv)              sums paid or incurred to take any action required of any Loan
Party under the Loan Documents that such Loan Party fails to pay or take; and

 

(v)                forwarding loan proceeds, collecting checks and other items
of payment, and establishing and maintaining the accounts and lock boxes, and
costs and expenses of preserving and protecting the Collateral.

 

All of the foregoing costs and expenses may be charged to the applicable
Borrower(s) as Revolving Loans or to another deposit account, all as described
in Section 2.18(c).

 

(b)                The Borrowers agree, jointly and severally, to indemnify the
Administrative Agent (or any sub-agent thereof), the Canadian Administrative
Agent (or any sub-agent thereof), the Arrangers, the Co-Syndication Agents, the
Co-Documentation Agents, each Issuing Bank and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) syndication of the credit facility
provided for herein and the execution or delivery of the Loan Documents or any
agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
an Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on at, under, to or from any property currently
or formerly owned or operated by the any Loan Party or any of the Subsidiaries,
or any other Environmental Liability related in any way to any Loan Party or any
of the Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether such proceeding is
initiated against or by any party to this Agreement, or any Affiliate thereof,
by an Indemnitee or any third party or whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
bad faith, gross negligence or willful misconduct of such Indemnitee or (B) have
arisen from a proceeding by an Indemnitee against another Indemnitee not
involving any act or omission of the Parent or any Subsidiary (other than a
proceeding against the Administrative Agent, any Arranger or an Issuing Bank in
its capacity or in fulfilling its role as such). This Section 9.03(b) shall not
apply to any Taxes (other than any Taxes that represent losses, claims, damages
or related expenses arising from any non-Tax claim).

 



-130-

 

 

(c)                To the extent the Borrowers fail to pay any amount required
to be paid by them to the Administrative Agent (or any sub-agent thereof), the
Canadian Administrative Agent (or any sub-agent thereof), any Issuing Bank or
the Swingline Lender, or any Related Party of any of the foregoing, under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Canadian Administrative Agent, such Issuing Bank,
Swingline Lender or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or such sub-agent), the Canadian
Administrative Agent (or such sub-agent), such Issuing Bank or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the
Canadian Administrative Agent (or any such sub-agent), any Issuing Bank or the
Swingline Lender in connection with such capacity.

 

(d)                To the extent permitted by applicable law, no Loan Party
shall assert, and each hereby waives, any claim against any Indemnitee (i) for
any damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet) or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(e)                All amounts due under this Section shall be payable not later
than 10 days after written demand therefor.

 

SECTION 9.04               Successors and Assigns.

 

(a)                The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby (including any Affiliate of any Issuing Bank that
issues any Letter of Credit), except that (i) no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by a
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section), the Debtors’
Investment Banker (to the extent provided in Article VIII), the Arrangers, the
Co-Syndication Agents, the Co-Documentation Agents and, to the extent expressly
contemplated hereby, the sub-agents of the Administrative Agent and the Canadian
Administrative Agent and the Related Parties of any of the Administrative Agent,
the Canadian Administrative Agent, the Arrangers, the Co-Syndication Agents, the
Co-Documentation Agents, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Revolving Commitment and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld) of:

 

(A)       the Borrower Representative; provided that no consent of the Borrower
Representative shall be required for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or, if an Event of Default under clause (a) or (b) of
Article VII has occurred and is continuing, any other assignee; provided further
that the Borrower Representative shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;

 



-131-

 

 

(B)       the Administrative Agent;

 

(C)       the Swingline Lender under any Facility under which a Revolving
Commitment is being assigned; and

 

(D)       each Issuing Bank under any Facility under which a Revolving
Commitment is being assigned.

 

(ii)       Assignments shall be subject to the following additional conditions:

 

(A)       except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Commitment or Loans under a Facility, the amount of the Revolving
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower Representative and the Administrative
Agent otherwise consent; provided that no such consent of the Borrower
Representative shall be required if an Event of Default under clause (a) or (b)
of Article VII has occurred and is continuing;

 

(B)       each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)       the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D)       the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all lender-group-level
information (which may contain material non-public information about the U.S.
Borrower, the Subsidiaries and other Affiliates thereof or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable law,
including federal, state, provincial, territorial and foreign securities laws.

 

(iii)       Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03 with respect to facts and circumstances occurring
prior to the effective date of such assignment). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 



-132-

 

 

(iv)       The Applicable Administrative Agent, acting solely for this purpose
as non-fiduciary agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time under each
Facility (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrowers, the Administrative Agent, the Canadian
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)       Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05, 2.06(d)
or (e), 2.07(b), the ninth paragraph of Article VI or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

(c)                (i) Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Canadian Administrative Agent, the Issuing Banks or
the Swingline Lender, sell participations to one or more Eligible Assignees
(“Participants”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Revolving Commitment and
the Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Canadian Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce the Loan Documents and to approve any
amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant or requires the approval of all the Lenders. The
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(e) (it being understood
that the documentation required under Section 2.17(e) shall be delivered solely
to the participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (x) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section and (y) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender; provided that such Participant
agrees to be subject to Section 2.16(c) as though it were a Lender.

 



-133-

 

 

(ii)       Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register for the
recordation of the name and address of each Participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Revolving Commitments or
Revolving Loans or its other obligations under this Agreement or any other Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Revolving Commitment or Revolving Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and the Borrower and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agents (in their
capacity as Administrative Agents) shall have no responsibility for maintaining
a Participant Register.

 

(d)                Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 9.05               Survival. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Canadian
Administrative Agent, the Arrangers, the Co-Syndication Agents, the
Co-Documentation Agents, any Issuing Bank, any Lender or any Affiliate of any of
the foregoing may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any Loan Document is executed and
delivered or any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any LC Exposure is outstanding and so long as the Revolving
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Revolving Commitments or the termination of this Agreement or any
provision hereof.

 

SECTION 9.06               Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when it shall have been executed
by the Administrative Agent and the Canadian Administrative Agent and when the
Administrative Agent and the Canadian Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective permitted successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by electronic transmission or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Agreement.

 



-134-

 

 

SECTION 9.07               Severability. Any provision of any Loan Document held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08               Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized (notwithstanding
the provisions of Section 362 of the Bankruptcy Code, without any application,
motion or notice to, hearing before, or order from, the Court) at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
(other than payroll, trust and tax accounts) at any time held and other
obligations at any time owing by such Lender to or for the credit or the account
of any Borrower or any Loan Guarantor against any of and all the Secured
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The applicable Lender shall notify the Borrower
Representative and the Administrative Agent of such setoff or application;
provided that any failure to give or any delay in giving such notice shall not
affect the validity of any such set off or application under this Section. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 

SECTION 9.09               Governing Law: Jurisdiction; Consent to Service of
Process.

 

(a)                EXCEPT TO THE EXTENT SUPERSEDED BY THE BANKRUPTCY CODE, THE
LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW
PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS; PROVIDED THAT APPOINTMENT OF THE APPLICABLE ADMINISTRATIVE AGENT AS FONDÉ
DE POUVOIR IN ACCORDANCE WITH ARTICLE VIII SHALL BE GOVERNED BY THE LAWS OF THE
PROVINCE OF QUEBEC.

 

(b)                Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the non-exclusive jurisdiction of the
Court or the Supreme Court of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each Loan Party hereby
irrevocably and unconditionally agrees that all claims arising out of or
relating to this Agreement or any other Loan Document brought by it or any of
its Affiliates shall be brought, and shall be heard and determined, in the
Court, such New York State or, to the extent permitted by law, in such Federal
court. Each party hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, the Canadian
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or any of its properties in the courts of any
jurisdiction.

 

(c)                Each Loan Party hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 



-135-

 

 

(d)                Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

SECTION 9.10               WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11               Headings. Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12               Confidentiality. Each of the Administrative Agent,
the Canadian Administrative Agent, the Issuing Banks and the Lenders agrees to
maintain the confidentiality of the Information (as defined below) with the same
degree of care that it uses to protect its own confidential information, but in
no event less than a commercially reasonable degree of care, except that
Information may be disclosed (a) to its Related Parties, including accountants,
legal counsel and other agents and advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction relating to any Loan Party or any Subsidiary or its
obligations, (g) on a confidential basis to any rating agency in connection with
rating the Borrowers or the Subsidiaries or the credit facilities provided for
herein, (h) with the consent of the Borrower Representative, or (i) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
the Canadian Administrative Agent, any Issuing Bank or any Lender, or any
Affiliate of any of the foregoing, on a non-confidential basis from a source
other than the Borrowers; provided that, in the case of clause (c) above, the
party disclosing such information shall provide to the Borrower Representative
prior written notice of such disclosure to the extent permitted by applicable
law (and to the extent commercially feasible under the circumstances) and shall
cooperate with the Borrower Representative, at the Borrower Representative’s
sole expense, in obtaining a protective order for, or other confidential
treatment of, such disclosure, in each case at the Borrower Representative’s
sole expense. For the purposes of this Section, “Information” means all
information received from the Borrowers relating to Parent or any Subsidiary or
their businesses or the Collateral, other than any such information that is
available to the Administrative Agent, the Canadian Administrative Agent, any
Issuing Bank or any Lender, or any Affiliate of any of the foregoing, on a
non-confidential basis prior to disclosure by the Borrowers; provided that, in
the case of information received from the Borrowers after the Effective Date,
such information is clearly identified at the time of delivery as confidential.

 



-136-

 

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING PARENT, THE SUBSIDIARIES AND ITS OTHER AFFILIATES AND THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE APPLICABLE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE
OF ADMINISTERING, THIS AGREEMENT WILL BE LENDER-GROUP-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION CONCERNING PARENT, THE SUBSIDIARIES
AND ITS OTHER AFFILIATES AND THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWERS AND THE APPLICABLE ADMINISTRATIVE AGENT THAT
IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY
RECEIVE INFORMATION THAT MAY CONTAIN SUCH MATERIAL NONPUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.

 

SECTION 9.13               Several Obligations; Nonreliance; Violation of Law.
The respective obligations of the Lenders hereunder are several and not joint
and the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Anything contained in this Agreement to the contrary notwithstanding,
neither any Issuing Bank nor any Lender shall be obligated to extend credit to
the Borrowers in violation of applicable law.

 

SECTION 9.14               USA PATRIOT Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Borrowers and the Loan
Guarantors that pursuant to the requirements of the Patriot Act, it is required
to obtain, verify and record information that identifies the Borrowers and the
Loan Guarantors, which information includes the names and addresses of the
Borrowers and the Loan Guarantors and other information that will allow such
Lender to identify the Borrowers and the Loan Guarantors in accordance with the
Patriot Act.

 

SECTION 9.15               Appointment for Perfection. Each Lender hereby
appoints each other Lender as its agent for the purpose of perfecting Liens, for
the benefit of the Administrative Agent and the Lenders, in assets which, in
accordance with Article 9 of the UCC, the PPSA or any other applicable law can
be perfected only by possession. Should any Lender (other than the
Administrative Agent) obtain possession of any such Collateral, such Lender
shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

 



-137-

 

 

SECTION 9.16               Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts that are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.17               No Fiduciary Relationship. Each Loan Party, on behalf
of itself and its subsidiaries, agrees that in connection with all aspects of
the transactions contemplated hereby and any communications in connection
therewith, the Loan Parties, the Subsidiaries and their other respective
Affiliates, on the one hand, and the Administrative Agent, the Canadian
Administrative Agent, the Arrangers, the Co-Syndication Agents, the
Co-Documentation Agents, the Lenders, the Issuing Banks and their Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Canadian Administrative Agent, the Arrangers, the Co-Syndication
Agents, the Co-Documentation Agents, the Lenders, the Issuing Banks or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications. The Administrative Agent, the Canadian
Administrative Agent, the Arrangers, the Co-Syndication Agents, the
Co-Documentation Agents, the Lenders, the Issuing Banks and their Affiliates may
be engaged, for their own accounts or the accounts of customers, in a broad
range of transactions that involve interests that differ from those of the Loan
Parties, the Subsidiaries and their other respective Affiliates, and none of the
Administrative Agent, the Canadian Administrative Agent, the Arrangers, the
Co-Syndication Agents, the Co-Documentation Agents, the Lenders, the Issuing
Banks or their Affiliates has any obligation to disclose any of such interests
to the Loan Parties, the Subsidiaries or their other respective Affiliates. To
the fullest extent permitted by law, each Loan Party hereby agrees not to assert
any claims against the Administrative Agent, the Canadian Administrative Agent,
the Arrangers, the Co-Syndication Agents, the Co-Documentation Agents, the
Lenders, the Issuing Banks and their Affiliates based on any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

SECTION 9.18               Intercreditor Agreement. The Lenders and the Issuing
Banks acknowledge that the obligations of the U.S. Borrowers under the Term
Credit Agreement are secured by Liens on assets of the U.S. Borrowers that
constitute Collateral and that the relative Lien priority and other creditor
rights of the Lender Parties hereunder and the secured parties under the Term
Credit Agreement will be set forth in the Intercreditor Agreement. Each Lender
and Issuing Bank hereby acknowledges that it has received a copy of the
Intercreditor Agreement and the Intercreditor Acknowledgment. Each Lender and
Issuing Bank hereby irrevocably (a) consents to the subordination of the Liens
on the Term Priority Collateral securing the Secured Obligations on the terms
set forth in the Intercreditor Agreement, (b) authorizes and directs the
Administrative Agent to execute and deliver the Intercreditor Agreement, the
Intercreditor Acknowledgment and any documents relating thereto, in each case on
behalf of such Lender or Issuing Bank and without any further consent,
authorization or other action by such Lender or Issuing Bank, (c) agrees that,
upon the execution and delivery thereof, such Lender or Issuing Bank will be
bound by the provisions of the Intercreditor Agreement as if it were a signatory
thereto and will take no actions contrary to the provisions of the Intercreditor
Agreement and (d) agrees that no Lender or Issuing Bank shall have any right of
action whatsoever against the Administrative Agent as a result of any action
taken by the Administrative Agent pursuant to this Section or in accordance with
the terms of the Intercreditor Agreement. Each Lender and Issuing Bank hereby
further irrevocably authorizes and directs the Administrative Agent (i) to take
such actions as shall be required to release Liens on the Collateral in
accordance with the terms of the Intercreditor Agreement and (ii) to enter into
such amendments, supplements or other modifications to the Intercreditor
Agreement and the Intercreditor Acknowledgment in connection with any extension,
renewal, refinancing or replacement of any Secured Obligations or the Term
Credit Agreement as are reasonably acceptable to the Administrative Agent to
give effect thereto, in each case on behalf of such Lender or Issuing Bank and
without any further consent, authorization or other action by such Lender or
Issuing Bank. The Administrative Agent shall have the benefit of the provisions
of Article VIII with respect to all actions taken by it pursuant to this Section
or in accordance with the terms of the Intercreditor Agreement to the full
extent thereof. The foregoing provisions are intended as an inducement to the
secured parties under the Term Credit Agreement to extend credit to the U.S.
Borrowers and such secured parties are intended third party beneficiaries of
such provisions.

 



-138-

 

 

SECTION 9.19               [Reserved.]

 

SECTION 9.20               Anti-Money Laundering Legislation.

 

(a)                Each Loan Party acknowledges that, pursuant to the Proceeds
of Crime Act and other applicable anti-money laundering, anti-terrorist
financing, government sanction and “know your client” laws in each relevant
jurisdiction (collectively, including any guidelines or orders thereunder, “AML
Legislation”), the Administrative Agent, the Canadian Administrative Agent, the
Lenders and the Issuing Banks may be required to obtain, verify and record
information regarding the Loan Parties and their respective directors,
authorized signing officers and the transactions contemplated hereby. Each Loan
Party shall promptly provide all such information, including supporting
documentation and other evidence, as may be reasonably requested by any Lender
or any prospective assignee or participant of a Lender, any Issuing Bank, the
Administrative Agent or the Canadian Administrative Agent, in order to comply
with any applicable AML Legislation, whether now or hereafter in existence.

 

(b)                If the Administrative Agent or Canadian Administrative Agent
has ascertained the identity of any Loan Party or any authorized signatories of
such Loan Party for the purposes of applicable AML Legislation, then the
Administrative Agent or Canadian Administrative Agent:

 

(i)               shall be deemed to have done so as an agent for each Issuing
Bank and each Lender, and this Agreement shall constitute a “written agreement”
in such regard between such Issuing Bank or such Lender and the Administrative
Agent or Canadian Administrative Agent within the meaning of the applicable AML
Legislation; and

 

(ii)               shall provide to each Issuing Bank and each Lender copies of
all information obtained in such regard without any representation or warranty
as to its accuracy or completeness.

 

(c)                Notwithstanding the preceding sentence and except as may
otherwise be agreed in writing, each Lender and each Issuing Bank agrees that
neither the Administrative Agent nor the Canadian Administrative Agent have any
obligation to ascertain the identity of the Loan Parties or any authorized
signatories of the Loan Parties on behalf of any Lender or Issuing Bank, or to
confirm the completeness or accuracy of any information it obtains from any Loan
Party or any such authorized signatory in doing so.

 

SECTION 9.21               Judgment Currency. If for the purpose of obtaining
judgment in any court it is necessary to convert an amount due hereunder in the
currency in which it is due (the “Original Currency”) into another currency (the
“Second Currency”), the rate of exchange applied shall be that at which, in
accordance with normal banking procedures, the Administrative Agent could
purchase the Original Currency with the Second Currency on the date two (2)
Business Days preceding that on which judgment is given. Each Loan Party agrees
that its obligation in respect of any Original Currency due from it hereunder
shall, notwithstanding any judgment or payment in any Second Currency, be
discharged only to the extent that, on the Business Day following the date the
Administrative Agent receives payment of any sum so adjudged to be due hereunder
in the Second Currency, the Administrative Agent may, in accordance with normal
banking procedures, purchase, in the New York foreign exchange market, the
Original Currency with the amount of the Second Currency so paid; and if the
amount of the Original Currency so purchased, or that could have been so
purchased, is less than the amount originally due in the Original Currency after
any premium and costs of exchange payable in connection with such purchase, each
Loan Party agrees as a separate obligation and notwithstanding any such payment
or judgment to indemnify the Administrative Agent against such loss.

 



-139-

 

 

 

SECTION 9.22     Waiver of Immunity. To the extent that any Loan Party has, or
hereafter may be entitled to claim or may acquire, for itself, any Collateral or
other assets of the Loan Parties, any immunity (whether sovereign or otherwise)
from suit, jurisdiction of any court or from any legal process (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
or otherwise) with respect to itself, any Collateral or any other assets of the
Loan Parties, such Loan Party hereby waives such immunity in respect of its
obligations hereunder and under any promissory notes evidencing the Loans
hereunder and any other Loan Document to the fullest extent permitted by
applicable law and, without limiting the generality of the foregoing, agrees
that the waivers set forth in this Section shall be effective to the fullest
extent now or hereafter permitted under the Foreign Sovereign Immunities Act of
1976 (as amended, and together with any successor legislation) and are, and are
intended to be, irrevocable for purposes thereof.

 

SECTION 9.23     Process Agent. Each Canadian Loan Party hereby irrevocably
designates and appoints the Borrower Representative, in the case of any suit,
action or proceeding brought in the United States as its designee, appointee and
agent to receive, accept and acknowledge for and on its behalf, and in respect
of its property, service of any and all legal process, summons, notices and
documents that may be served in any action or proceeding arising out of or in
connection with this Agreement or any other Loan Document. Such service may be
made by mailing (by registered or certified mail, postage prepaid) or delivering
a copy of such process to such Canadian Loan Party in care of the Borrower
Representative at the Borrower Representative’s address set forth in
Section 9.01, and each such Canadian Loan Party hereby irrevocably authorizes
and directs the Borrower Representative to accept such service on its behalf. As
an alternative method of service, each Canadian Loan Party irrevocably consents
to the service of any and all process in any such action or proceeding by the
mailing (by registered or certified mail, postage prepaid) of copies of such
process to the Borrower Representative or such Canadian Loan Party at its
address specified in Section 9.01. Each Canadian Loan Party agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

SECTION 9.24     Acknowledgement and Consent to Bail-In. Notwithstanding
anything to the contrary in any Loan Document or in any related agreement,
arrangement or understanding among the parties hereto, each party hereto
acknowledges that any liability of any party to any other party under or in
connection with the Loan Documents may be subject to Bail-In Action by the
relevant Resolution Authority and acknowledges and accepts to be bound by the
effect of:

 

(a)           any Bail-In Action in relation to any such liability, including
(without limitation):

 

(i)            a reduction, in full or in part, in the principal amount, or
outstanding amount due (including any accrued but unpaid interest) in respect of
any such liability;

 

(ii)           a conversion of all, or part of, any such liability into shares
or other instruments of ownership that may be issued to, or conferred on, it;
and

 



-140-

 

 

(iii)          a cancellation of any such liability; and

 

(b)           a variation of any term of any Loan Document to the extent
necessary to give effect to any Bail-In Action in relation to any such
liability.

 

ARTICLE X

Loan Guarantee

 

SECTION 10.01    Guarantee. Each Borrower and each other Loan Party hereby
agrees that it is jointly and severally liable for, and absolutely, irrevocably
and unconditionally guarantees to the Administrative Agent, the Canadian
Administrative Agent, the Lenders, the Issuing Banks and the other Lender
Parties the prompt payment and performance when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of the Secured
Obligations and all reasonable costs and expenses including, without limitation,
all court costs and attorneys’ and paralegals’ fees and expenses paid or
incurred by the Administrative Agent, the Issuing Banks and the Lenders in
endeavoring to collect all or any part of the Secured Obligations from, or in
prosecuting any action against, any Borrower, any Loan Guarantor or any other
guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, being collectively called the
“Guaranteed Obligations”). Each Borrower and each other Loan Party further
agrees that the Guaranteed Obligations may be extended or renewed in whole or in
part without notice to or further assent from it, and that it remains bound upon
its guarantee notwithstanding any such extension or renewal. All terms of this
Guarantee apply to and may be enforced by or on behalf of any domestic or
foreign branch or Affiliate of any Lender or Issuing Bank that extended any
portion of the Guaranteed Obligations.

 

SECTION 10.02    Guarantee of Payment. This Guarantee is a Guarantee of payment
and not of collection. Each Borrower and each other Loan Party waives any right
to require the Administrative Agent, the Canadian Administrative Agent, any
Issuing Bank, any Lender or any other Lender Party to sue any Borrower, any
other Borrower, any other guarantor, or any other Person obligated for all or
any part of the Guaranteed Obligations (each, a “Obligated Party”), or to
enforce its rights against any collateral securing all or any part of the
Guaranteed Obligations.

 

SECTION 10.03     No Discharge or Diminishment of Guarantee.

 

(a)           Except as otherwise provided for herein, the obligations of each
Borrower and each other Loan Party hereunder are unconditional and absolute and
not subject to any reduction, limitation, impairment or termination for any
reason (other than the payment in full in cash of the Guaranteed Obligations),
including: (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration, or compromise of any of the Guaranteed Obligations, by
operation of law or otherwise; (ii) any change in the corporate existence,
structure or ownership of any Borrower or any other Loan Party or any other
guarantor of or other Person liable for any of the Guaranteed Obligations; (iii)
any insolvency, bankruptcy, reorganization or other similar proceeding affecting
any Obligated Party or its assets or any resulting release or discharge of any
obligation of any Obligated Party; or (iv) the existence of any claim, setoff or
other right which any Borrower may have at any time against any Obligated Party,
the Administrative Agent, the Canadian Administrative Agent, any Issuing Bank,
any Lender, or any other Person, whether in connection herewith or in any
unrelated transaction.

 



-141-

 

 

(b)          The obligations of each Borrower and each other Loan Party
hereunder are not subject to any defense or setoff, counterclaim, recoupment, or
termination whatsoever by reason of the invalidity, illegality, or
unenforceability of any of the Guaranteed Obligations or otherwise, or any
provision of applicable law or regulation purporting to prohibit payment by any
Obligated Party, of the Guaranteed Obligations or any part thereof.

 

(c)           Further, the obligations of any Borrower and each other Loan Party
hereunder are not discharged or impaired or otherwise affected by: (i) the
failure of the Administrative Agent, the Canadian Administrative Agent, any
Issuing Bank, any Lender or any other Lender Party to assert any claim or demand
or to enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other guarantor of or other Person liable for any of the
Guaranteed Obligations; (iv) any action or failure to act by the Administrative
Agent, the Canadian Administrative Agent, any Issuing Bank, any Lender or any
other Lender Party with respect to any collateral securing any part of the
Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Borrower, such other Loan Party or that would
otherwise operate as a discharge of any Borrower as a matter of law or equity
(other than the payment in full in cash of the Guaranteed Obligations).

 

SECTION 10.04    Defenses Waived. To the fullest extent permitted by applicable
law, each Borrower and each other Loan Party hereby waives any defense based on
or arising out of any defense of any Borrower or the unenforceability of all or
any part of the Guaranteed Obligations from any cause, or the cessation from any
cause of the liability of any Borrower or such other Loan Party, other than the
payment in full in cash of the Guaranteed Obligations. Without limiting the
generality of the foregoing, each Borrower and each other Loan Party irrevocably
waives acceptance hereof, presentment, demand, protest and, to the fullest
extent permitted by law, any notice not provided for herein, as well as any
requirement that at any time any action be taken by any Person against any
Obligated Party or any other Person. Each Borrower and each other Loan Party
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder. The Administrative Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Borrower or such other Loan Party under this Guarantee except
to the extent the Guaranteed Obligations have been fully and paid in cash. To
the fullest extent permitted by applicable law, each Borrower and each other
Loan Party waives any defense arising out of any such election even though that
election may operate, pursuant to applicable law, to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Borrower
or of any other Loan Party against any Obligated Party or any security.

 

SECTION 10.05    Rights of Subrogation. No Loan Party will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
Collateral, until the Loan Parties have fully performed all their obligations to
the Administrative Agent, the Canadian Administrative Agent, the Issuing Banks,
the Lenders and the other Lender Parties.

 



-142-

 

 

SECTION 10.06    Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower, any other Loan Party or otherwise, such Borrower’s and such other Loan
Party’s obligations under this Guarantee with respect to that payment shall be
reinstated at such time as though the payment had not been made and whether or
not the Administrative Agent, the Canadian Administrative Agent, the Issuing
Banks, the Lenders or the other Lender Parties are in possession of this
Guarantee. If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Borrower or any other Loan Party, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Borrowers forthwith on demand by
the Administrative Agent.

 

SECTION 10.07    Information. Each Borrower and each other Loan Party assumes
all responsibility for being and keeping itself informed of the other Borrowers’
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that each Borrower assumes and incurs under this Guarantee,
and agrees that none of the Administrative Agent, any Issuing Bank or any Lender
shall have any duty to advise any Borrower of information known to it regarding
those circumstances or risks.

 

SECTION 10.08     Taxes. The provisions of Section 2.17 shall apply mutatis
mutandis to all payments by the Borrowers of the Guaranteed Obligations.

 

SECTION 10.09    Maximum Liability. The provisions of this Guarantee are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any
Borrower under this Guarantee would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Borrower’s
liability under this Guarantee, then, notwithstanding any other provision of
this Guarantee to the contrary, the amount of such liability shall, without any
further action by the Borrower or the Lenders, be automatically limited and
reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding (such highest amount determined hereunder being the
relevant Borrower’s “Maximum Liability”). This Section with respect to the
Maximum Liability of each Borrower is intended solely to preserve the rights of
the Lenders to the maximum extent not subject to avoidance under applicable law,
and no Borrower nor any other Person or entity shall have any right or claim
under this Section with respect to such Maximum Liability, except to the extent
necessary so that the obligations of any Borrower hereunder shall not be
rendered voidable under applicable law. Each Borrower agrees that the Guaranteed
Obligations may at any time and from time to time exceed the Maximum Liability
of each Borrower without impairing this Guarantee or affecting the rights and
remedies of the Lenders hereunder; provided that nothing in this sentence shall
be construed to increase any Borrower’s obligations hereunder beyond its Maximum
Liability.

 

SECTION 10.10    Contribution. In the event any Borrower (a “Paying Borrower”)
shall make any payment or payments under this Guarantee or shall suffer any loss
as a result of any realization upon any collateral granted by it to secure its
obligations under this Guarantee, each other Borrower (each a “Non-Paying
Borrower”) shall contribute to such Paying Borrower an amount equal to such
Non-Paying Borrower’s Applicable Share of such payment or payments made, or
losses suffered, by such Paying Borrower. For purposes of this Section, each
Non-Paying Borrower’s “Applicable Share” with respect to any such payment or
loss by a Paying Borrower shall be determined as of the date on which such
payment or loss was made by reference to the ratio of (a) such Non-Paying
Borrower’s Maximum Liability as of such date (without giving effect to any right
to receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Borrower’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Borrower from the other
Borrowers after the Effective Date (whether by loan, capital infusion or by
other means) to (b) the aggregate Maximum Liability of all Borrowers hereunder
(including such Paying Borrower) as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder), or to the
extent that a Maximum Liability has not been determined for any Borrower, the
aggregate amount of all monies received by such Borrowers from the other
Borrowers after the Effective Date (whether by loan, capital infusion or by
other means). Nothing in this provision shall affect any Borrower’s several
liability for the entire amount of the Guaranteed Obligations (up to such
Borrower’s Maximum Liability). Each of the Borrowers covenants and agrees that
its right to receive any contribution under this Guarantee from a Non-Paying
Borrower shall be subordinate and junior in right of payment to the payment in
full in cash of the Guaranteed Obligations. This provision is for the benefit of
both the Administrative Agent, the Canadian Administrative Agent, the Issuing
Banks, the Lenders and the Borrowers and may be enforced by any one, or more, or
all of them in accordance with the terms hereof.

 



-143-

 

 

SECTION 10.11   Liability Cumulative. The liability of each Borrower and each
other Loan Party under this Article X is in addition to and shall be cumulative
with all other liabilities of each Borrower and each other Loan Party to the
Administrative Agent, the Canadian Administrative Agent, the Issuing Banks and
the Lenders under this Agreement and the other Loan Documents to which such
Borrower or such other Loan Party is a party or in respect of any obligations or
liabilities of the other Borrowers or other Loan Parties, without any limitation
as to amount, unless the instrument or agreement evidencing or creating such
other liability specifically provides to the contrary.

 

ARTICLE XI

[Reserved.]

 

ARTICLE XII

The Borrower Representative

 

SECTION 12.01    Appointment; Nature of Relationship. The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XII.
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower. The Administrative Agent, the Canadian Administrative
Agent, the Issuing Banks and the Lenders, and their respective Related Parties,
shall not be liable to the Borrower Representative or any Borrower for any
action taken or omitted to be taken by the Borrower Representative or the
Borrowers pursuant to this Section.

 

SECTION 12.02    Powers.  The Borrower Representative shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Borrower Representative by the terms of each thereof, together with such
powers as are reasonably incidental thereto. The Borrower Representative shall
have no implied duties to the Borrowers, or any obligation to the Lenders to
take any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Borrower Representative.

 

SECTION 12.03    Employment of Agents. The Borrower Representative may execute
any of its duties as the Borrower Representative hereunder and under any other
Loan Document by or through authorized officers.

 

SECTION 12.04    Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default hereunder referring to this
Agreement describing such Default and stating that such notice is a “notice of
default.” In the event that the Borrower Representative receives such a notice,
the Borrower Representative shall give prompt notice thereof to the
Administrative Agent and the Lenders. Any notice provided to the Borrower
Representative hereunder shall constitute notice to each Borrower on the date
received by the Borrower Representative.

 



-144-

 

 

SECTION 12.05    Successor Borrower Representative. Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative. The Administrative Agent shall give prompt written
notice of such resignation to the Lenders.

 

SECTION 12.06    Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent, the Canadian
Administrative Agent and the Lenders the Loan Documents and all related
agreements, certificates, documents, or instruments as shall be necessary or
appropriate to effect the purposes of the Loan Documents, including without
limitation, the Borrowing Base Certificates and the Compliance Certificates.
Each Borrower agrees that any action taken by the Borrower Representative or the
Borrowers in accordance with the terms of this Agreement or the other Loan
Documents, and the exercise by the Borrower Representative of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Borrowers.

 

SECTION 12.07    Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative any
certificate or report requested by the Borrower Representative, on which the
Borrower Representative shall rely to prepare the Borrowing Base Certificates
and Compliance Certificates required pursuant to the provisions of this
Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK. SIGNATURE PAGES OMITTED]

 



-145-

 

 

Schedule 5.21
Required Milestones

 

The Loan Parties shall use their reasonable best efforts to pursue and implement
the Restructuring Transactions as defined in, and in accordance with, the RSA
and shall, as such time periods may be extended by the Required Lenders, achieve
the following milestones, all in form and substance satisfactory to the
Administrative Agent:

 

(a)           on or before five (5) days after the Petition Date, the Court
shall have entered the Interim Order;

 

(b)           on or before ten (10) days after the Petition Date, the Loan
Parties shall file with the Court a motion to seeking to implement procedures
for store closings;

 

(c)           on or before ten (10) Business Days after the Petition Date, the
Loan Parties shall file with the Court a motion to requesting an order of the
Court extending the lease assumption/rejection period such that the lease
assumption/rejection period shall be two hundred and ten (210) days from the
Petition Date;

 

(d)           on or before fourteen (14) days after the Petition Date, the Loan
Parties shall have delivered to the Administrative Agent a plan for optimization
of the leased property portfolio and real estate portfolio (the “Lease
Optimization Plan”);

 

(e)           on or before fifteen (15) days after the Petition Date, the Loan
Parties shall file with the Court an Acceptable Plan and a disclosure statement
with respect to such Acceptable Plan (the “Disclosure Statement”); provided,
that the Loan Parties’ compliance with this milestone shall not be affected by
technical and immaterial changes and other changes, modifications and
supplements to such Acceptable Plan and Disclosure Statement that are reasonably
acceptable to the Administrative Agent and Required Lenders filed with the Court
subsequent to the original filing of such Acceptable Plan and Disclosure
Statement;

 

(f)            on or before thirty-five (35) days after the Petition Date, the
Court shall have entered the Final Order;

 

(g)           on or before forty (40) days after the Petition Date, the Court
shall have entered an order implementing procedures for store closings;

 

(h)           on or before fifty (50) days after the Petition Date, the Court
shall have entered an order extending the lease assumption/rejection period such
that the lease assumption/rejection period shall be two hundred and ten (210)
days from the Petition Date;

 

(i)            on or before seventy (70) days after the Petition Date, the Court
shall have entered an order approving the Disclosure Statement;

 





 

 

(j)            on or before seventy (70) days after the Petition Date, the Loan
Parties shall have achieved results/outcome of the implementation of the Lease
Optimization Plan acceptable to the Administrative Agent;

 

(k)           on or before seventy-five (75) days after the Petition Date,
unless the Court shall have entered an order approving the Disclosure Statement
on or before seventy (70) days after the Petition Date, the Loan Parties shall
have (i) delivered bid packages to liquidators with respect to the liquidation
of all or substantially all of the assets of the Loan Parties based on a fee and
equity basis, which bid packages shall include a request for bids to be received
by the Loan Parties within five days and (ii) provided the Administrative Agent
and the Lenders with the names of such prospective liquidators;

 

(l)            on or before one hundred and five (105) days after the Petition
Date, the Court shall have entered the Confirmation Order; and

 

(m)          on or before one hundred and twenty (120) days after the Petition
Date, the Acceptable Plan shall be effective and the Debtors shall have emerged
from the Cases.

 



-2-

 